 



Exhibit 10.11
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 2, 2008, is by and among A.M. Castle & Co. (the “U.S. Borrower”), A.M.
Castle & Co. (Canada) Inc. (the “Canadian Borrower”), A.M. Castle Metals UK,
Limited (the “U.K. Borrower”), certain Subsidiaries of the U.S. Borrower (the
“Subsidiary Guarantors”), the Lenders party hereto, Bank of America, N.A., as
U.S. Agent and Bank of America, N.A., Canada Branch, as Canadian Agent.
RECITALS
     1. The U.S. Borrower, the Canadian Borrower, the Lenders, the U.S. Agent
and the Canadian Agent entered into that certain Credit Agreement dated as of
September 5, 2006 (the “Existing Credit Agreement”). Capitalized terms used
herein which are not defined herein and which are defined in the Amended Credit
Agreement (defined herein) shall have the same meanings as therein defined.
     2. The Loan Parties have requested that certain provisions of the Existing
Credit Agreement be amended.
     3. The parties have agreed to amend the Existing Credit Agreement as set
forth herein.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
     1. Amendments to Existing Credit Agreement. Effective upon satisfaction of
the conditions precedent set forth in Section 2 below, the Existing Credit
Agreement is hereby amended as follows:
     (A) The Existing Credit Agreement (but not the Schedules and Exhibits
thereto, except as otherwise provided in this Amendment) is hereby amended and
restated in its entirety as set forth in Annex I attached hereto (such amended
and restated document being referred to herein as the “Amended Credit
Agreement”). As so amended, the Existing Credit Agreement shall continue in full
force and effect.
     (B) A new Schedule 1.01B in the form of Schedule 1.01B attached to Annex I
attached hereto is hereby added to the Existing Credit Agreement immediately
following existing Schedule 1.01.
     (C) Schedule 2.01 to the Existing Credit Agreement is hereby deleted in its
entirety and a new Schedule 2.01 in the form of Schedule 2.01 attached to Annex
I attached hereto is substituted therefor.
     (D) Exhibits A, H and I to the Existing Credit Agreement are hereby deleted
in their entireties and new Exhibits A, H and I in the form of Exhibits A, H and
I attached to Annex I attached hereto are substituted therefor.

 



--------------------------------------------------------------------------------



 



     2. Conditions Precedent. This Amendment shall become effective upon
satisfaction of the following conditions precedent:
     (A) receipt by the Agents of counterparts of this Amendment, which
collectively shall have been duly executed on behalf of each Loan Party and each
Lender;
     (B) receipt by the Agents of favorable opinions of legal counsel to the
Loan Parties (including Canadian and United Kingdom counsel), addressed to the
Agents and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Agents;
     (C) receipt by the Agents of the following, in form and substance
satisfactory to the Agents:
     (i) copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true, correct and in full force and effect as of the date hereof;
     (ii) such certificates of board and shareholder resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Agents may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
     (iii) such documents and certifications as the Agents may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation;
     (D) receipt by the Agents of Notes executed by the U.K. Borrower in favor
of each of the U.S. Revolving B Credit Lenders;
     (E) receipt by the Agents of an executed undertaking from Addleshaw Goddard
LLP (“AG”), in form and substance satisfactory to the Agents, that obligates AG
to transfer the purchase price of the acquisition of all of the Equity Interests
of Metals UK Group Limited, Metals UK Limited, K.K.S. (Stainless Steel) Co.
Limited, Metals Group, Inc., LOKS Plasma Services Limited, E. Harding & Sons
Limited and Aerospace Metals Europe SA (the “Metals Acquisition”) to the sellers
upon satisfaction of the conditions precedent in that certain purchase
agreement, dated as of the date hereof, by and among the U.S. Borrower or one of
its Subsidiaries, as buyer, and Ian Griffiths and others, as sellers (together
with all amendments, modifications, supplements and attachments, the “Metals
Purchase Agreement”);
     (F) receipt by the U.S. Agent of an executed amendment to the existing
Collateral Agency and Intercreditor Agreement, in the form of Annex II hereto;
     (G) receipt by the U.S. Agent of an executed U.K. Guarantee in the form of
Annex III hereto;
     (H) receipt by the U.S. Agent of an executed amendment to the Note
Agreement in the form of Annex IV hereto;

2



--------------------------------------------------------------------------------



 



     (I) receipt by the U.S. Agent of an executed amendment to the Amended and
Restated Trade Acceptance Purchase Agreement, dated September 5, 2006 between
the U.S. Borrower and The Northern Trust Company in the form of Annex V hereto;
and
     (J) Receipt by the Agents and the Lenders of all fees and expenses required
to be paid.
     3. Designation of U.K. Borrower as a Borrower. Effective as of the date
hereof, the U.K. Borrower shall be a Borrower under the Loan Documents. The U.K.
Borrower confirms that it shall have obligations, duties and liabilities toward
each of the other parties to the Amended Credit Agreement identical to those
which the U.K. Borrower would have had if it had been an original party to the
Existing Credit Agreement as a Borrower.
     4. Borrowing Minimums for Metals Acquisition. Notwithstanding anything in
Section 2.02 of the Credit Agreement, the Agents and the Lenders hereby agree
that the minimum incremental borrowing amounts shall not apply to the Borrowings
made available to the Borrowers on January 2, 2008 to finance the Metals
Acquisition.
     5. Lender Cooperation. Each Lender hereby agrees that within 10 Business
Days of the Closing Date, it shall complete any procedural formalities necessary
for such Lender to become a Qualifying U.K. Lender. If a Lender fails to
complete any of the necessary procedural formalities within 10 Business Days,
then the U.K. Borrower shall have the option to replace such Lender in
accordance with the terms of Section 10.13 of the Credit Agreement.
     6. Execution of the other Loan Documents. The Lenders hereby authorize the
Agents and the Collateral Agent to execute and deliver the amendments to
existing Loan Documents and the new Loan Documents described in clauses (F) and
(G) and (J) of Section 2 hereof.
     7. Representations and Warranties. The Borrowers hereby represent and
warrant to the Agents and the Lenders that, after giving effect to this
Amendment, (a) the representations and warranties set forth in Article V of the
Amended Credit Agreement are, subject to the limitations set forth therein, true
and correct in all material respects as of the date hereof (except for those
which expressly relate to an earlier date) and (b) no Default or Event of
Default exists under the Amended Credit Agreement or any of the other Loan
Documents.
     8. Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Amended Credit Agreement and the other Loan Documents and acknowledges and
reaffirms (a) that it is bound by all terms of the Amended Credit Agreement and
the other Loan Documents applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.
     9. References in Other Loan Documents. At such time as this Amendment shall
become effective pursuant to the terms of Section 2 above, all references in the
Loan Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.
     10. Counterparts/Telecopy. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. This
Amendment may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders. The Agents may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

3



--------------------------------------------------------------------------------



 



     11. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
     12. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
     13. Exiting Lenders.
     (a) The Commitments and outstanding Loans of General Electric Capital
Corporation (the “Exiting Lender”) under the Credit Agreement are hereby
assigned and reallocated among the other Lenders in the manner provided in
Schedule 2.01 attached hereto. After giving effect to this Amendment, the
Exiting Lender shall no longer have any Commitments or outstanding Loans under
the Credit Agreement. The Exiting Lender joins in the execution of this
Amendment solely for purposes of acknowledging and consenting to the assignment
and reallocation of its Commitments and Loans under the Credit Agreement.
Concurrently with the effectiveness of Amendment, the Exiting Lender shall have
received payment in full for all outstanding Obligations owing to it under the
Credit Agreement.
     (b) Notwithstanding anything in the Credit Agreement or any other Loan
Document to the contrary, all assignments and reallocations of Loans and
Commitments pursuant to this Section 13 shall be deemed to be assignments made
subject to and in compliance with Section 10.06 of the Credit Agreement
(including, without limitation, the ‘Standard Terms and Conditions’ applicable
to Assignments and Assumptions).

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Loan Parties and the Lenders have caused this
Amendment to be duly executed on the date first above written.

             
 
            BORROWERS:   A.M. CASTLE & CO.,         a Delaware corporation    
 
           
 
  By:   /s/ Michael H. Goldberg    
 
  Name:  
 
Michael H. Goldberg    
 
  Title:   President and Chief Executive Officer    
 
                A.M. CASTLE & CO. (CANADA) INC.,
a corporation organized under the laws of the Province of Ontario Canada    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                A.M. CASTLE METALS UK, LIMITED    
 
           
 
  By:   /s/ Michael H. Goldberg    
 
           
 
  Name:   Michael H. Goldberg    
 
  Title:   Director    
 
           
 
            SUBSIDIARY
GUARANTORS:    
DATAMET, INC.,
an Illinois corporation    
 
           
 
  By:   /s/ Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President, Treasurer and Assistant Secreatry    
 
                KEYSTONE TUBE COMPANY, LLC,         a Delaware limited liability
company    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                TOTAL PLASTICS, INC.,         a Michigan corporation    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    

5



--------------------------------------------------------------------------------



 



                  PARAMONT MACHINE COMPANY, LLC,         a Delaware limited
liability company    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                ADVANCED FABRICATING TECHNOLOGY, LLC         a Delaware limited
liability company    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                OLIVER STEEL PLATE CO.
a Delaware corporation    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Treasurer    
 
                TRANSTAR INVENTORY CORP.         a Delaware corporation    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR METALS CORP.         a Delaware corporation    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR MARINE CORP.         a Delaware corporation    
 
           
 
  By:   /s/Larwrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    

6



--------------------------------------------------------------------------------



 



              U.S. AGENT:   BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Michael Brashler    
 
           
 
  Name:   Michael Brashler    
 
  Title:   Vice President    
 
            CANADIAN AGENT:   BANK OF AMERICA, N.A., CANADA BRANCH    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Name:   Medina Sales de Andrade    
 
  Title:   Vice President    

7



--------------------------------------------------------------------------------



 



             
LENDERS:
  BANK OF AMERICA, N.A., as U.S. Lender    
 
           
 
  By:   /s/ Craig W. McGuire    
 
           
 
  Name:   Craig W. McGuire    
 
  Title:   Senior Vice President    
 
                BANK OF AMERICA, N.A. (CANADA BRANCH),
as Canadian Lender    
 
           
 
  By:   /s/ Medina Sales de Andrade    
 
           
 
  Name:   Medina Sales de Andrade    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., as U.S. Lender    
 
           
 
  By:   /s/ Kevin J. Foley    
 
           
 
  Name:   Kevin J. Foley    
 
  Title:   Vice President    
 
                JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,         as Canadian
Lender    
 
           
 
  By:   /s/ Steve Voigt    
 
           
 
  Name:   Steve Voigt    
 
  Title:   Senior Vice President    
 
                THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as U.S. Lender    
 
           
 
  By:   /s/ G. Anthony Coletta    
 
           
 
  Name:   G. Anthony Coletta    
 
  Title:   Vice President    
 
                U.S. BANK, NATIONAL ASSOCIATION, as U.S. Lender    
 
           
 
  By:   /s/ Steven C. Gonzalez    
 
           
 
  Name:   Steven C. Gonzalez    
 
  Title:   Vice President    
 
                FIFTH THIRD BANK, as U.S. Lender    
 
           
 
  By:   /s/ Neil G. Mesch    
 
           
 
  Name:   Neil G. Mesch    
 
  Title:   Vice President    

8



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as U.S. Lender    
 
           
 
  By:   /s/ Keith Burson    
 
           
 
  Name:   Keith Burson    
 
  Title:   Vice President    
 
            EXITING LENDER:   GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:   /s/ Bond Harberts    
 
           
 
  Name:   Bond Harberts    
 
  Title:   Duly Authorized Signatory    

9



--------------------------------------------------------------------------------



 



ANNEX I
TO
FIRST AMENDMENT TO CREDIT AGREEMENT
DATED AS OF JANUARY 2, 2008
 
AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of September 5, 2006
among
A. M. CASTLE & CO.,
as U.S. Borrower,
A. M. CASTLE & CO. (CANADA) INC.,
as Canadian Borrower,
BANK OF AMERICA, N.A.,
as U.S. Agent, U.S. Swing Line Lender
and U.S. L/C Issuer,
BANK OF AMERICA, N.A., CANADA BRANCH,
as Canadian Agent and Canadian L/C Issuer
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
LASALLE BUSINESS CREDIT, LLC,
as Documentation Agent,
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    5  
1.01 Defined Terms
    5  
1.02 Other Interpretive Provisions
    47  
1.03 Accounting Terms
    47  
1.04 Rounding
    48  
1.05 Times of Day
    48  
1.06 Letter of Credit Amounts
    48  
1.07 Change of Currency
    48  
1.08 Currencies; Exchange Rates
    48  
1.09 Pension Protection Act of 2006
    49  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    49  
2.01 The Loans
    49  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    51  
2.03 Acceptances
    52  
2.04 Letters of Credit
    58  
2.05 U.S. Swing Line Loans
    69  
2.06 Prepayments
    72  
2.07 Termination or Reduction of Commitments
    74  
2.08 Repayment of Loans
    75  
2.09 Interest
    75  
2.10 Fees
    76  
2.11 Computation of Interest and Fees
    77  
2.12 Evidence of Debt
    78  
2.13 Payments Generally; Agent’s Clawback
    78  
2.14 Sharing of Payments
    80  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    82  
3.01 Taxes
    82  
3.02 Illegality
    84  
3.03 Inability to Determine Rates
    84  
3.04 Increased Costs
    84  
3.05 Compensation for Losses
    86  
3.06 Mitigation Obligations
    87  
3.07 Replacement of Lenders
    87  
3.08 Survival
    87  
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    87  
4.01 Conditions of Initial Credit Extension
    87  
4.02 Conditions to all Credit Extensions
    90  
ARTICLE V REPRESENTATIONS AND WARRANTIES
    90  
5.01 Existence, Qualification and Power
    90  
5.02 Authorization; No Contravention
    91  
5.03 Governmental Authorization; Other Consents
    91  
5.04 Binding Effect
    91  
5.05 Financial Statements; No Material Adverse Effect; No Internal Control Event
    91  
5.06 Litigation
    92  
5.07 No Default
    92  
5.08 Ownership of Property; Liens
    92  
5.09 Environmental Compliance
    92  

 



--------------------------------------------------------------------------------



 



              Page  
5.10 Insurance
    92  
5.11 Taxes
    93  
5.12 ERISA Compliance
    93  
5.13 Subsidiaries
    93  
5.14 Margin Regulations; Investment Company Act; Energy Policy Act of 2005
    94  
5.15 Disclosure
    94  
5.16 Compliance with Laws
    94  
5.17 Intellectual Property; Licenses, Etc.
    94  
5.18 Compliance with Other Senior Debt Documents
    94  
5.19 Solvency
    95  
5.20 Taxpayer Identification Number
    95  
5.21 U.K. Borrower and U.K. Subsidiary Guarantors
    95  
ARTICLE VI AFFIRMATIVE COVENANTS
    96  
6.01 Corporate Existence
    96  
6.02 Insurance
    96  
6.03 Taxes, Claims for Labor and Materials
    96  
6.04 Maintenance of Properties
    96  
6.05 Maintenance of Records
    96  
6.06 Financial Information and Reports
    97  
6.07 Notices
    100  
6.08 Inspection of Properties and Records
    100  
6.09 ERISA
    101  
6.10 Compliance with Laws
    101  
6.11 Maintenance of Most Favored Lender Status
    102  
6.12 Subsequent Guarantors
    102  
6.13 Collateral Covenant
    103  
6.14 Compliance with Terms of Leaseholds
    104  
6.15 Material Contracts
    104  
6.16 Use of Proceeds
    104  
6.17 Security Interests
    105  
6.18 Bank Accounts
    105  
ARTICLE VII NEGATIVE COVENANTS
    105  
7.01 Adjusted Consolidated Net Worth
    105  
7.02 Consolidated Debt
    105  
7.03 Net Working Capital
    105  
7.04 Liens
    106  
7.05 Merger or Consolidation
    107  
7.06 Sale of Assets
    108  
7.07 Disposition of Stock of Subsidiary
    108  
7.08 Investments
    109  
7.09 Leases
    112  
7.10 Transactions with Affiliates
    112  
7.11 Off-Balance Sheet Liabilities
    112  
7.12 Nature of Business
    112  
7.13 Accounting Changes
    112  
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
    112  
8.01 Events of Default
    112  
8.02 Remedies Upon Event of Default
    115  
8.03 Application of Funds
    115  
8.04 Notice of Default
    117  

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX AGENTS
    119  
9.01 Appointment and Authorization of Agents
    119  
9.02 Rights as a Lender
    119  
9.03 Exculpatory Provisions
    120  
9.04 Reliance by Agents
    120  
9.05 Delegation of Duties
    121  
9.06 Resignation of an Agent
    121  
9.07 Non-Reliance on Agents and Other Lenders
    122  
9.08 No Other Duties, Etc.
    122  
9.09 Agents May File Proofs of Claim
    122  
9.10 Guaranty Matters
    123  
9.11 Collateral Matters
    123  
9.12 Canadian Agent Matters
    126  
9.13 Authorizations and Directions
    127  
ARTICLE X MISCELLANEOUS
    127  
10.01 Amendments, Etc.
    127  
10.02 Notices; Effectiveness; Electronic Communications
    129  
10.03 No Waiver; Cumulative Remedies
    131  
10.04 Expenses; Indemnity; Damage Waiver
    131  
10.05 Payments Set Aside
    135  
10.06 Successors and Assigns
    136  
10.07 Treatment of Certain Information; Confidentiality
    141  
10.08 Right of Setoff
    142  
10.09 Interest Rate Limitations
    143  
10.10 Counterparts; Integration; Effectiveness
    143  
10.11 Survival of Representations and Warranties
    144  
10.12 Severability
    144  
10.13 Replacement of Lenders
    144  
10.14 Governing Law; Jurisdiction; Etc.
    145  
10.15 Waiver of Right to Trial by Jury
    146  
10.16 No Advisory or Fiduciary Responsibility
    146  
10.17 USA PATRIOT Act Notice
    146  
10.18 Time of the Essence
    147  
10.19 Judgment Currency
    147  

 
SCHEDULES
1.01 Permitted Investments
1.01B Mandatory Cost Formula
2.01 Commitments and Applicable Percentages
2.04 Existing Letters of Credit
5.06 Litigation
5.09 Environmental Matters
5.13 Subsidiaries and Other Equity Investments
7.04 Existing Liens
7.11 Off-Balance Sheet Arrangements
10.02 Agents’ Offices, Certain Addresses for Notices
 

EXHIBITS
     Form of

 



--------------------------------------------------------------------------------



 



 
A U.S. Committed Loan Notice
B Canadian Committed Loan Notice
C U.S. Swing Line Loan Notice
D Note
E Compliance Certificate
F Discount Note
G Notice of Drawing
H Assignment and Assumption
I Borrowing Base Certificate

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CREDIT AGREEMENT
     AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of September 5, 2006, among A. M. CASTLE & CO., a Maryland corporation (“U.S.
Borrower”), A. M. CASTLE & CO. (CANADA) INC., a corporation organized under the
laws of the Province of Ontario, Canada (“Canadian Borrower”), each lender from
time to time party hereto, BANK OF AMERICA, N.A., as U.S. Agent, U.S. Swing Line
Lender and U.S. L/C Issuer and BANK OF AMERICA, N.A., CANADA BRANCH, as Canadian
Agent and Canadian L/C Issuer.
     U.S. Borrower, Canadian Borrower, U.S. Agent, Canadian Agent and a
syndicate of lenders entered into a Credit Agreement, dated as of July 29, 2005
(the “Prior Credit Agreement”), pursuant to which certain Lenders provided a
revolving credit facility. U.S. Borrower and Canadian Borrower have requested
that the Prior Credit Agreement be amended and restated as provided herein and
Lenders are willing to do so on the terms and conditions set forth herein. In
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acceptance” means a Draft drawn by Canadian Borrower on a Canadian Lender
conforming to the requirements of Section 2.03 and accepted by such Canadian
Lender in accordance with Section 2.03(c). As the context shall require,
“Acceptance” shall also have the meaning ascribed to it in Section 2.03(j).
     “Acceptance Equivalent Loan” means an advance made under this Agreement by
a Canadian Lender evidenced by a Discount Note.
     “Acceptance Fee” has the meaning assigned to it in Section 2.10(d).
     “Acceptance Exposure” means, at any time, the aggregate face amount of the
outstanding Acceptances and Acceptance Equivalent Loans at such time. The
Acceptance Exposure of any Canadian Lender at any time shall be its Applicable
Percentage of the aggregate Acceptance Exposure at such time.
     “Account” means an account as defined in the Uniform Commercial Code of the
State of Illinois and any account receivable, book debt or other similar chose
in action however defined or referenced in any of the Canadian Security
Documents or any of the U.K. Security Documents.
     “Account Debtor” means any Person obligated on an Account.

 



--------------------------------------------------------------------------------



 



     “Adjusted Consolidated Net Worth” means Consolidated Stockholders’ Equity
less all Restricted Investments that exceed, in the aggregate, 10% of
Consolidated Stockholders’ Equity.
     “Administrative Agents” or “Agents” means U.S. Agent and Canadian Agent;
and, as the context requires, “Agents” shall also include the Collateral Agent.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Agents.
     “Affiliate” of any Person means any Person (other than a Subsidiary)
(i) who is a director or executive officer of such Person or any Subsidiary,
(ii) which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such Person, (iii) which
beneficially owns or holds securities representing 10% or more of the combined
voting power of the Voting Stock of such Person, or (iv) of which securities
representing 10% or more of the combined voting power of its Voting Stock (or in
the case of a Person not a corporation, 10% or more of its equity) is
beneficially owned or held by such Person or any Subsidiary. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Agent Fee Letter” has the meaning specified in Section 2.10(b).
     “Agent’s Office” means the U.S. Agent’s Office in the case of the U.S.
Agent and the Canadian Agent’s Office in the case of the Canadian Agent.
     “Agents” means, collectively, the U.S. Agent and the Canadian Agent.
     “Aggregate Canadian Commitments” means the Canadian Commitments of all
Canadian Lenders.
     “Aggregate Commitments” means the Commitments of all Lenders.
     “Aggregate Revolving Credit Commitments” means the Aggregate U.S. Revolving
A Credit Commitments, the Aggregate U.S. Revolving B Credit Commitments and the
Aggregate Canadian Commitments.
     “Aggregate U.S. Commitments” means the U.S. Commitments of all U.S.
Lenders.
     “Aggregate U.S. Revolving A Credit Commitments” means the U.S. Revolving A
Credit Commitments of all U.S. Lenders.
     “Aggregate U.S. Revolving B Credit Commitments” means the U.S. Revolving B
Credit Commitments of all U.S. Lenders.
     “Agreement” means this Amended and Restated Credit Agreement.
     “Alternative Currency” means each of Euro and Sterling.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in U.S. Dollars, the equivalent amount thereof in the
applicable Alternative

 



--------------------------------------------------------------------------------



 



Currency as determined by the U.S. Agent or the U.S. L/C Issuer, as the case may
be, at such time on the basis of the Exchange Rate (determined in respect of the
most recent Revaluation Date) for the purchase of such Alternative Currency with
U.S. Dollars.
     “Applicable Percentage” means (a) in respect of the U.S. Revolving A Credit
Facility, with respect to any U.S. Revolving A Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the U.S. Revolving A
Credit Facility represented by such U.S. Revolving A Credit Lender’s U.S.
Revolving A Credit Commitment at such time, (b) in respect of the U.S. Revolving
B Credit Facility, with respect to any U.S. Revolving B Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the U.S.
Revolving B Credit Facility represented by such U.S. Revolving B Credit Lender’s
U.S. Revolving B Credit Commitment at such time and (c) in respect of the
Canadian Committed Loan Facility, with respect to any Canadian Lender at any
time, the percentage (carried out to the ninth decimal place) of the Canadian
Committed Loan Facility represented by such Canadian Lender’s Canadian
Commitment at such time. If the commitment of each U.S. Revolving A Credit
Lender to make U.S. Revolving A Credit Loans and the obligation of the U.S. L/C
Issuer to make U.S. L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the U.S. Revolving A Credit Commitments have expired, then
the Applicable Percentage of each U.S. Revolving A Credit Lender in respect of
the U.S. Revolving A Credit Facility shall be determined based on the Applicable
Percentage of such U.S. Revolving A Credit Lender in respect of the U.S.
Revolving A Credit Facility most recently in effect, giving effect to any
subsequent assignments. If the commitment of each U.S. Revolving B Credit Lender
to make U.S. Revolving B Credit Loans has been terminated pursuant to
Section 8.02, or if the U.S. Revolving B Credit Commitments have expired, then
the Applicable Percentage of each U.S. Revolving B Credit Lender in respect of
the U.S. Revolving B Credit Facility shall be determined based on the Applicable
Percentage of such U.S. Revolving B Credit Lender in respect of the U.S.
Revolving B Credit Facility most recently in effect, giving effect to any
subsequent assignments. If the commitment of each Canadian Lender to make
Canadian Committed Loans and the obligation of the Canadian L/C Issuer to make
Canadian L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Canadian Commitments have expired, then the Applicable Percentage of each
Canadian Lender in respect of the Canadian Committed Loan Facility shall be
determined based on the Applicable Percentage of such Canadian Lender in respect
of the Canadian Committed Loan Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility on the First Amendment Effective Date is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the ratio of Consolidated Debt to Consolidated Total
Capitalization (the “Debt to Capitalization Ratio”) as set forth in the most
recent Compliance Certificate received by Agents pursuant to Section 6.06(c):

 



--------------------------------------------------------------------------------



 



                                  Applicable Rate                              
Base Rate                       Eurodollar Rate     +       Consolidated Debt to
            +     Canadian   Pricing   Consolidated Total     Commitment    
Acceptance Fee     Prime Rate   Level   Capitalization Ratio     Fee     L/C Fee
    +  
1
  ³50%         0.40 %     1.75 %     0.75 %
2
  ³40% but <50%     0.35 %     1.25 %     0.25 %
3
  ³30% but <40%     0.30 %     1.00 %     0 %
4
  ³20% but <30%     0.25 %     0.875 %     0 %
5
  <20%         0.20 %     0.75 %     0 %

     Any increase or decrease in the Applicable Rate resulting from a change in
the Debt to Capitalization Ratio shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.06(c); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 1 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered and the Applicable
Rate will not be eligible for decrease until the 5th Business Day immediately
following the date such Compliance Certificate is delivered pursuant to
Section 6.06(c). The Applicable Rate in effect from the First Amendment
Effective Date through the earlier of (i) the date the Compliance Certificate
for the fiscal quarter ending December 31, 2007 is delivered pursuant to
Section 6.06(c), or (ii) the date the Compliance Certificate for the fiscal
quarter ending December 31, 2007 is required to be delivered pursuant to
Section 6.06(c) shall be determined based upon Pricing Level 4.
     “Applicable Revolving Credit/Committed Loan Percentage” means, (a) with
respect to any U.S. Revolving A Credit Lender at any time, such U.S. Revolving A
Credit Lender’s Applicable Percentage in respect of the U.S. Revolving A Credit
Facility at such time, (b) with respect to any U.S. Revolving B Credit Lender at
any time, such U.S. Revolving B Credit Lender’s Applicable Percentage in respect
of the U.S. Revolving B Credit Facility at such time and, (c) with respect to
any Canadian Lender at any time, such Canadian Lender’s Applicable Percentage in
respect of the Canadian Committed Loan Facility at such time.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the U.S. Agent or the U.S. L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or Affiliate of an entity
that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

 



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the applicable Agent, in
substantially the form of Exhibit H or any other form approved by the applicable
Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of U.S. Borrower and its Subsidiaries for the fiscal year ended December 31,
2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of U.S. Borrower and
its Subsidiaries, including the notes thereto.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Credit Commitments pursuant to Section 2.07, and (c) the
date of termination of the commitment of each U.S. Revolving A Credit Lender to
make U.S. Revolving A Credit Loans, the commitment of each U.S. Revolving B
Credit Lender to make U.S. Revolving B Credit Loans and the commitment of each
Canadian Lender to make Canadian Committed Loans and of the obligation of U.S.
L/C Issuer to make U.S. L/C Credit Extensions and Canadian L/C Issuer to make
Canadian L/C Credit Extensions, pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Canada” means Bank of America, N.A., Canada Branch and its
successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in U.S. Dollars.
     “Base Rate U.S. Revolving A Credit Loan” means a U.S. Revolving A Credit
Loan that is a Base Rate Loan.
     “Book Value” means, with respect to any Eligible Inventory, an amount equal
to (i) the book value of such Eligible Inventory determined in accordance with
GAAP plus (ii) the LIFO Reserve, if any, established with respect to such
Eligible Inventory in accordance with GAAP minus (iii) without duplication to
amounts deducted pursuant to the definition of “Eligible Inventory”, any
reserves established by the applicable Loan Party with respect to such Eligible
Inventory in accordance with GAAP.
     “Borrowers” means, collectively, U.S. Borrower, U.K. Borrower and Canadian
Borrower.

 



--------------------------------------------------------------------------------



 



     “Borrower Materials” has the meaning specified in Section 6.06.
     “Borrowing” means a Committed Borrowing or a U.S. Swing Line Borrowing, as
the context may require.
     “Borrowing Base Certificate” means a certificate, signed by a Senior
Financial Officer of the applicable Borrower, in the form of Exhibit I or
another form which is acceptable to Agents in their discretion exercised in a
commercially reasonable manner.
     “Business Day” means, as the context shall require, a U.S. Business Day, a
Canadian Business Day, or both.
     “Canadian Agent” means Bank of America Canada, in its capacity as
administrative agent for Canadian Lenders hereunder, together with its
successors and assigns.
     “Canadian Agent’s Office” means Canadian Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as Canadian Agent may from time to time notify Canadian Borrower and
Canadian Lenders.
     “Canadian Availability” means the amount by which the lesser of the
Aggregate Canadian Commitments and the Canadian Borrowing Base, exceeds the
Total Canadian Outstandings.
     “Canadian Borrower” has the meaning specified in the introductory paragraph
hereto.
     “Canadian Borrowing Base” means, at any time, the sum, expressed in
Canadian Dollars, of (a) 80% of Canadian Borrower’s Eligible Accounts at such
time, plus (b) 50% of the Book Value of Canadian Borrower’s Eligible Inventory,
plus (c) (i) from July 29, 2007 through and including July 28, 2008, 10% of the
Net PP&E of Canadian Borrower, and (ii) from and after July 29, 2008, 0% of the
Net PP&E of Canadian Borrower, minus (d) the principal amount of all secured
Indebtedness of Canadian Borrower, other than the Obligations, minus, (e) at
such time as Canadian Borrower’s Obligations are not Secured, the sum of (x) 50%
of Canadian Borrower’s aggregate accounts payable (other than such accounts
payable, if any, which serve as the basis for causing all or any part of any
Account of Canadian Borrower to fail to qualify as an Eligible Account), plus,
(y) the outstanding principal amount of all unsecured Indebtedness of Canadian
Borrower, other than the Obligations, with the amounts referred to in
clauses (a), (b) and (c) above determined by reference to the most recent
Borrowing Base Certificate and applicable financial statements delivered to
Canadian Agent by Canadian Borrower.
     “Canadian Borrowing” means a Borrowing comprised of Canadian Loans.
     “Canadian Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of,
or are in fact closed in, the province where Canadian Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in U.S. Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
     “Canadian Commitment” means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to Canadian Borrower pursuant to
Section 2.01(c) and (b) purchase participations in Canadian L/C Obligations, in
an aggregate principal amount at any one time

 



--------------------------------------------------------------------------------



 



outstanding not to exceed the amount set forth opposite such Canadian Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Canadian Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each Canadian Lender pursuant to
Section 2.01(c), and shall be deemed to include the acceptance and purchase of
Acceptances, where applicable.
     “Canadian Committed Loan” has the meaning specified in Section 2.01(c).
     “Canadian Committed Loan Facility” means, at any time, the aggregate amount
of the Canadian Lenders’ Canadian Commitments at such time.
     “Canadian Dollar Equivalent” means, with respect to an amount of U.S.
Dollars on any date, the amount of Canadian Dollars that may be purchased with
such amount of U.S. Dollars at the Exchange Rate with respect to U.S. Dollars on
such date.
     “Canadian Dollars” and the symbol “Cdn.$” mean the lawful currency of
Canada.
     “Canadian Hypothec” means a deed of hypothec granted by Canadian Borrower
in favor of Canadian Agent with respect to the universality of its moveable
property in the province of Quebec, and any bonds or debentures, pledges of
bonds or debentures and other documentation related thereto.
     “Canadian L/C Credit Extension” means, with respect to any Canadian Letter
of Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “Canadian L/C Issuer” means Bank of America Canada in its capacity as
issuer of Canadian Letters of Credit hereunder, or any successor issuer of
Canadian Letters of Credit hereunder.
     “Canadian L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Canadian Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings in respect of Canadian Letters of Credit. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Canadian Letter of Credit shall be determined in accordance with Section 1.06.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
     “Canadian L/C Sublimit” means an amount equal to Cdn. $2,000,000. The
Canadian L/C Sublimit is part of, and not in addition to, the Aggregate Canadian
Commitments.
     “Canadian Lender” means any Lender that has a Canadian Commitment or any
portion of the Total Canadian Outstandings. The Canadian Lenders on the First
Amendment Effective Date are listed on Schedule 2.01 under the caption “Canadian
Lenders”.

 



--------------------------------------------------------------------------------



 



     “Canadian Letter of Credit” means any letter of credit issued by Canadian
L/C Issuer hereunder. A Canadian Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
     “Canadian Loan” means an extension of credit by a Canadian Lender to
Canadian Borrower under Article II in the form of a Canadian Committed Loan and
includes Acceptances.
     “Canadian Obligations” means all Obligations relating to Canadian Loans or
Canadian Letters of Credit or Swap Contracts between Canadian Borrower and any
Canadian Lender or any Affiliate of any Canadian Lender or Treasury Management
Obligations of Canadian Borrower to a Canadian Lender or an Affiliate of a
Canadian Lender.
     “Canadian Prime Rate” means, for any day, a rate per annum equal to the
higher of (i) the rate per annum publicly announced from time to time by Bank of
America Canada as its prime rate in effect for Canadian Dollar denominated loans
made at its principal office in Toronto and (ii) the one-month CDOR Rate plus
fifty bps (.50%) per annum. Each change in the Canadian Prime Rate shall be
effective on the date after such change is publicly announced.
     “Canadian Prime Rate Loan” means a Canadian Loan that bears interest based
on the Canadian Prime Rate. All Canadian Prime Rate Loans shall be denominated
in Canadian Dollars.
     “Canadian Security Documents” means each security agreement, hypothec,
debenture, assignment or other security document, by or between Canadian
Borrower and Canadian Agent, for the benefit of Canadian Agent and Canadian
Lenders, including each Canadian Hypothec, securing the Canadian Obligations, as
any of the foregoing may be amended, restated or otherwise modified from time to
time.
     “Canadian Supermajority Lenders” means, as of any date of determination,
Canadian Lenders having more than 66-2/3% of the Aggregate Canadian Commitments
or, if the commitment of each Canadian Lender to make Canadian Loans and the
obligation of Canadian L/C Issuer to make Canadian L/C Credit Extensions have
been terminated pursuant to Section 8.02, Canadian Lenders holding in the
aggregate more than 66-2/3% of the Total Canadian Outstandings (with the
aggregate amount of each Canadian Lender’s risk participation and funded
participation in Canadian L/C Obligations being deemed “held” by such Canadian
Lender for purposes of this definition); provided that the Canadian Commitment
of, and the portion of the Total Canadian Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Canadian Supermajority Lenders.
     “Capital Expenditures” means, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).
     “Capitalized Lease” means any lease the obligation for Rentals with respect
to which, in accordance with GAAP, would be required to be capitalized on a
balance sheet of the lessee or for which the amount of the asset and liability
thereunder, as if so capitalized, would be required to be disclosed in a note to
such balance sheet.
     “Capitalized Lease Obligations” means any amounts required to be
capitalized under any Capitalized Lease.

 



--------------------------------------------------------------------------------



 



     “Cash Collateralize” has the meaning specified in Section 2.04(g).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by U.S. Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
     (a) Investments in (A) commercial paper of a domestic issuer maturing in
270 days or less from the date of issuance which is rated P-2 or better by
Moody’s or A-2 or better by S&P, (B) certificates of deposit or banker’s
acceptances issued by commercial banks or trust companies located in the United
States and organized under its laws or the laws of any state thereof each having
a combined capital, surplus and undivided profits of $100,000,000 or more,
(C) obligations of or fully guaranteed by the United States or an agency thereof
maturing within three years from the date of acquisition, (D) municipal
securities maturing within three years from the date of acquisition which are
rated in one of the top two rating classifications by at least one national
rating agency, or (E) money market instrument programs which are classified as
current assets in accordance with GAAP; and
     (b) Participations in notes maturing within 60 days which are rated P-2 or
better by Moody’s or A-2 or better by S&P.
     “CC” means the Civil Code of Quebec.
     “CDOR Rate” means, on any day, the annual discount rate which is the rate
determined by Canadian Agent as being the arithmetic average (rounded upward to
the nearest multiple of 0.01%) of the rates applicable to Canadian Dollar
bankers’ acceptances for the applicable period displayed and identified as such
on the “Reuters’ Screen CDOR Page” at approximately 10:00 A. M. (Toronto time)
on such day for Schedule I chartered banks, or if such day is not a Canadian
Business Day then on the immediately preceding Canadian Business Day (as
adjusted by a Canadian bank after 10:00 A. M. (Toronto time) to reflect any
error in a posted discount rate or in the posted average annual discount rate).
     “Change in Law” means the occurrence, after the date of this Agreement or,
if later, the date the affected Person became a Lender or L/C Issuer under this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Canadian Loans or U.S.
Loans, and when used in reference to any Commitment, refers to whether such
Commitment is a Canadian Commitment or U.S. Commitment.
     “Closing Date” means September 5, 2006.
     “Code” means the Internal Revenue Code of 1986, as amended.

 



--------------------------------------------------------------------------------



 



     “Collateral” means any and all assets and rights and interests in or to
property of Borrowers and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents.
     “Collateral Access Agreement” means any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the applicable Agent, between
such Agent and any third party (including any bailee, consignee, customs broker,
or other similar Person) in possession of any Collateral or any landlord of any
Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.
     “Collateral Agency and Intercreditor Agreement” means the Amended and
Restated Collateral Agency and Intercreditor Agreement, dated as of September 5,
2006, by and among Collateral Agent, U.S. Agent, the Noteholders (as defined
therein), The Northern Trust Company, U.S. Borrower and the Subsidiary
Guarantors, as amended, restated, supplemented or otherwise modified from time
to time.
     “Collateral Agent” means Bank of America, in its capacity as Collateral
Agent under the Collateral Agency and Intercreditor Agreement, together with its
successors and assigns.
     “Collateral Documents” means, collectively, the U.S. Security Documents,
the Canadian Security Documents and the U.K. Security Documents.
     “Commitments” means, collectively, each Canadian Commitment and each U.S.
Commitment.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “Committed Loan” means either a U.S. Committed Loan or a Canadian Committed
Loan.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A, in the case of a U.S. Committed
Borrowing, or Exhibit B, in the case of a Canadian Committed Borrowing.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Consolidated Debt” means Debt of U.S. Borrower and its Subsidiaries
consolidated in accordance with GAAP.
     “Consolidated EBITDA” means, for any period, the sum of (a) Consolidated
Net Income for such period; plus (b) to the extent, and only to the extent, that
such aggregate amount was deducted in the computation of such Consolidated Net
Income, the aggregate amount of (i) income tax expense of U.S. Borrower and its
Subsidiaries for such period, plus (ii) charges for depreciation, amortization
and other non-cash charges of U.S. Borrower and its Subsidiaries for such
period, plus (iii) Interest Charges for such period.

 



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, for any period, the net income (or
deficit) of U.S. Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
     “Consolidated Stockholders’ Equity” means the stockholders’ equity of U.S.
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
     “Consolidated Total Assets” means, at any time, all assets of U.S. Borrower
and its Subsidiaries which would be reflected on a consolidated balance sheet of
such Persons at such time prepared in accordance with GAAP .
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Stockholders’ Equity, (ii) 50% of the LIFO Reserve, and (iii) Consolidated Debt,
less Restricted Investments in excess of 10% of Consolidated Stockholders’
Equity.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Current Debt” means, at any time and with respect to any Person, all
Indebtedness of such Person outstanding at such time other than Funded Debt of
such Person.
     “Current Maturities of Funded Debt” means (without duplication), at any
time and with respect to any item of Funded Debt, the portion of such Funded
Debt outstanding at such time which by the terms of such Funded Debt or the
terms of any instrument or agreement relating thereto (a) is due on demand or
within 365 days from such time (whether by sinking fund, other required
prepayment or final payment at maturity) and (b) (i) is not directly or
indirectly renewable, extendible or refundable at the option of the obligor
under an agreement or firm commitment in effect at such time to a date 365 days
or more from such time or (ii) if so renewable, extendible or refundable at the
option of the obligor, the obligor shall have agreed that it will not renew,
extend or refund to a date 365 days or more from such time.
     “Debt” means all Indebtedness (excluding obligations with respect to
bankers’ acceptances and trade acceptance financings to the extent such
obligations, in the aggregate, are less than $5,000,000, but including any such
obligations, in the aggregate, in excess of such amount) of U.S. Borrower or any
Subsidiary.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Companies Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
any province or territory thereof or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
     “Default” means any event which, with the lapse of time or the giving of
notice, or both, would become an Event of Default.

 



--------------------------------------------------------------------------------



 



     “Default Rate” means (a) when used with respect to Obligations other than
L/C Fees an interest rate equal to (i) the Base Rate or the Canadian Prime Rate,
as the case may be, plus (ii) the Applicable Rate, if any, applicable to Base
Rate Loans or Canadian Prime Rate Loans, as the case may be, plus (iii) 2% per
annum; provided, however, that (x) with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum and (y) with respect to Acceptances, the Default Rate shall be the
Applicable Rate plus 2% per annum, and (b) when used with respect to L/C Fees, a
rate equal to the Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in U.S. Swing Line Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder unless
such failure has been cured, (b) has otherwise failed to pay over to the
applicable Agent or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute or unless such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Discount Note” means a non-interest bearing, non-negotiable promissory
note denominated in Canadian Dollars, issued by Canadian Borrower to a
Non-Acceptance Canadian Lender, substantially in the form of Exhibit F.
     “Discount Proceeds” means proceeds in respect of any Acceptance to be
purchased by a Lender under Section 2.03 on any day, in an amount (rounded to
the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:
     (a) the face amount of such Acceptance; by
     (b) the sum of one plus the product of:
     (i) the Discount Rate (expressed as a decimal) applicable to such
Acceptance; and
     (ii) a fraction, the numerator of which is the number of days in the term
of such Acceptance commencing on the date of acceptance of the Acceptance and
ending on, but excluding, the maturity date of such Acceptance, and the
denominator of which is 365;
with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.
     “Discount Rate” with respect to an issue of Acceptances with the same
maturity date, (a) for a Canadian Lender which is a Schedule I Lender, the CDOR
Rate for banker’s acceptances with the applicable term and face value and
(b) for a Canadian Lender which is not a Schedule I Lender, the rate determined
by Canadian Agent based on the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the actual discount rates, calculated on the basis
of a year of 365 days, for Acceptances for such term and face value accepted by
such Lender established in accordance with their normal practices at or about
10:00 A. M. (Toronto time) on

 



--------------------------------------------------------------------------------



 



the date of issuance of such Acceptances, but not to exceed the actual rate of
discount applicable to Acceptances established pursuant to clause (a) for the
same Acceptances issued plus ten bps (0.10%) per annum or the rate that would be
applicable to such Acceptances if there were a Schedule I Lender.
     “Disposition” has the meaning specified in Section 7.06.
     “DPS OPCO Inventory” means Inventory of the Transtar Loan Parties (other
than INCO Inventory) the records of which are maintained by the Transtar Loan
Parties using the DPS software package.
     “Draft” means a depository bill as defined and issued in accordance with
the Depository Bills and Notes Act (Canada) or a bill of exchange in the form
used from time to time by each Canadian Lender, respectively, in connection with
the creation of bankers’ acceptances in accordance with the provisions of
Section 2.03 and payable in Canadian Dollars.
     “Eligible Accounts” means, at any time, the Accounts of the applicable Loan
Party except any Account:
     (a) which, at any time that the Obligations are Secured, is not subject to
a first priority perfected security interest (or as applicable, a first fixed
and floating charge) in favor of Collateral Agent, in the case of Accounts of
U.S. Borrower or a Subsidiary Guarantor, U.S. Agent, in the case of Accounts of
U.K. Borrower or a U.K. Subsidiary Guarantor, or Canadian Agent, in the case of
Accounts of Canadian Borrower;
     (b) which is subject to any Lien other than (i) a Lien in favor of
Collateral Agent, in the case of Accounts of U.S. Borrower or a Subsidiary
Guarantor, U.S. Agent, in the case of Accounts of U.K. Borrower or a U.K.
Subsidiary Guarantor, or Canadian Agent, in the case of Accounts of Canadian
Borrower and (ii) a Permitted Encumbrance which does not have priority over the
Lien, if any, in favor of Collateral Agent, in the case of Accounts of U.S.
Borrower or a Subsidiary Guarantor, U.S. Agent, in the case of Accounts of U.K.
Borrower or a U.K. Subsidiary Guarantor, or Canadian Agent, in the case of
Accounts of Canadian Borrower;
     (c) with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due;
     (d) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Collateral Documents are incorrect or
have been breached;
     (e) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;
     (f) which represents a progress billing (as hereinafter defined) or as to
which the applicable Loan Party has extended the time for payment without the
consent of the applicable Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the

 



--------------------------------------------------------------------------------



 



Account Debtor’s obligation to pay such invoice is conditioned upon the
applicable Loan Party’s completion of any further performance under the contract
or agreement;
     (g) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, Canada, any state, province or territory thereof, or any foreign
jurisdiction, now or hereafter in effect; the making of any general assignment
by the Account Debtor for the benefit of creditors; the appointment of a
receiver, trustee, receiver and manager, custodian or liquidator for the Account
Debtor or for any of the assets of the Account Debtor, including, without
limitation, the appointment of or taking possession by a “custodian,” as defined
in the Federal Bankruptcy Code of the United States; the institution by or
against the Account Debtor of any other type of insolvency proceeding (under the
bankruptcy laws of the United States, Canada or otherwise) or of any formal or
informal proceeding for the dissolution or liquidation of, settlement of claims
against, or winding up of affairs of, the Account Debtor; the sale, assignment,
or transfer of all or any material part of the assets of the Account Debtor; the
nonpayment generally by the Account Debtor of its debts as they become due; or
the cessation of the business of the Account Debtor as a going concern;
     (h) which is owed by an Account Debtor with respect to which twenty-five
percent (25%) or more of the aggregate U.S. Dollar amount of outstanding
Accounts owed at such time by such Account Debtor are classified as ineligible
under clause (c) above;
     (i) (i) with respect to U.S. Borrower, the Subsidiary Guarantors and
Canadian Borrower, which is owed by an Account Debtor which does not maintain
its chief executive office in, or is not registered under the laws of, the
United States or Canada and (ii) with respect to U.K. Borrower and the U.K.
Subsidiary Guarantors, which is owed by an Account Debtor which does not
maintain its chief executive office in, or is not organized under the laws of,
the United Kingdom, the United States, Canada or, so long as such Account Debtor
makes payments into an account over which U.S. Agent has a perfected Lien, any
other country that is a Participating Member State, unless in cases of both
clauses (i) and (ii) above either (x) such Account is fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the applicable Agent, or (y) such Account is covered by credit
insurance issued by an insurance company and having terms and conditions
acceptable to the applicable Agent;
     (j) owed by an Account Debtor which is an Affiliate or employee of a
Borrower;
     (k) except as provided in clause (m) below, with respect to which either
the perfection, enforceability, or validity of the Collateral Agent’s Liens, the
U.S. Agent’s Liens or the Canadian Agent’s Liens, as the case may be, in such
Account, or the Collateral Agent’s, the U.S. Agent’s or the Canadian Agent’s, as
the case may be, right or ability to obtain direct payment to the Collateral
Agent, the U.S. Agent or the Canadian

 



--------------------------------------------------------------------------------



 



Agent of the proceeds of such Account, is governed by any federal, state, or
local statutory requirements other than those of the UCC, the PPSA or the CC;
     (l) owed by an Account Debtor to which the applicable Loan Party or any of
its Subsidiaries is indebted in any way, or which is subject to any right of
setoff or recoupment by the Account Debtor, unless the Account Debtor has
entered into an agreement acceptable to U.S. Agent or Canadian Agent, as the
case may be, to waive setoff rights; or if the Account Debtor thereon has
disputed liability or made any claim with respect to any other Account due from
such Account Debtor; but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim;
     (m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States, Canada, the United Kingdom or, to the extent approved by U.S. Agent, any
other Participating Member State unless such Account is backed by a letter of
credit or other credit support acceptable to such Agent, or (ii) the government
of the United States, Canada, the United Kingdom or, to the extent approved by
U.S. Agent, any other Participating Member State, or any department, agency,
public corporation, or instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.) or Part VII of the Financial Administration Act (Canada) relating to the
assignment of federal Crown debts or any equivalent Law in the United Kingdom or
such other Participating Member State, if applicable, and any other steps
necessary to perfect the Lien of the Collateral Agent, in the case of Accounts
of U.S. Borrower or a Subsidiary Guarantor, U.S. Agent, or Canadian Agent, in
the case of Accounts of Canadian Borrower, in such Account have been complied
with to such Person’s satisfaction;
     (n) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis or is
issued on a cash on delivery basis;
     (o) which is evidenced by a promissory note or other instrument or by
chattel paper;
     (p) if the U.S. Agent or the Canadian Agent, as the case may be, believes,
in the exercise of its reasonable judgment, that the prospect of collection of
such Account is impaired or that the Account may not be paid by reason of the
Account Debtor’s financial inability to pay;
     (q) with respect to which the Account Debtor is located in any State of the
United States requiring the filing of a Notice of Business Activities Report or
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such State of payment of such Account, unless the applicable Loan
Party has qualified to do business in such state or has filed a Notice of
Business Activities Report or equivalent report for the then current year and
except to the extent the applicable Loan Party may qualify subsequently as a
foreign entity authorized to transact business in such U.S. State and gain
access to courts in such State to seek judicial enforcement of such Account,
without incurring any cost or penalty reasonably viewed by U.S. Agent to be
material in amount, and such later qualification permits judicial enforcement by
such Loan Party of payment of such Account;

 



--------------------------------------------------------------------------------



 



     (r) which arises out of a sale not made in the ordinary course of the
applicable Loan Party’s business;
     (s) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the applicable Loan
Party, and, if applicable, accepted by the Account Debtor, or the Account Debtor
revokes its acceptance of such goods or services;
     (t) owed by an Account Debtor which is obligated in respect of Accounts the
aggregate unpaid balance of which exceeds fifteen percent (15%) of the aggregate
unpaid balance of all Accounts owed to U.S. Borrower and the Subsidiary
Guarantors as a whole, to U.K. Borrower and the U.K. Subsidiary Guarantors as a
whole, or to Canadian Borrower, as applicable, at such time, but only to the
extent of such excess; or
     (u) in the case of Accounts owing to U.K. Borrower or a U.K. Subsidiary
Guarantor, any Account which fails to meet such other criteria or requirements
as established from time to time by the U.S. Agent or the Required U.S. Lenders
in the exercise of their reasonable business judgment, with prior consultation
with the U.K. Borrower and following 30 days advance written notice.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Eligible Inventory” means, at any time, the Inventory owned by the
applicable Loan Party except any Inventory:
     (a) which at any time that the Obligations are Secured is not subject to a
first priority (except for any prior landlord’s liens) perfected Lien (or, as
applicable, a floating charge) in favor of Collateral Agent, in the case of
Inventory of U.S. Borrower or a Subsidiary Guarantor, U.S. Agent, in the case of
Inventory of U.K. Borrower or a U.K. Subsidiary Guarantor, or Canadian Agent, in
the case of Inventory of Canadian Borrower;
     (b) which is subject to any Lien other than (i) a Lien in favor of
Collateral Agent in the case of Inventory of U.S. Borrower or a Subsidiary
Guarantor, U.S. Agent, in the case of Inventory of U.K. Borrower or a U.K.
Subsidiary Guarantor, or Canadian Agent in the case of Inventory of Canadian
Borrower and (ii) a Permitted Encumbrance that does not have priority (except
for any prior landlords’ liens) over the Lien, if any, in favor of Collateral
Agent, in the case of Inventory of U.S. Borrower or a Subsidiary Guarantor, U.S.
Agent, in the case of Inventory of U.K. Borrower or a U.K. Subsidiary Guarantor,
or Canadian Agent, in the case of Inventory of Canadian Borrower;
     (c) that is not owned by the applicable Loan Party;
     (d) that does not consist of finished goods, mill products or raw
materials;

 



--------------------------------------------------------------------------------



 



     (e) that consists of scrap metal, work-in-process, chemicals, samples,
prototypes, supplies, or packing and shipping materials;
     (f) that is not currently either usable or salable in the normal course of
the applicable Loan Party’s business, or that is slow moving (other than INCO
Inventory), obsolete or stale;
     (g) that is located outside the United States or Canada (or, in the case of
Inventory of U.K. Borrower or a U.K. Subsidiary Guarantor, the United Kingdom,
the United States or Canada) (or that is in-transit from vendors or suppliers,
not including any Loan Party);
     (h) which is located in any location leased by the applicable Loan Party
unless (i) the lessor has delivered to the Collateral Agent, U.S. Agent or
Canadian Agent, as applicable, a Collateral Access Agreement or (ii) a reserve
for two months rent, charges, and other amounts due or to become due with
respect to such facility has been established by such Agent in its Permitted
Discretion;
     (i) which contains or bears any intellectual property rights licensed to
the Loan Parties unless the applicable Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
     (j) that is located at any location in the United States at which the total
Inventory at such location has a value of less than $350,000;
     (k) that is Inventory placed on consignment;
     (l) that represents Inventory not reflected on the applicable Loan Party’s
general ledger; or
     (m) in the case of Inventory of U.K. Borrower or a U.K. Subsidiary
Guarantor, any Inventory which fails to meet such other criteria or requirements
as established from time to time by the U.S. Agent or the Required U.S. Lenders
in the exercise of their reasonable business judgment, with prior consultation
with the U.K. Borrower and following 30 days advance written notice.
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means all laws relating to environmental matters,
including those relating to (i) fines, orders, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
Release or threatened Release of Hazardous Materials and to the generation, use,
storage, importation, or disposal of Hazardous Materials, in

 



--------------------------------------------------------------------------------



 



any manner applicable to U.S. Borrower or any of its Subsidiaries or any of
their respective properties, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Occupational
Safety and Health Act (29 U.S.C. § 651 et seq.), and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), and (ii) environmental
protection, including the National Environmental Policy Act (42 U.S.C. § 4321 et
seq.), and comparable state, provincial, territorial and foreign laws, each as
amended or supplemented, and any similar or analogous local, state, federal and
foreign statutes and regulations promulgated pursuant thereto, each as in effect
as of the date of determination.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means U.S. Borrower and (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which U.S. Borrower is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which U.S. Borrower is a member; and (iii) any member of an affiliated
service group within the meaning of Section 414(m) or (o) of the Code of which
U.S. Borrower, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by U.S. Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon U.S. Borrower
or any ERISA Affiliate.

 



--------------------------------------------------------------------------------



 



     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurodollar Base Rate” has the meaning specified in the definition of
Eurodollar Rate.
     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the applicable Agent
pursuant to the following formula:

                 
 
  Eurodollar Rate =       Eurodollar Base Rate
 
                    1.00 – Eurodollar Reserve Percentage


     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Agent from time to time) (a) in the case of a Eurodollar
Rate Loan denominated in Sterling, at approximately 11:00 A.M., London time, on
the first day of such Interest Period, for deposits in Sterling with a term
equivalent to such Interest Period and (b) in all other cases, at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the applicable Agent to be the rate at which deposits in the
relevant currency for delivery on the first day of such Interest Period in Same
Day Funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America or Bank of America Canada, as
applicable, and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 A.M. (London time) two
Business Days prior to the commencement of such Interest Period (or in the case
of a Eurodollar Rate Loan denominated in Sterling, on the first day of such
Interest Period).
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate. U.S. Revolving A Credit Loans that are Eurodollar
Rate Loans shall be denominated in U.S. Dollars. U.S. Revolving B Credit Loans
that are Eurodollar Rate Loans may be denominated in U.S. Dollars or Alternative
Currencies. Canadian Committed Loans that are Eurodollar Rate Loans shall be
denominated in U.S. Dollars.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.01.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Rate” means, on any day, (a) with respect to Canadian Dollars in
relation to U.S. Dollars, the spot rate at which U.S. Dollars are offered on
such day by Bank of America in New York City for Canadian Dollars at
approximately 12:00 p.m. (New York City time), as quoted generally to customers
of Bank of America, (b) with respect to U.S. Dollars in relation to Canadian
Dollars, the spot rate at which Canadian Dollars are offered on such day by Bank
of America in New York City for U.S. Dollars at approximately 12:00 p.m. (New
York City time), as quoted generally to customers of Bank of America and (c) in
all other cases, the rate determined by U.S. Agent or U.S. L/C Issuer, as
applicable, to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that U.S. Agent or U.S. L/C
Issuer may obtain such spot rate from another financial institution designated
by U.S. Agent or U.S. L/C Issuer if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that U.S. L/C Issuer may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
U.S. Letter of Credit denominated in an Alternative Currency.
     “Excluded Collateral” means (i) any property (whether currently existing or
subsequently acquired) subject to a Lien permitted under Section 7.04, to the
extent the agreement creating such Lien prohibits additional Liens on such
property; (ii) cash sufficient to secure U.S. Borrower’s or any of its
Subsidiary’s obligations to pay its workmen’s compensation benefits including
obligations to any Person providing surety, insurance, letters of credit or
other credit support so long as such cash does not secure any obligation for any
other purpose; (iii) all properties and assets of Canadian Borrower and any
successor holder of such assets; (iv) all property purchased with proceeds of
the note issued pursuant to the Loan Agreement, dated as of November 1, 1994,
between U.S. Borrower and the City of Hammond, Indiana; (v) other property with
a de minimis fair market value, that individually or in the aggregate with all
other such property, is not material to the continued business operations of
U.S. Borrower or the Subsidiary which owns such property and a security interest
therein is not perfected by filing a UCC financing statement; and (vi) any
leasehold interest in any real property leased by U.S. Borrower or any
Subsidiary the termination of which would not result in a Material Adverse
Effect.
     “Excluded Taxes” means, with respect to Agents, any Lender, any L/C Issuer
or any other recipient of any payment to be made by or on account of any
obligation of any Borrower hereunder or under any other Loan Document, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized, has a permanent establishment or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by Canada or any other jurisdiction in which such Borrower
is located, (c) Excluded U.K. Taxes and (d) except as provided in the following
sentence, in the case of a Lender (other than an assignee pursuant to a request
by a Borrower under Section 10.13), any withholding tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new Lending Office) or, where relevant, is attributable to such
Lender’s failure (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this definition, “Excluded
Taxes” shall not include any withholding tax (other than any Excluded U.K.
Taxes) for or on account of U.K. Taxes imposed at any time on payments of
interest made by the U.K. Borrower under this Loan Document, provided that such
Lender shall have complied with Section 3.01(e).
     “Excluded U.K. Taxes” means with respect to payments of interest under a
Loan Document to any U.S. Lender or U.S. L/C Issuer (a) U.K. Taxes on such
payments if, on the date such payment is due, (i) such payment could have been
made to such Person without deduction for or on account of U.K. Taxes if such
Person were a U.K. Qualifying Lender, but on the date of such payment, such
Person is not or has ceased to be a U.K. Qualifying Lender (other than as a
result of any Change in Law); (ii) such Person is a U.K. Qualifying Lender under
subclause (b) of the definition of “U.K. Qualifying Lender” only and such
payment would have been made to such Person without deduction for or on account
of U.K. Taxes but for a direction given by an officer of H.M. Revenue & Customs
(which has not been revoked) under section 931 of the United Kingdom Income Tax
Act 2007 (as such provision had effect on the date on which such Person became a
party to this Agreement) relating to such payment and the U.K. Borrower has
supplied such Person with a certified copy of the direction; or (iii) such
Person is a U.K. Treaty Lender and the U.K. Borrower is able to demonstrate that
such payment could have been made to such Person without imposition of U.K.
Taxes had such Lender complied with its obligations under Section 3.01(e) and
(b) without prejudice to the generality of subclause (a) of this definition, in
relation to a new applicable Lending Office designated by the relevant Lender or
L/C Issuer, U.K. Taxes that are in effect and would apply at the time of such
designation to payments to such Lending Office and which would not have applied
had such payments been made without such designation having taken place (but
assuming for this purpose that any necessary procedural formalities have been
fulfilled).
     “Existing Letters of Credit” means the letters of credit listed on
Schedule 2.04.
     “Facility” means the U.S. Revolving A Credit Facility, the U.S. Revolving B
Credit Facility or the Canadian Committed Loan Facility, as the context may
require.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by U.S. Agent.
     “Financial Covenant” means any covenant (or substantially equivalent
default provision) which requires U.S. Borrower to attain or maintain a
prescribed level of financial condition, financial achievement or results of
operations or cash flow or prohibits U.S. Borrower from taking specified actions
(such as incurring Debt, selling assets, making distributions or making
investments) unless it will be in compliance with such a prescribed level
immediately thereafter, including, without limitation, covenants of the type
contained in Article VII.
     “First Amendment Effective Date” means January 2, 2008.

 



--------------------------------------------------------------------------------



 



     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Foreign Subsidiary” means a Subsidiary organized or formed under the laws
of a jurisdiction other than a State of the United States or the District of
Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the balance sheet of such Person prepared in accordance with GAAP, and without
limiting the generality of the foregoing shall also include, without limitation
(i) any Indebtedness which by its terms or by the terms of any instrument or
agreement relating thereto matures, or which is otherwise payable or unpaid,
more than 365 days from the date of creation thereof, (ii) any Indebtedness
outstanding under a revolving credit or similar agreement providing for
borrowings (and renewals and extensions thereof) which would, in accordance with
GAAP, be required to be classified as a long term liability of such Person, and
(iii) any Guaranties of such Person with respect to Funded Debt of another
Person.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States.
     “Governmental Authority” means (a) the government of (i) the United States
or any State or other political subdivision thereof, or (ii) any jurisdiction in
which U.S. Borrower or any Subsidiary, including Canadian Borrower, conducts all
or any part of its business, or which asserts jurisdiction over any properties
of U.S. Borrower or any Subsidiary, including Canadian Borrower, or (b) any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, any such government.
     “Guaranties” means all obligations (other than endorsements in the ordinary
course of business of negotiable instruments for deposit or collection) of a
Person guaranteeing, or in effect guaranteeing, any Indebtedness, dividend or
other obligation of any other Person in any manner, whether directly or
indirectly, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person: (i) to purchase such
Indebtedness or obligation or any property or assets constituting security
therefor; (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation, (y) to maintain working capital or other
balance sheet condition, or (z) otherwise to advance or make available funds for
the purchase or payment of such Indebtedness or obligation; (iii) to lease
property or to purchase securities or other property or services primarily for
the purpose of assuring the owner of such Indebtedness or obligation against
loss in respect thereof; or (iv) otherwise to assure the owner of the
Indebtedness or obligation against loss in respect thereof. For the purposes of
all computations made under this Agreement, Guaranties in respect of any
Indebtedness for borrowed money shall be deemed to be Indebtedness equal to the
principal amount of such

 



--------------------------------------------------------------------------------



 



Indebtedness for borrowed money which has been guaranteed, and Guaranties in
respect of any other obligation or liability or any dividend shall be deemed to
be Indebtedness equal to the maximum aggregate amount of such obligation,
liability or dividend.
     “Hazardous Materials” means (i) any chemical, material or substance defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous waste,” “restricted hazardous
waste,” or “toxic substances” or “pollutant” or words of similar import under
any Environmental Laws; (ii) any oil, petroleum or petroleum derived substance,
any drilling fluid, produced water or other waste associated with the
exploration, development or production of crude oil, any flammable substance or
explosive, any radioactive material, any hazardous waste or substance, any toxic
waste or substance or any other material or pollutant that (x) poses a hazard to
any property of U.S. Borrower or any of its Subsidiaries or to Persons on or
about such property, or (y) causes such property to be in violation of any
Environmental Law; (iii) any friable asbestos, urea formaldehyde foam
insulation, electrical equipment which contains any oil or electric fluid with
levels of polychlorinated biphenyls in excess of fifty parts per million; and
(iv) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any governmental authority.
     “INCO Inventory” means pre-2000 extrusion and tubing inventory that was
obtained by the Transtar Loan Parties through the acquisition of Tiernay Metals.
     “Indebtedness” means for any Person, without duplication, all
(i) obligations for borrowed money or to pay the deferred purchase price of
property or assets (except trade account payables), (ii) obligations secured by
any Lien upon property or assets owned by such Person, whether or not such
Person has assumed or become liable for the payment of such obligations,
(iii) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired, notwithstanding the fact
that the rights and remedies of the seller, lender or lessor under such
agreement in the event of default are limited to repossession or sale of
property, (iv) Capitalized Lease Obligations, and (v) Guaranties of obligations
of others of the character referred to in the foregoing clauses (i) through
(iv).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Charges” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of U.S. Borrower and its Subsidiaries in accordance with
GAAP): (a) all interest in respect of Debt of U.S. Borrower and its Subsidiaries
(including, without limitation, imputed interest on Capitalized Lease
Obligations) deducted in determining Consolidated Net Income for such period,
together with all interest capitalized or deferred during such period and not
deducted in determining Consolidated Net Income for such period, and (b) all
debt discount and expense amortized or required to be amortized in the
determination of Consolidated Net Income for such period.

 



--------------------------------------------------------------------------------



 



     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan or a Canadian Prime Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or a
Canadian Prime Rate Loan (including a U.S. Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
Notwithstanding the foregoing, the first Interest Payment Date with respect to
U.K. Borrower shall not occur prior to April 30, 2008 (even if the last day of
an Interest Period with respect to a Eurodollar Rate Loan made to U.K. Borrower
occurs prior to that date).
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by a Borrower in its Committed Loan Notice;
provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Internal Control Event” means a fraud that involves management or other
employees who have a significant role in U.S. Borrower’s internal controls over
financial reporting.
     “Inventory” means inventory as defined in the Uniform Commercial Code of
the State of Illinois, in the U.K. Security Documents and in the Canadian
Security Documents.
     “Investment Grade” means in respect of any obligation that such obligation
(i) has a rating of Baa3 or greater by Moody’s or a rating of BBB- or greater by
S&P; or (ii) in the judgment of Required U.S. Lenders and the Other Senior
Creditors constituting “Majority Secured Parties” (as defined in the Collateral
Agency and Intercreditor Agreement), has a credit quality equal to or better
than one which would be afforded by either of the ratings described in
clause (i) of this definition.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 



--------------------------------------------------------------------------------



 



     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by a
L/C Issuer and a Borrower (or any Subsidiary) or in favor of the applicable L/C
Issuer and relating to such Letter of Credit.
     “JDE OPCO Inventory” means Inventory of the Transtar Loan Parties (other
than the INCO Inventory) the records of which are maintained by the Transtar
Loan Parties using the JD Edwards software package.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations, standards, requirements, policies, directives, orders,
judgments, decrees, awards, notices, requests and permits of, and agreements
with, any Governmental Authority, in each case whether or not having the force
of law.
     “L/C Advance” means, with respect to each U.S. Revolving A Credit Lender
and each Canadian Lender, such Lender’s funding of its participation in any L/C
Borrowing in accordance with its Applicable Percentage of the U.S. Revolving A
Credit Facility, in the case of U.S. Revolving A Credit Lenders, or its
Applicable Percentage of the Canadian Committed Loan Facility, in the case of
Canadian Lenders. All L/C Advances made in respect of U.S. Letters of Credit
shall be denominated in U.S. Dollars. All L/C Advances made in respect of
Canadian Letters of Credit shall be denominated in U.S. Dollars or Canadian
Dollars, as applicable.
     “L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing on such date. All L/C Borrowings made in
respect of U.S. Letters of Credit shall be denominated in U.S. Dollars. All L/C
Borrowings made in respect of Canadian Letters of Credit shall be denominated in
U.S. Dollars or Canadian Dollars, as applicable.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Expiration Date” means the day that is thirty days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
     “L/C Fee” has the meaning specified in Section 2.04(i).
     “L/C Issuers” means, collectively, U.S. L/C Issuer and Canadian L/C Issuer.

 



--------------------------------------------------------------------------------



 



     “L/C Obligations” means, collectively, the Canadian L/C Obligations and the
U.S. L/C Obligations.
     “Lenders” means U.S. Lenders and Canadian Lenders.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrowers and
Agents.
     “Letter of Credit” means a U.S. Letter of Credit or a Canadian Letter of
Credit.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
hypothec or charge of any kind; including any agreement to grant any of the
foregoing, any conditional sale or other title retention agreement, any lease in
the nature thereof, including a Capitalized Lease, and the filing of or
agreement to file any financing or similar statement under the UCC, PPSA, CC or
similar law in connection with any of the foregoing.
     “LIFO Reserve” means the difference between the cost of inventory using the
last-in, first-out (“LIFO”) method of valuing inventory under GAAP and the cost
of inventory using the replacement cost method under GAAP, so long as U.S.
Borrower and its Subsidiaries are reporting the value of their inventory under
the LIFO method for purposes of GAAP.
     “Loan Documents” means this Agreement, each Note, each Acceptance, Draft or
Discount Note, each Issuer Document, the Agent Fee Letter, the Collateral Agency
and Intercreditor Agreement, each Collateral Document, the Subsidiary Guarantee,
the Parent Guarantee Agreement and the U.K. Guarantee.
     “Loan Parties” means, collectively, Borrowers, each Subsidiary Guarantor
and each U.K. Subsidiary Guarantor.
     “Loans” means the Canadian Loans (including Acceptances) and the U.S.
Loans.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01B.
     “Material Adverse Effect” means (i) a material adverse effect on the
business, assets, properties, profits, prospects, operations or condition,
financial or otherwise, of U.S. Borrower and its Subsidiaries, on a consolidated
basis, (ii) the impairment of the ability of U.S. Borrower, U.K. Borrower or
Canadian Borrower to perform their respective obligations under this Agreement,
or (iii) the impairment of the ability of Agents and Lenders to enforce
Borrowers’ and the other Loan Parties’ obligations under this Agreement or any
Loan Document to which it is a party.
     “Material Contract” means, with respect to any Person, each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of $20,000,000 or more in any year or otherwise material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.

 



--------------------------------------------------------------------------------



 



     “Maturity Date” means January 2, 2013; provided, however that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Metals Acquisition” means the acquisition by the U.S. Borrower, through a
Wholly-Owned Subsidiary, of all of the Equity Interests of Metals UK Group
Limited, Metals Group Limited, Aerospace Metals Europe Limited, AMESA Limited,
Metals UK Limited, K.K.S. (Stainless Steel) Co. Limited, Metals Group, Inc.,
LOKS Plasma Services Limited, E. Harding & Sons Limited and Aerospace Metals
Europe SA.
     “Moodys” means Moody’s Investor Services, Inc.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which U.S. Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means with respect to the issuance of any Equity
Interest by the U.S. Borrower, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the U.S. Borrower in connection therewith.
     “Net PP&E” means, at any time, the net book value of the applicable
Borrower’s property, plant and equipment determined in accordance with GAAP as
set forth in the most recent financial statements delivered pursuant to
Section 6.06.
     “Net Working Capital” means the sum of (i) the consolidated current assets
of U.S. Borrower and its Subsidiaries determined in accordance with GAAP and
(ii) 75% of the LIFO Reserve, less the consolidated current liabilities
(excluding Current Debt and Current Maturities of Funded Debt) of U.S. Borrower
and its Subsidiaries determined in accordance with GAAP.
     “Non-Acceptance Canadian Lender” has the meaning specified in
Section 2.03(i).
     “Non-U.S. Plan” means any pension, retirement, superannuation or similar
policy or arrangement sponsored, maintained or contributed to by a Borrower, any
Subsidiary Guarantor or any U.K. Subsidiary Guarantor in a jurisdiction other
than the United States.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
     “Note Agreement” shall mean the Note Agreement, dated as of November 17,
2005, among U.S. Borrower, The Prudential Insurance Company of America and
Prudential Retirement Insurance and Annuity Company, as the same may be amended,
restated or otherwise modified from time to time.
     “Noteholder Indebtedness” shall mean the indebtedness of U.S. Borrower
under the Notes issued pursuant to the Note Agreement.
     “Notice of Drawing” has the meaning specified in Section 2.03(c).

 



--------------------------------------------------------------------------------



 



     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or under any Swap
Contract with any Lender or any Affiliate of any Lender and also including
Treasury Management Obligations, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Off-Balance Sheet Liabilities” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with U.S. Borrower is
a party, under which the U.S. Borrower or any Subsidiary has:
     (a) any obligation under a guarantee contract that has any of the
characteristics identified in paragraph 3 of FASB Interpretation No. 45,
Guarantor’s Accounting and Disclosure Requirements for Guarantees, including
Indirect Guarantees of Indebtedness of Others (November 2002) (“FIN 45”), as may
be modified or supplemented, and that is not excluded from the initial
recognition and measurement provisions of FIN 45 pursuant to paragraphs 6 or 7
of that Interpretation;
     (b) a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
     (c) any obligation, including a contingent obligation, under a contract
that would be accounted for as a derivative instrument, except that it is both
indexed to U.S. Borrower’s own stock and classified in stockholders’ equity in
U.S. Borrower’s statement of financial position, and therefore excluded from the
scope of FASB Statement of Financial Accounting Standards No. 133, Accounting
for Derivative Instruments and Hedging Activities (June 1998), pursuant to
paragraph 11(a) of the Statement, as may be modified or supplemented; or
     (d) any obligation, including a contingent obligation, arising out of a
variable interest (as referenced in FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (January 2003), as may be modified or supplemented)
in an unconsolidated entity that is held by, and material to, U.S. Borrower or
any Subsidiary, where such entity provides financing, liquidity, market risk or
credit risk support to, or engages in leasing, hedging or research and
development services with, U.S. Borrower or any Subsidiary.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws and shareholders
declaration or unanimous shareholders agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable

 



--------------------------------------------------------------------------------



 



Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
     “Other Senior Creditors” means the following parties or their permitted
successor and/or assigns: (i) The Prudential Insurance Company of America,
(ii) Prudential Retirement Insurance and Annuity Company, (iii) The Northern
Trust Company, and (iv) any other holders of Debt of U.S. Borrower incurred
after the Closing Date in compliance with Section 7.02.
     “Other Senior Debt” means Debt of U.S. Borrower and/or its Subsidiaries
(i) owed pursuant to the Note Agreement in an aggregate principal amount not in
excess of $75,000,000, (ii) owed pursuant to the Amended and Restated Trade
Acceptance Purchase Agreement, dated as of September 5, 2006, between U.S.
Borrower and The Northern Trust Company, as amended, restated, supplemented or
otherwise modified from time to time, in an aggregate principal amount not in
excess of $10,000,000, and (iii) Debt of U.S. Borrower incurred after the
Closing Date in compliance with Section 7.02.
     “Other Taxes” means all present or future stamp, intangible or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and U.S.
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and U.S. Swing Line Loans, as the case may be, occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by
Borrowers of Unreimbursed Amounts. For purposes of this Agreement (A) when used
in reference to Obligations under the U.S. Revolving A Credit Facility or the
U.S. Revolving B Credit Facility, “Outstanding Amount” shall be deemed to refer
to U.S. Dollar Equivalent amounts and (B) except as expressly provided herein,
when used in reference to Obligations under the Canadian Committed Loan
Facility, “Outstanding Amount” shall be deemed to refer to Canadian Dollar
Equivalent amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in U.S. Dollars, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the U.S. Agent, the Canadian Agent, the
U.S. L/C Issuer, or the U.S. Swing Line Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in any other currency, the rate of interest
per annum at which overnight deposits in such currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Parent Guarantee Agreement” means the Guarantee Agreement, dated as of the
date hereof, by U.S. Borrower in favor of Canadian Agent, Canadian L/C Issuer
and Canadian Lenders.
     “Participant” has the meaning specified in Section 10.06(d).

 



--------------------------------------------------------------------------------



 



     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by U.S. Borrower or
any ERISA Affiliate or to which U.S. Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years, and any similar Canadian
plan.
     “Permitted Discretion” means a determination made by an Agent in its
discretion exercised in a commercially reasonable manner.
     “Permitted Encumbrance” means Liens permitted by Section 7.04.
     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization or government or any governmental authority, agency
or political subdivision.
     “Plan” means any employee pension benefit plan, as defined in Section 3(2)
of ERISA, that has been established by, or contributed to, or is maintained by
U.S. Borrower, any Subsidiary or any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.06.
     “PPSA” means the Personal Property Security Act as in effect in any
applicable jurisdiction.
     “Public Lender” has the meaning specified in Section 6.06.
     “Receivables Purchase Agreement” means any agreement pursuant to which one
or more of U.S. Borrower or any Subsidiary sells its accounts receivable as a
means of providing it working capital for its business operations.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, escaping, deposit, disposal, discharge, dispersal,
leaching or migration into the indoor or outdoor environment (including the
abandonment or disposal of any barrel, container or other closed receptacle
containing any Hazardous Material), or into or out of any Facility, including
the movement of any Hazardous Material through the air, soil, surface water,
groundwater or property.
     “Rentals” means as of the date of any determination thereof, all fixed
payments (including all payments which the lessee is obligated to make to the
lessor on termination of the

 



--------------------------------------------------------------------------------



 



lease or surrender of the property) payable by U.S. Borrower or a Subsidiary, as
lessee or sublessee under a lease of real or personal property, but exclusive of
any amounts required to be paid by U.S. Borrower or a Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes, assessments, amortization and similar charges. Fixed rents
under any so-called “percentage leases” shall be computed on the basis of the
minimum rents, if any, required to be paid by the lessee, regardless of sales
volume or gross revenues.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a L/C Application, and (c) with respect to a
U.S. Swing Line Loan, a Swing Line Loan Notice.
     “Required Canadian Lenders” means, as of any date of determination,
Canadian Lenders having more than 50% of the Aggregate Canadian Commitments or,
if the commitment of each Canadian Lender to make Loans and the obligation of
Canadian L/C Issuer to make Canadian L/C Credit Extensions have been terminated
pursuant to Section 8.02, Canadian Lenders holding in the aggregate more than
50% of the Total Canadian Outstandings (with the aggregate amount of each
Canadian Lender’s risk participation and funded participation in Canadian L/C
Obligations being deemed “held” by such Canadian Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Canadian Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Canadian Lenders.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
U.S. Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders. For purposes of
determining Required Lenders, any amounts denominated in Canadian Dollars shall
be translated into the U.S. Dollar Equivalent at the Exchange Rate in effect on
the date of determination thereof.
     “Required U.S. Lenders” means, as of any date of determination, U.S.
Lenders holding more than 50% of the sum of (a) Total U.S. Outstandings (with
the aggregate amount of each U.S. Revolving A Credit Lender’s risk participation
and funded participation in U.S. L/C Obligations and U.S. Swing Line Loans being
deemed “held” by such U.S. Revolving A Credit Lender for purposes of this
definition), (b) the aggregate unused U.S. Revolving A Credit Commitments and
(c) the aggregate unused U.S. Revolving B Credit Commitments; provided that the
Commitment of, and the portion of the Total U.S. Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Lenders.

 



--------------------------------------------------------------------------------



 



     “Required U.S. Revolving A Credit Lenders” means, as of any date of
determination, U.S. Revolving A Credit Lenders holding more than 50% of the sum
of (a) Total U.S. Revolving A Credit Outstandings (with the aggregate amount of
each U.S. Revolving A Credit Lender’s risk participation and funded
participation in U.S. L/C Obligations and U.S. Swing Line Loans being deemed
“held” by such U.S. Revolving A Credit Lender for purposes of this definition)
and (b) the aggregate unused U.S. Revolving A Credit Commitments; provided that
the Commitment of, and the portion of the Total U.S. Revolving A Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required U.S. Revolving A Credit Lenders.
     “Required U.S. Revolving B Credit Lenders” means, as of any date of
determination, U.S. Revolving B Credit Lenders holding more than 50% of the sum
of (a) Total U.S. Revolving B Credit Outstandings and (b) the aggregate unused
U.S. Revolving B Credit Commitments; provided that the Commitment of, and the
portion of the Total U.S. Revolving B Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required U.S. Revolving B Credit Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Investments” means any Investments of U.S. Borrower and its
Subsidiaries other than:
     (a) Investments in existing and hereafter created or designated
Subsidiaries and any Person that concurrently with such Investment becomes a
Subsidiary;
     (b) Investments in (A) commercial paper of a domestic issuer maturing in
270 days or less from the date of issuance which is rated P-2 or better by
Moody’s or A-2 or better by S&P, (B) certificates of deposit or banker’s
acceptances issued by commercial banks or trust companies located in the United
States and organized under its laws or the laws of any state thereof each having
a combined capital, surplus and undivided profits of $100,000,000 or more,
(C) obligations of or fully guaranteed by the United States or an agency thereof
maturing within three years from the date of acquisition, (D) municipal
securities maturing within three years from the date of acquisition which are
rated in one of the top two rating classifications by at least one national
rating agency, or (E) money market instrument programs which are classified as
current assets in accordance with GAAP;
     (c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;
     (d) Shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business;
     (e) Participations in notes maturing within 60 days which are rated P-2 or
better by Moody’s or A-2 or better by S&P;

 



--------------------------------------------------------------------------------



 



     (f) Advances to officers, employees, subcontractors or suppliers not
exceeding $5,000,000 in the aggregate; and
     (g) Investments existing as of the date of this Agreement and described in
the attached Schedule 1.01.
     “Revaluation Date” means (a) with respect to any U.S. Revolving B Credit
Loan, each of the following: (i) each date of a Borrowing of a Eurodollar Rate
Loan denominated in an Alternative Currency, (ii) each date of a continuation of
a Eurodollar Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the U.S. Agent shall reasonably
determine or the Required U.S. Lenders shall require; and (b) with respect to
any U.S. Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the U.S. L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the U.S. Agent or the
U.S. L/C Issuer shall reasonably determine or the Required U.S. Lenders shall
require.
     “Revolving Loan Facility” means a loan agreement or similar facility
pursuant to which a lender or lenders provides revolving loans to U.S. Borrower
or any Subsidiary for the primary purpose of financing such Person’s ongoing
business operations, whether such agreement or facility is secured or unsecured.
For the avoidance of doubt, no Receivables Purchase Agreement shall constitute a
Revolving Loan Facility.
     “Same Day Funds” means (a) with respect to disbursements and payments in
U.S. Dollars and Canadian Dollars, immediately available funds, and (b) with
respect to disbursements and payments in an Alternative Currency, same day or
other funds as may be determined by the U.S. Agent or the U.S. L/C Issuer, as
the case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
     “Schedule I Lender” means any Canadian Lender named on Schedule I to the
Bank Act (Canada).
     “SEC” means the Securities and Exchange Commission, or any United States
governmental authority succeeding to any of its principal functions.
     “Secured” means (i) in the case of U.S. Borrower, the U.S. Obligations of
U.S. Borrower are secured by Liens on property of U.S. Borrower and Significant
Subsidiaries pursuant to U.S. Security Documents executed and delivered by U.S.
Borrower and Significant Subsidiaries pursuant to the Collateral Agency and
Intercreditor Agreement, and (ii) in the case of Canadian Borrower, the
Obligations of Canadian Borrower are secured by Liens on property of Canadian
Borrower in favor of Canadian Agent pursuant to Canadian Security Documents
executed and delivered by Canadian Borrower.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of U.S. Borrower.

 



--------------------------------------------------------------------------------



 



     “Significant Subsidiary” means all Subsidiaries of U.S. Borrower other
than: (i) Foreign Subsidiaries, and (ii) any other Subsidiary of U.S. Borrower
which is not required to be a Subsidiary Guarantor pursuant to the provisions of
the first sentence of Section 6.12(a) so long as such Subsidiary described in
the foregoing has not guaranteed any Debt of U.S. Borrower or any other
Subsidiary Guarantor (other than the Debt outstanding under this Agreement and
the Other Senior Debt)
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “S&P” means Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” means any Person a majority or more of the shares of Voting
Stock of which, or in the case of a Person which is not a corporation a majority
or more of the equity of which, is owned or controlled, directly or indirectly,
by U.S. Borrower. Unless otherwise specified, all references herein to a
“Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of a
Borrower.
     “Subsidiary Guarantee Agreement” means the Guarantee Agreement, dated as of
the date hereof, by Subsidiary Guarantors in favor of U.S. Agent, U.S. L/C
Issuer and U.S. Lenders, as amended, restated, supplemented or otherwise
modified from time to time.
     “Subsidiary Guarantor” means any Subsidiary that is a party to the
Subsidiary Guarantee Agreement as of the Closing Date and each other Person
which delivers a joinder agreement to the Subsidiary Guarantee Agreement
pursuant to Section 6.12(a) hereof, together with the respective successors and
assignee of each of the foregoing entities, unless and until released in
accordance with the terms of this Agreement or the Subsidiary Guarantee
Agreement.
     “Supermajority Lenders” means, as of any date of determination, Lenders
having more than 66-2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66-2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of

 



--------------------------------------------------------------------------------



 



making a determination of Supermajority Lenders. For purposes of determining
Supermajority Lenders, any amounts denominated in Canadian Dollars shall be
translated into the U.S. Dollar Equivalent at the Exchange Rate in effect on the
date of determination thereof.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the U.S. Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans and all Canadian L/C Obligations.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total U.K. Borrower Outstandings” means the aggregate Outstanding Amount
of all U.S. Revolving B Credit Loans made to the U.K. Borrower.
     “Total U.S. Outstandings” means the aggregate Outstanding Amount of all
U.S. Revolving A Credit Loans, U.S. Revolving B Credit Loans, U.S. Swing Line
Loans and U.S. L/C Obligations.
     “Total U.S. Revolving A Credit Outstandings” means the aggregate
Outstanding Amount of all U.S. Revolving A Credit Loans, U.S. Swing Line Loans
and U.S. L/C Obligations.
     “Total U.S. Revolving B Credit Outstandings” means the aggregate
Outstanding Amount of all U.S. Revolving B Credit Loans.
     “Transtar Acquisition” means the purchase by the U.S. Borrower of 100% of
the outstanding Equity Interests of Transtar Intermediate Holdings #2, Inc.,
pursuant to the Transtar Stock Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     “Transtar Loan Parties” means, collectively, Transtar Intermediate Holdings
#2, Inc., Transtar Metals Holdings, Inc., Transtar Inventory Corp., Transtar
Metals Corp. and Transtar Marine Corp., and their successors.
     “Transtar Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of August 12, 2006, among Transtar Holdings #2, LLC, as
seller, and the U.S. Borrower, as buyer.
     “Treasury Management Obligations” means all obligations, liabilities and
indebtedness of any Loan Party to any Lender or any Affiliate of any Lender with
respect to treasury management, depositary, cash management or similar services
provided to any such Loan Party by such Lender or its Affiliate.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan or a Canadian Prime Rate Loan or an
Acceptance.
     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “U.K. Borrower” means A.M. Castle Metals UK, Limited.
     “U.K. Borrowing Base Assets” means, at any time, the sum, expressed in U.S.
Dollars, of (a) 80% of U.K. Borrower’s Eligible Accounts at such time, plus
(b) 50% of the Book Value of U.K. Borrower’s Eligible Inventory, with the
amounts referred to in clauses (a) and (b) above determined by reference to the
most recent Borrowing Base Certificate and applicable financial statements
delivered to U.S. Agent by U.S. Borrower.
     “U.K. Guarantee” means the Guarantee Agreement, dated as of the First
Amendment Effective Date, by U.S. Borrower, the Subsidiary Guarantors from time
to time party thereto and U.K. Subsidiary Guarantors from time to time party
thereto in favor of U.S. Agent and U.S. Revolving B Credit Lenders, as amended,
restated, supplemented or otherwise modified from time to time.
     “U.K. Qualifying Lender” means a U.S. Revolving B Credit Lender that is
beneficially entitled to interest payable in respect of an advance under a Loan
Document and is (a) a Person (i) that is a bank (as defined for the purpose of
section 879 of the United Kingdom Income Tax Act 2007) making an advance under a
Loan Document or (ii) in respect of an advance made under a Loan Document by a
Person that was a bank (as defined for the purpose of section 879 of the United
Kingdom Income Tax Act 2007) at the time such advance was made, and that, in
each case, is subject to United Kingdom corporation tax as respects all payments
of interest made with respect to such advance; (b) a Person that has delivered a
U.K. Tax Confirmation to the U.K. Borrower and is (i) a company resident in the
United Kingdom for United Kingdom tax purposes, or (ii) a partnership, each
member of which is a company resident in the United Kingdom for United Kingdom
tax purposes or (iii) a company not resident in the United Kingdom for United
Kingdom tax purposes that carries on a trade in the United Kingdom through a
permanent establishment and brings into account interest payable in respect of
such advance in computing its chargeable profits (for the purposes of section
11(2) of the United Kingdom Income and Corporation Taxes Act 1988); or (c) a
U.K. Treaty Lender.

 



--------------------------------------------------------------------------------



 



     “U.K. Security Documents” means each debenture or other security document,
by or between U.K. Borrower and U.S. Agent, for the benefit of U.S. Agent and
U.S. Revolving B Credit Lenders, as any of the foregoing may be amended,
restated or otherwise modified from time to time.
     “U.K. Subsidiary Guarantor” means any Subsidiary of the U.K. Borrower that
is incorporated under the laws of England and Wales that delivers a joinder
agreement to the U.K. Guarantee pursuant to Section 6.12(b) hereof, together
with its successors and assignee, unless and until released in accordance with
the terms of this Agreement or the U.K. Guarantee.
     “U.K. Taxes” means Taxes imposed by the United Kingdom.
     “U.K. Tax Confirmation” means confirmation by a U.S. Revolving B Credit
Lender that the Person beneficially entitled to interest payable to such U.S.
Revolving B Credit Lender giving the confirmation in respect of an advance under
a Loan Document is (a) a company resident in the United Kingdom for United
Kingdom tax purposes, or (b) a partnership, each member of which is a company
resident in the United Kingdom for United Kingdom tax purposes or (c) a company
not resident in the United Kingdom for United Kingdom tax purposes that carries
on a trade in the United Kingdom through a permanent establishment and that
brings into account interest payable in respect of such advance in computing its
chargeable profits for the purposes of section 11(2) of the United Kingdom
Income and Corporation Taxes Act 1988.
     “U.K. Treaty Lender” means a U.S. Revolving B Credit Lender that (a) is
treated as a resident of a U.K. Treaty State (in accordance with the provisions
of the relevant double taxation agreement), (b) does not carry on a business in
the United Kingdom through a permanent establishment with which such Person’s
participation in the relevant Loan is effectively connected and (c) is entitled
under the relevant double taxation agreement to payment of interest in respect
of a Credit Extension without deduction or withholding for any U.K. Taxes and
for these purposes it shall be assumed that there are satisfied (i) any relevant
conditions contained in the relevant double taxation agreement to the extent
they relate to the relevant Borrower and (iii) any necessary procedural
formalities.
     “U.K. Treaty State” means a jurisdiction having a double taxation agreement
with the United Kingdom that makes provision for full exemption from U.K. Taxes
on interest.
     “Undrawn Availability” means, as of any date of determination thereof, an
amount equal to (a) the lesser of (i) the U.S. Borrowing Base or (ii) the
Aggregate U.S. Commitments, plus (b) the sum of (i) all cash on deposit by any
Loan Party with any bank or other financial institution as of the last day of
the immediately preceding calendar month, plus (ii) Undrawn Canadian
Availability, minus (c) the sum of (i) the outstanding principal balances of
U.S. Revolving A Credit Loans, U.S. Revolving B Credit Loans and U.S. Swing Line
Loans and the face amount of all outstanding U.S. Letters of Credit, plus
(ii) all amounts due and owing to Borrowers’ and their Subsidiaries’ trade
creditors which are outstanding beyond normal trade terms, plus (iii) all fees
and expenses relating to the Acquisition and the other transactions contemplated
by this Agreement to occur on the Closing Date which have not been paid.
     “Undrawn Canadian Availability” means, as of any date of determination
thereof, an amount equal to (a) the lesser of (i) the Canadian Borrowing Base or
(ii) the Aggregate Canadian Commitments, minus (b) the sum of the outstanding
principal balances of Canadian Committed Loans and the face amount of all
outstanding Canadian Letters of Credit.

 



--------------------------------------------------------------------------------



 



     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
     “U.S. Agent” means Bank of America, in its capacity as administrative agent
for U.S. Lenders hereunder, together with its successors and assigns.
     “U.S. Agent’s Office” means, with respect to any currency, U.S. Agent’s
address and, as appropriate, account as set forth on Schedule 10.02 with respect
to such currency, or such other address or account with respect to such currency
as U.S. Agent may from time to time notify U.S. Borrower, U.K. Borrower and U.S.
Lenders.
     “U.S. Borrower” has the meaning specified in the introductory paragraph
hereto.
     “U.S. Borrowing” means a Borrowing comprised of U.S. Loans.
     “U.S. Borrowing Base” means, at any time, the sum, expressed in U.S.
Dollars, of:
     (a) 80% of U.S. Borrower’s and each Subsidiary Guarantors’ (other than the
Transtar Loan Parties’) Eligible Accounts at such time; plus
     (b) 85% of the Transtar Loan Parties’ Eligible Accounts at such time; plus
     (c) 50% of the Book Value of U.S. Borrower’s and each Subsidiary
Guarantors’ (other than the Transtar Loan Parties’) Eligible Inventory; plus
     (d) 65% of the Book Value of the Transtar Loan Parties’ Eligible Inventory
that is comprised of DPS OPCO Inventory; plus
     (e) 50% of the Book Value of the Transtar Loan Parties’ Eligible Inventory
that is comprised of JDE OPCO Inventory; plus
     (f) 90% of the scrap value (determined in accordance with the Transtar Loan
Parties’ past practices utilizing customary reserve percentages as outlined in
the Project Transtar ABL report dated August 4, 2006 prepared by KPMG LLP) of
the Transtar Loan Parties’ Eligible Inventory that is comprised of INCO
Inventory; plus
     (g) (i) from July 29, 2007 through and including July 28, 2008, 10% of the
Net PP&E of U.S. Borrower and each Subsidiary Guarantor, and (ii) from and after
July 29, 2008, 0% of the Net PP&E of U.S. Borrower and each Subsidiary
Guarantor; plus
     (h) the U.K. Borrowing Base Assets (in an amount not to exceed the Total
U.K. Borrower Outstandings); minus

 



--------------------------------------------------------------------------------



 



     (i) the outstanding principal amount of (i) all secured Indebtedness of
U.S. Borrower, its domestic Subsidiaries and U.K. Borrower, (ii) all
Indebtedness of Castle Metals de Mexico, S.A. de C.V. and (iii) all Indebtedness
of A.M. Castle Metals Materials (Shanghi) Ltd., other than (A) the U.S.
Obligations, (B) with respect to Castle Metals de Mexico, S.A. de C.V.,
Indebtedness owing to any Person that is not a Lender or an Affiliate of a
Lender and (C) with respect to A.M. Castle Metals Materials (Shanghi) Ltd.,
Indebtedness owing to any Person that is not a Lender or an Affiliate of a
Lender; minus
     (j) at such time as U.S. Borrower’s Obligations are not Secured, the sum of
(x) 50% of U.S. Borrower’s, U.K. Borrower’s, each Subsidiary Guarantors’ and
each U.K. Subsidiary Guarantors’ aggregate accounts payable (other than accounts
payable, if any, that serve as the basis for causing all or any part of any
Account of U.S. Borrower, U.K. Borrower, any Subsidiary Guarantor or any U.K.
Subsidiary Guarantor to fail to qualify as an Eligible Account), plus (y) the
outstanding principal amount of (i) all unsecured Indebtedness of U.S. Borrower,
its domestic Subsidiaries and U.K. Borrower, (ii) all Indebtedness of Castle
Metals de Mexico, S.A. de C.V. and (iii) all Indebtedness of A.M. Castle Metals
Materials (Shanghi) Ltd., other than (A) the U.S. Obligations, (B) with respect
to Castle Metals de Mexico, S.A. de C.V., Indebtedness owing to any Person that
is not a Lender or an Affiliate of a Lender and (C) with respect to A.M. Castle
Metals Materials (Shanghi) Ltd., Indebtedness owing to any Person that is not a
Lender or an Affiliate of a Lender,
with the amounts referred to in clauses (a), (b), (c), (d), (e), (f), (g) and
(h) above determined by reference to the most recent Borrowing Base Certificate
and applicable financial statements delivered to U.S. Agent by U.S. Borrower.
     “U.S. Business Day” means any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed, in the State where U.S. Agent’s Office with respect to
Obligations denominated in U.S. Dollars is located and: (a) if such day relates
to any interest rate settings as to a Eurodollar Rate Loan denominated in U.S.
Dollars, any fundings, disbursements, settlements and payments in U.S. Dollars
in respect of any such Eurodollar Rate Loan, or any other dealings in U.S.
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means any such day on which dealings in U.S. Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market; (b) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurodollar Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurodollar Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in a currency
other than U.S. Dollars or Euro, means any such day on which dealings in
deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than U.S. Dollars or Euro in respect of a Eurodollar Rate
Loan denominated in a currency other than U.S. Dollars or Euro, or any other
dealings in any currency other than U.S. Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 



--------------------------------------------------------------------------------



 



     “U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make
U.S. Revolving A Credit Loans to U.S. Borrower pursuant to Section 2.01(a),
(b) make U.S. Revolving B Credit Loans to U.S. Borrower and U.K. Borrower
pursuant to Section 2.01(b), (c) purchase participations in U.S. L/C
Obligations, and (d) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such U.S. Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
     “U.S. Committed Borrowing” means a borrowing consisting of simultaneous
U.S. Committed Loans of the same Type, in the same currency and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.
     “U.S. Committed Loan” means a U.S. Revolving A Credit Loan or a U.S.
Revolving B Credit Loan.
     “U.S. Dollar Equivalent” means (a) with respect to any amount denominated
in U.S. Dollars, such amount, and (b) with respect to any amount denominated in
any Alternative Currency or Canadian Dollars, the equivalent amount thereof in
U.S. Dollars as determined by the Agents or the L/C Issuers, as the case may be,
at such time on the basis of the Exchange Rate for the purchase of U.S. Dollars
with such Alternative Currency or Canadian Dollars, as applicable.
     “U.S. Dollars” and the symbol “US $” mean the lawful currency of the United
States.
     “U.S. L/C Credit Extension” means, with respect to any U.S. Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
     “U.S. L/C Issuer” means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, or any successor issuer of U.S. Letters of Credit
hereunder.
     “U.S. L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding U.S. Letters of
Credit plus the aggregate of all Unreimbursed Amounts, including all L/C
Borrowings in respect of U.S. Letters of Credit. For purposes of computing the
amount available to be drawn under any U.S. Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
     “U.S. L/C Sublimit” means an amount equal to U.S. $20,000,000. The U.S. L/C
Sublimit is part of, and not in addition to, the Aggregate U.S. Revolving A
Credit Commitments.
     “U.S. Lender” means any Lender that has a U.S. Commitment or any portion of
the Total U.S. Outstandings and, as the context requires, includes U.S. Swing
Line Lender.
     “U.S. Letter of Credit” means any letter of credit issued by U.S. L/C
Issuer hereunder and shall include the Existing Letters of Credit. A U.S. Letter
of Credit may be a commercial letter of

 



--------------------------------------------------------------------------------



 



credit or a standby letter of credit. A U.S. Letter of Credit may be denominated
in U.S. Dollars or an Alternative Currency.
     “U.S. Loan” means an extension of credit by a U.S. Lender to U.S. Borrower
or U.K. Borrower under Article II in the form of a U.S. Committed Loan or a U.S.
Swing Line Loan.
     “U.S. Obligations” means all Obligations relating to U.S. Loans or U.S.
Letters of Credit or Swap Contracts between U.S. Borrower or U.K. Borrower and
any U.S. Lender or any Affiliate of any U.S. Lender or Treasury Management
Obligations of a Loan Party to a U.S. Lender or Affiliate of a U.S. Lender.
     “U.S. Revolving A Credit Commitment” means, as to each U.S. Revolving A
Credit Lender, its obligation to (a) make U.S. Revolving A Credit Loans to U.S.
Borrower pursuant to Section 2.01(a), (b) purchase participations in U.S. L/C
Obligations, and (c) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “U.S. Revolving A Credit Facility” means, at any time, the aggregate amount
of the U.S. Revolving A Credit Lenders’ U.S. Revolving A Credit Commitments.
     “U.S. Revolving A Credit Lender” means any U.S. Lender that has a U.S.
Revolving A Credit Commitment or any portion of the Total U.S. Revolving A
Credit Outstandings and, as the context requires, include U.S. Swing Line
Lender. The U.S. Revolving A Credit Lenders on the First Amendment Effective
Date are listed on Schedule 2.01 under the caption “U.S. Revolving A Credit
Lenders”.
     “U.S. Revolving A Credit Loan” has the meaning specified in
Section 2.01(a). All U.S. Revolving A Credit Loans shall be denominated in U.S.
Dollars.
     “U.S. Revolving B Credit Commitment” means, as to each U.S. Revolving B
Credit Lender, its obligation to make U.S. Revolving B Credit Loans to U.S.
Borrower or U.K. Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “U.S. Revolving B Credit Facility” means, at any time, the aggregate amount
of the U.S. Revolving B Credit Lenders’ U.S. Revolving B Credit Commitments.
     “U.S. Revolving B Credit Lender” means any U.S. Lender that has a U.S.
Revolving B Credit Commitment or any portion of the Total U.S. Revolving B
Credit Outstandings. The U.S. Revolving B Credit Lenders on the First Amendment
Effective Date are listed on Schedule 2.01 under the caption “U.S. Revolving B
Credit Lenders”.
     “U.S. Revolving B Credit Loan” has the meaning specified in
Section 2.01(b). U.S. Revolving B Credit Loans may be denominated in U.S.
Dollars or Alternative Currencies.

 



--------------------------------------------------------------------------------



 



     “U.S. Security Agreement” means the Amended and Restated Security
Agreement, dated as of September 5, 2006, among U.S. Borrower, certain of its
Subsidiaries and Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.
     “U.S. Security Documents” means each of the “Security Documents”, as such
term is defined in the Collateral Agency and Intercreditor Agreement.
     “U.S. Supermajority Lenders” means, as of any date of determination, U.S.
Lenders holding more than 66-2/3% of the sum of (a) Total U.S. Outstandings
(with the aggregate amount of each U.S. Revolving A Credit Lender’s risk
participation and funded participation in U.S. L/C Obligations and U.S. Swing
Line Loans being deemed “held” by such U.S. Revolving A Credit Lender for
purposes of this definition) and (b) the aggregate unused U.S. Commitments;
provided that the U.S. Commitment of, and the portion of the Total U.S.
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of U.S. Supermajority Lenders.
     “U.S. Swing Line” means the revolving credit facility made available by
U.S. Swing Line Lender pursuant to Section 2.05.
     “U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan
pursuant to Section 2.05.
     “U.S. Swing Line Lender” means Bank of America in its capacity as provider
of U.S. Swing Line Loans, or any successor U.S. swing line lender hereunder.
     “U.S. Swing Line Loan” has the meaning specified in Section 2.05. All U.S.
Swing Line Loans shall be denominated in U.S. Dollars.
     “U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.05, which, if in writing, shall be substantially in the
form of Exhibit C.
     “U.S. Swing Line Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate U.S. Revolving A Credit Commitments. The U.S.
Swing Line Sublimit is part of (although uncommitted), and not in addition to,
the Aggregate U.S. Revolving A Credit Commitments.
     “Voting Stock” means capital stock of any class of a corporation having
power under ordinary circumstances to vote for the election of members of the
board of directors of such corporation, or persons performing similar functions.
     “Wholly-Owned” means when applied to a Subsidiary, any Subsidiary 100% of
the Voting Stock or other equity interests of which is owned by U.S. Borrower
and/or its Wholly-Owned Subsidiaries, other than directors’ qualifying shares
or, in the case of Subsidiaries organized under the laws of a jurisdiction other
than the United States or a state thereof, nominal shares held by foreign
nationals in accordance with local law.

 



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
re-enacting or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, supplemented or re-enacted from time to time, and (vi) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either a Borrower or Required Lenders shall so request, Agents,
Lenders and Borrowers shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP

 



--------------------------------------------------------------------------------



 



prior to such change therein and (ii) Borrowers shall provide to Agents and
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
     1.07 Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Agents may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Agents may from time to time specify
to be appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
     1.08 Currencies; Exchange Rates.
     (a) If, at any time, any amount denominated in Canadian Dollars is required
pursuant to any Loan Document to be expressed in U.S. Dollars, then such amount
shall be expressed at

 



--------------------------------------------------------------------------------



 



the U.S. Dollar Equivalent determined by U.S. Agent based on the Exchange Rate
then in effect, unless the Exchange Rate is required to be determined as of
another date. If, at any time, any amount denominated in U.S. Dollars is
required pursuant to any Loan Document to be expressed in Canadian Dollars, then
such amount shall be expressed at the Canadian Dollar Equivalent determined by
U.S. Agent based on the Exchange Rate then in effect, unless the Exchange Rate
is required to be determined as of another date. Any such determinations by U.S.
Agent shall be conclusive absent manifest error.
     (b) The U.S. Agent or the U.S. L/C Issuer, as applicable, shall determine
the Exchange Rates as of each Revaluation Date to be used for calculating U.S.
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Exchange Rates shall become
effective as of such Revaluation Date and shall be the Exchange Rates employed
in converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Borrowers hereunder or calculating financial covenants hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
U.S. Dollars) for purposes of the Loan Documents shall be such U.S. Dollar
Equivalent amount as so determined by the Agents or the L/C Issuers, as
applicable.
     (c) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in U.S. Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such U.S. Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the U.S. Agent or the U.S. L/C Issuer, as the case may
be.
     1.09 Pension Protection Act of 2006. In the event that compliance with the
provisions of the Pension Protection Act of 2006 by U.S. Borrower and its
Subsidiaries results in non-cash charges which are reflected on U.S. Borrower’s
balance sheets or income statements, such charges shall be disregarded for
purposes of calculating Adjusted Consolidated Net Worth, the ratio of
Consolidated Debt to Consolidated Total Capitalization and the ratio of Net
Working Capital to Consolidated Debt hereunder.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 The Loans.
     (a) U.S. Revolving A Credit Loans. Subject to the terms and conditions set
forth herein, each U.S. Revolving A Credit Lender severally agrees to make loans
(each such loan, a “U.S. Revolving A Credit Loan”) to U.S. Borrower from time to
time, on any U.S. Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such U.S. Revolving A
Credit Lender’s U.S. Revolving A Credit Commitment; provided, however, that
after giving effect to any U.S. Committed Borrowing, (i) the Total U.S.
Revolving A Credit Outstandings shall not exceed the lesser of (x) the Aggregate
U.S. Revolving A Credit Commitments, or (y) the amount (if any) by which the
U.S. Borrowing Base exceeds the Total U.S. Revolving B Credit Outstandings, and
(ii) the aggregate Outstanding Amount of the

 



--------------------------------------------------------------------------------



 



U.S. Revolving A Credit Loans of any U.S. Revolving A Credit Lender, plus such
U.S. Revolving A Credit Lender’s Applicable Percentage of the Outstanding Amount
of all U.S. L/C Obligations, plus such U.S. Revolving A Credit Lender’s
Applicable Revolving Credit/Committed Loan Percentage of the Outstanding Amount
of all U.S. Swing Line Loans shall not exceed such U.S. Revolving A Credit
Lender’s U.S. Revolving A Credit Commitment. Within the limits of each U.S.
Revolving A Credit Lender’s U.S. Revolving A Credit Commitment, and subject to
the other terms and conditions hereof, U.S. Borrower may borrow under this
Section 2.01(a), prepay under Section 2.06, and reborrow under this
Section 2.01(a). U.S. Revolving A Credit Loans shall be denominated in U.S.
Dollars and may be comprised of Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
     (b) U.S. Revolving B Credit Loans. Subject to the terms and conditions set
forth herein, each U.S. Revolving B Credit Lender severally agrees to make loans
(each such loan, a “U.S. Revolving B Credit Loan”) to U.S. Borrower and U.K.
Borrower from time to time, on any U.S. Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such U.S. Revolving B Credit Lender’s U.S. Revolving B Credit Commitment;
provided, however, that after giving effect to any U.S. Committed Borrowing,
(i) the Total U.S. Revolving B Credit Outstandings shall not exceed the lesser
of (x) the Aggregate U.S. Revolving B Credit Commitments, or (y) the amount (if
any) by which the U.S. Borrowing Base exceeds the Total U.S. Revolving A Credit
Outstandings, and (ii) the aggregate Outstanding Amount of the U.S. Revolving B
Credit Loans of any U.S. Revolving B Credit Lender shall not exceed such U.S.
Revolving B Credit Lender’s U.S. Revolving B Credit Commitment. Within the
limits of each U.S. Revolving B Credit Lender’s U.S. Revolving B Credit
Commitment, and subject to the other terms and conditions hereof, U.S. Borrower
and U.K. Borrower may borrow under this Section 2.01(b), prepay under
Section 2.06, and reborrow under this Section 2.01(b). U.S. Revolving B Credit
Loans shall be denominated in U.S. Dollars or Alternative Currencies and may be
comprised of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     (c) Canadian Committed Loans. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees to make loans (each such loan, a
“Canadian Committed Loan”) to Canadian Borrower from time to time, on any
Canadian Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Canadian Lender’s Canadian
Commitment; provided, however, that after giving effect to any Canadian
Committed Borrowing, (i) the Total Canadian Outstandings shall not exceed the
lesser of (x) the Aggregate Canadian Commitments, or (y) the Canadian Borrowing
Base, and (ii) the aggregate Outstanding Amount of the Canadian Committed Loans
of any Canadian Lender, plus such Canadian Lender’s Applicable Revolving
Credit/Committed Loan Percentage of the Outstanding Amount of all Canadian L/C
Obligations shall not exceed such Canadian Lender’s Canadian Commitment. Within
the limits of each Canadian Lender’s Canadian Commitment, and subject to the
other terms and conditions hereof, Canadian Borrower may borrow under this
Section 2.01(c), prepay under Section 2.06, and reborrow under this
Section 2.01(c). Canadian Committed Loans shall be either (A) denominated in
U.S. Dollars and comprised entirely of Base Rate Loans or Eurodollar Rate Loans,
as further provided herein, or (B) denominated in Canadian Dollars and comprised
entirely of Canadian Prime Rate Loans or Acceptances, as further provided
herein.

 



--------------------------------------------------------------------------------



 



     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing (other than Acceptances), each conversion of
Committed Loans (other than Acceptances) from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable written Committed Loan Notice to the applicable Agent,
which may be given by facsimile. Each such notice must be received by the
applicable Agent not later than 10:00 A. M. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans denominated in U.S. Dollars or of any conversion of Eurodollar Rate
Loans denominated in U.S. Dollars to Base Rate Committed Loans, (ii) four
Business Days prior to the requested date of any Borrowing of, or continuation
of Eurodollar Rate Loans denominated in Alternative Currencies, (iii) one
Business Day prior to the requested date of any Canadian Borrowing of Base Rate
Committed Loans or Canadian Prime Rate Loans and (iv) on the requested date of
any U.S. Borrowing of Base Rate Committed Loans. Each such written Committed
Loan Notice must be appropriately completed and signed by a Responsible Officer
of the applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of U.S. $500,000 or a whole
multiple of U.S. $100,000 in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Committed Loans or Canadian Prime Rate Loans shall be in a principal amount of
U.S. $500,000 or a whole multiple of U.S. $100,000 in excess thereof with
respect to Base Rate Committed Loans or Cdn. $500,000 or a whole multiple of
Cdn. $100,000 in excess thereof with respect to Canadian Prime Rate Loans. Each
Committed Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Class and Type of Committed Loans to
be borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi) if
applicable, the currency of the Committed Loans to be borrowed. If the
applicable Borrower fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Committed Loans so requested shall be made in
U.S. Dollars, in the case of U.S. Committed Loans, or Canadian Dollars in the
case of Canadian Committed Loans. If the applicable Borrower fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the applicable Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Committed Loans shall be continued as Eurodollar Rate Loans in their original
currency with an Interest Period of one month. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans. If a
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Canadian Prime Rate Borrowings may only be converted into a Borrowing by way of
Acceptances in accordance with Section 2.03. This Section 2.02(a) shall not be
construed to permit any conversion of the currency in which a Borrowing is
denominated.
     (b) Following receipt of a Committed Loan Notice, the applicable Agent
shall promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
applicable Agent shall notify each

 



--------------------------------------------------------------------------------



 



applicable Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Committed Loans denominated in Alternative Currencies, in
each case as described in the preceding subsection. In the case of a Committed
Borrowing, each applicable Lender shall make the amount of its Committed Loan
available to the applicable Agent in Same Day Funds at the applicable Agent’s
Office for the applicable currency not later than 1:00 p.m, in the case of any
Committed Loan denominated in U.S. Dollars or Canadian Dollars, and not later
than the Applicable Time specified by the U.S. Agent in the case of any
Committed Loan denominated in an Alternative Currency, in each case on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the applicable
Agent shall make all funds so received available to the applicable Borrower in
like funds as received by the applicable Agent either by (i) crediting the
account of the applicable Borrower on the books of Bank of America or Bank of
America Canada, as the case may be, with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the applicable Agent by the applicable Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by a Borrower, there are L/C Borrowings of such
Borrower outstanding, then the proceeds of such Borrowing first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the applicable Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans or a
Borrowing by way of Acceptances without the consent of Required Lenders, and
Required Lenders may demand that (i) any or all of the then outstanding
Eurodollar Rate Loans denominated in U.S. Dollars be converted immediately to
Base Rate Committed Loans, (ii) all Acceptances be converted immediately upon
their maturity to Canadian Prime Rate Loans and (iii) any or all of the then
outstanding Committed Loans that are denominated in an Alternative Currency be
prepaid, or redenominated into U.S. Dollars in the amount of the U.S. Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto, and each Borrower agrees to pay all amounts due under
Section 3.05 in accordance with the terms thereof due to any such conversion.
     (d) Each Agent shall promptly notify the applicable Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) eight Interest Periods
in effect with respect to Eurodollar Rate Loans to U.S. Borrower and U.K.
Borrower, collectively, (ii) three Interest Periods in effect with respect to
Eurodollar Rate Loans to Canadian Borrower and (iii) three Borrowings in effect
by way of Acceptances.
     2.03 Acceptances.
     (a) Acceptance Commitment. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees that Canadian Borrower may, at any
time and from time to time during the Availability Period, issue Acceptances
denominated in Canadian Dollars, in minimum denominations of Cdn. $100,000 or a
whole multiple thereof and in minimum

 



--------------------------------------------------------------------------------



 



aggregate face amounts in connection with any Notice of Drawing of Cdn.
$1,000,000 or any greater whole multiple of Cdn. $100,000, each in accordance
with the provisions of this Section 2.03 and in an aggregate face amount that
will not result in (i) such Lender’s Applicable Percentage of Total Canadian
Outstandings exceeding such Lender’s Canadian Commitment, (ii) the Total
Canadian Outstandings exceeding the Aggregate Canadian Commitments, or (iii) the
Total Canadian Outstandings exceeding an amount that equals the Canadian
Borrowing Base then in effect; provided that at all times the outstanding
aggregate face amount of all Acceptances made by a Canadian Lender shall equal
its Applicable Revolving Credit/Committed Loan Percentage of the outstanding
face amount of all Acceptances made by all Canadian Lenders. For purposes of
this Agreement, the full face value of an Acceptance, without discount, shall be
used when calculations are made to determine the outstanding amount of a
Canadian Lender’s Acceptances; provided that in computing the face amount of
Acceptances outstanding, the face amount of an Acceptance in respect of which
the Obligations with respect to such Acceptance have been cash collateralized by
Canadian Borrower and received by Canadian Lender that created the same in
accordance with the terms of this Agreement shall not be included.
     (b) Terms of Acceptance. Each Draft shall be accepted by a Canadian Lender,
upon the written request of Canadian Borrower given in accordance with paragraph
(c), by the completion and acceptance by such Canadian Lender of a Draft
(i) payable in Canadian Dollars, drawn by Canadian Borrower on such Canadian
Lender in accordance with this Agreement, to the order of such Canadian Lender
and (ii) maturing prior to the Maturity Date on a day not less than 28 days nor
more than 180 days after the date of such Draft (and in integral maturities of
one month, two months, three months or six months, or, from time to time, such
other nonstandard periods as Canadian Agent and the affected Canadian Lender(s)
may agree), excluding days of grace, all as specified in the relevant Notice of
Drawing to be delivered under paragraph (c) of this Section; provided that any
maturity date that would otherwise fall on a day that is not a Canadian Business
Day shall be extended to the next succeeding Canadian Business Day in accordance
with the provisions of Section 2.13(a) mutatis mutandis.
     (c) Notice of Drawing and Discount of Acceptances.
     (i) With respect to each requested acceptance of Drafts, Canadian Borrower
shall give Canadian Agent a Notice of Drawing, substantially in the form of
Exhibit G (a “Notice of Drawing”) (which shall be irrevocable and may be given
by facsimile) to be received prior to 11:00 A. M., at least one day that is both
a Canadian Business Day and a U.S. Business Day prior to the date of the
requested acceptance, specifying:
     A. the date on which such Drafts are requested to be accepted as
Acceptances, which shall be a day that is both a Canadian Business Day and a
U.S. Business Day;
     B. the aggregate face amount of such Acceptances;
     C. the proposed maturity date of such Acceptances;
     D. whether Canadian Lenders must purchase or arrange for the purchase of
the Acceptances;

 



--------------------------------------------------------------------------------



 



     E. the principal amount of the Canadian Prime Rate Loans, if any, to be
converted to such Acceptances;
     F. the Canadian Availability (after giving effect to such Acceptances); and
     G. such additional information as Canadian Agent or any Canadian Lender may
reasonably from time to time request to be included in such notices.
     H. In the event that any Notice of Drawing fails to satisfy the
requirements set forth in clauses A., B. and C. above, any requested Canadian
Committed Loan in the form of an Acceptance shall be made as or converted to a
Canadian Prime Rate Loan.
     (ii) Upon receipt of a Notice of Drawing Canadian Agent shall promptly
notify each Canadian Lender of the contents thereof and of such Canadian
Lender’s ratable share of the Acceptances requested thereunder. The aggregate
face amount of the Drafts to be accepted by a Canadian Lender shall be
determined by Canadian Agent by reference to the respective Applicable Revolving
Credit/Committed Loan Percentage of Canadian Lenders; provided that, if the face
amount of an Acceptance which would otherwise be accepted by a Canadian Lender
is not Cdn.$100,000, or a whole multiple thereof, the face amount shall be
increased or reduced by Canadian Agent, in its sole discretion, to Cdn.$100,000,
or the nearest integral multiple thereof, as appropriate.
     (iii) On each date upon which Acceptances are to be accepted, Canadian
Agent shall advise Canadian Borrower of the applicable Discount Rate for each of
the Canadian Lenders. Not later than 10:00 A. M., on such date each Canadian
Lender shall, subject to the fulfillment of the applicable conditions precedent
specified in Section 4.02 and subject to each Non-Acceptance Canadian Lender’s
making Acceptance Equivalent Loans pursuant to paragraph (i) of Section 2.03(i),
(A) on the basis of the information supplied by Canadian Agent, as aforesaid,
complete a Draft or Drafts of Canadian Borrower by filling in the amount, date
and maturity date thereof in accordance with the applicable Notice of Drawing,
(B) duly accept such Draft or Drafts, (C) discount such Acceptance or
Acceptances at the applicable Discount Rate, (D) give Canadian Agent facsimile
notice of such Canadian Lender’s acceptance of such Draft or Drafts and
confirming the amount paid to Canadian Agent for the account of Canadian
Borrower and (E) (except to the extent such Discount Proceeds are being applied
to repay maturing Acceptances in accordance with Section 2.03(e) or Canadian
Prime Rate Loans to be converted in accordance with Section 2.03(c)(i)) remit to
Canadian Agent in Canadian Dollars in Same Day Funds an amount equal to the
Discount Proceeds less the Acceptance Fee. Upon receipt by Canadian Agent of
such sums from Canadian Lenders, Canadian Agent shall make the aggregate amount
thereof available to Canadian Borrower either by (i) crediting the account of
Canadian Borrower on the books of Bank of America Canada with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Canadian Agent by
Canadian Borrower; provided, however, that if, on the date the Notice of Drawing
is given by Canadian Borrower, there are L/C Borrowings of Canadian Borrower
outstanding, then such funds first, shall be applied to the payment in full of
any

 



--------------------------------------------------------------------------------



 



such L/C Borrowings, and second, shall be made available to Canadian Borrower as
provided above.
     (iv) Each extension of credit hereunder through the acceptance of Drafts
shall be made simultaneously and pro rata by Canadian Lenders in accordance with
their respective Canadian Commitments.
     (d) Sale of Acceptances. Canadian Borrower shall have the right to sell any
Acceptance. Canadian Lenders shall purchase or arrange for the purchase of all
of the Acceptances in the market and each Canadian Lender shall (except to the
extent such Discount Proceeds are being applied to repay maturing Acceptances in
accordance with Section 2.03(e) or Canadian Prime Rate Loans to be converted in
accordance with Section 2.03(c)(i)) provide to Canadian Agent the Discount
Proceeds for the account of Canadian Borrower. The Acceptance Fee in respect of
such Acceptances may, at the option of Canadian Lender, be set off against the
discount proceeds payable by Canadian Lender hereunder.
     (e) Acceptance Obligation. Canadian Borrower is obligated, and hereby
unconditionally agrees, to pay to each Canadian Lender the face amount of each
Acceptance accepted by such Canadian Lender in accordance with a Notice of
Drawing pursuant to paragraph (c) on the maturity date thereof, or on such
earlier date as may be required pursuant to provisions of this Agreement. With
respect to each Acceptance which is outstanding hereunder, Canadian Borrower
shall notify Canadian Agent prior to 11:00 A. M. one Canadian Business Day prior
to the maturity date of such Acceptance (which notice shall be irrevocable) of
Canadian Borrower’s intention to issue Acceptances on such maturity date to
provide for the payment of such maturing Acceptance and shall deliver a Notice
of Drawing to Canadian Agent or that Canadian Borrower intends to repay the
maturing Acceptances on the maturity date. Any repayment of an Acceptance must
be made in accordance with Section 2.13(a) on the maturity date of such
Acceptance. If Canadian Borrower fails to provide such notice to Canadian Agent
or Canadian Borrower fails to repay the maturing Acceptances, or if a Default or
an Event of Default has occurred and is continuing on such maturity date,
Canadian Borrower’s obligations in respect of the maturing Acceptances shall be
deemed to have been converted on the maturity date thereof into a Canadian Prime
Rate Loan in an amount equal to the face amount of the maturing Acceptances.
Canadian Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Canadian Lender in respect of any Acceptances
accepted by such Canadian Lender under this Agreement which might exist solely
by reason of those Acceptances being held, at the maturity thereof, by that
Canadian Lender in its own right and Canadian Borrower agrees not to claim any
days of grace if that Canadian Lender, as holder, sues Canadian Borrower on
those Acceptances for payment of the amounts payable by Canadian Borrower
thereunder.
     (f) Supply of Drafts and Power of Attorney. To facilitate availment of the
Borrowings by way of Acceptances, Canadian Borrower hereby appoints each
Canadian Lender as its attorney to sign and endorse on its behalf (for the
purpose of acceptance and purchase of Acceptances pursuant to this Agreement),
in handwriting or by facsimile or mechanical signature as and when deemed
necessary by such Canadian Lender, blank forms of Acceptances. In this respect,
it is each Canadian Lender’s responsibility to maintain an adequate supply of
blank forms of Acceptances for acceptance under this Agreement. Canadian
Borrower recognizes and agrees that all Acceptances signed and/or endorsed on
its behalf by a Canadian Lender shall bind Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of Canadian Borrower. Each Canadian Lender is hereby authorized

 



--------------------------------------------------------------------------------



 



(for the purpose of acceptance and purchase of Acceptances pursuant to this
Agreement) to issue such Acceptances endorsed in blank in such face amounts as
may be determined by such Canadian Lender; provided that the aggregate amount
thereof is equal to the aggregate amount of Acceptances required to be accepted
and purchased by such Canadian Lender in accordance with the applicable Notice
of Drawing. No Canadian Lender shall be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such instrument
except the gross negligence or willful misconduct of Canadian Lender or its
officers, employees, agents or representatives. On request by Canadian Borrower,
a Canadian Lender shall cancel all forms of Acceptances which have been
pre-signed or pre-endorsed by or on behalf of Canadian Borrower and which are
held by such Canadian Lender and have not yet been issued in accordance
herewith. Each Canadian Lender further agrees to retain such records in the
manner and/or the statutory periods provided in the various Canadian provincial
or federal statutes and regulations which apply to such Canadian Lender. Each
Canadian Lender shall maintain a record with respect to Acceptances held by it
in blank hereunder, voided by it for any reason, accepted and purchased by it
hereunder, and cancelled at their respective maturities. Each Canadian Lender
agrees to provide such records to Canadian Borrower at Canadian Borrower’s
expense upon request. Drafts drawn by Canadian Borrower to be accepted as
Acceptances shall be signed by a duly authorized officer or officers of Canadian
Borrower or by its attorney-in-fact including any attorney-in-fact appointed
pursuant to this Section 2.03(f). Canadian Borrower hereby authorizes and
requests each Canadian Lender in accordance with each Notice of Drawing received
from Canadian Borrower pursuant to paragraph (c) to take the measures with
respect to a Draft or Drafts of Canadian Borrower then in possession of such
Canadian Lender specified in paragraph (c)(iii) of this Section. In case any
authorized signatory of Canadian Borrower whose signature shall appear on any
Draft shall cease to have such authority before the acceptance of a Draft with
respect to such Draft, the obligations of Canadian Borrower hereunder and under
such Acceptance shall nevertheless be valid for all purposes as if such
authority had remained in force until such creation.
     (g) Exculpation. No Canadian Lender shall be responsible or liable for its
failure to accept a Draft if the cause of such failure is, in whole or in part,
due to the failure of Canadian Borrower to provide the Drafts or the power of
attorney described in paragraph (f) above to such Canadian Lender on a timely
basis nor shall any Canadian Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such Draft except
loss or improper use arising by reason of the gross negligence or willful
misconduct of such Canadian Lender.
     (h) Rights of Canadian Lender as to Acceptances. Neither Canadian Agent nor
any Canadian Lender shall have any responsibility as to the application of the
proceeds by Canadian Borrower of any discount of any Acceptances. For greater
certainty, each Canadian Lender may, at any time, purchase Acceptances issued by
Canadian Borrower and may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all Acceptances accepted and/or
purchased by it.
     (i) Acceptance Equivalent Loans. Whenever Canadian Borrower delivers a
Notice of Drawing to Canadian Agent under this Agreement requesting Canadian
Lenders to accept Drafts, a Canadian Lender, other than a Schedule I Lender,
which cannot or does not accept Drafts (a “Non-Acceptance Canadian Lender”)
shall, in lieu of accepting Drafts, make an Acceptance Equivalent Loan. On each
date on which Drafts are to be accepted, subject to the same terms and
conditions applicable to the acceptance of Drafts, any Non-Acceptance Canadian
Lender that makes an Acceptance Equivalent Loan, upon delivery by Canadian
Borrower of an

 



--------------------------------------------------------------------------------



 



executed Discount Note payable to the order of such Non-Acceptance Canadian
Lender, will remit to Canadian Agent in Same Day Funds for the account of
Canadian Borrower the Acceptance equivalent discount proceeds in respect of the
Discount Notes issued by Canadian Borrower to the Non-Acceptance Canadian
Lender. Each Non-Acceptance Canadian Lender may agree, in lieu of receiving any
Discount Notes, that such Discount Notes may be uncertificated and the
applicable Acceptance Equivalent Loan shall be evidenced by a loan account which
such Non-Acceptance Canadian Lender shall maintain in its name, subject to
Section 2.12, and reference to such uncertificated Discount Notes elsewhere in
this Agreement shall be deemed to include reference to the relevant Acceptance
Equivalent Loan or loan account, as applicable.
     (j) Terms Applicable to Discount Notes. The term “Acceptance” when used in
this Agreement shall be construed to include Discount Notes and all terms of
this Agreement applicable to Acceptances shall apply equally to Discount Notes
evidencing Acceptance Equivalent Loans with such changes as may in the context
be necessary (except that no Discount Note may be sold, rediscounted or
otherwise disposed of by the Non-Acceptance Canadian Lender making Acceptance
Equivalent Loans). For greater certainty:
     (i) a Discount Note shall mature and be due and payable on the same date as
the maturity date for Acceptances specified in the applicable Notice of Drawing;
     (ii) an Acceptance Fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of an Acceptance;
     (iii) a discount applicable to a Discount Note shall be calculated in the
same manner and at the Discount Rate that would be applicable to Acceptances
accepted by a Lender that is not a Schedule I Lender pursuant to the applicable
Notice of Drawing;
     (iv) an Acceptance Equivalent Loan made by a Non-Acceptance Canadian Lender
will be considered to be part of a Non-Acceptance Canadian Lender’s outstanding
Acceptances for all purposes of this Agreement; and
     (v) Canadian Borrower shall deliver Discount Notes to each Non-Acceptance
Canadian Lender and grants to each Non-Acceptance Canadian Lender a power of
attorney in respect of the completion and execution of Discount Notes, each in
accordance with Section 2.03(f).
     (k) Prepayment of Acceptances and Discount Notes. No Acceptance or Discount
Note may be repaid or prepaid prior to the maturity date of such Acceptance or
Discount Note, except in accordance with the provisions of Article VIII.
     (l) Depository Bills and Notes Act. At the option of Canadian Borrower and
any Canadian Lender, Acceptances and Discount Notes under this Agreement to be
accepted by such Canadian Lender may be issued in the form of depository bills
and depository notes, respectively, for deposit with The Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada). All
depository bills and depository notes so issued shall be governed by the
Depository Bills and Notes Act (Canada) and the provisions of this Section 2.03.
     (m) Circumstances Making Acceptances Unavailable. If Canadian Agent or
Required Canadian Lenders determines in good faith, which determination shall be
final,

 



--------------------------------------------------------------------------------



 



conclusive and binding upon Canadian Borrower, and notifies Canadian Borrower
that, by reason of circumstances affecting the money market there is no market
for Acceptances or the demand for Acceptances is insufficient to allow the sale
or trading of the Acceptances created hereunder, then:
     (i) the right of Canadian Borrower to request the acceptance and purchase
of Acceptances shall be suspended until Canadian Agent or Required Canadian
Lenders determines that the circumstances causing such suspension no longer
exist and Canadian Agent so notifies Canadian Borrower; and
     (ii) any Notice of Drawing in respect of an Acceptance which is outstanding
shall be cancelled and such notice shall (at the option of Canadian Borrower) be
deemed to be a request for a Borrowing of or conversion to a Canadian Prime Rate
Loan in principal amount equal to the Discount Proceeds that would have been
payable in respect of the requested Acceptance less the Acceptance Fee that
would have been payable in respect thereof.
     Canadian Agent shall promptly notify Canadian Borrower of the suspension of
Canadian Borrower’s right to request acceptance and purchase of Acceptances and
of the termination of any such suspension.
     2.04 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) U.S. L/C
Issuer and Canadian L/C Issuer agree, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, (1) from time to time on any
Business Day during the period from the Closing Date until the L/C Expiration
Date, to issue Letters of Credit for the account of U.S. Borrower and Canadian
Borrower, or their respective Subsidiaries, respectively, and to amend or extend
Letters of Credit previously issued by them, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; (B) U.S.
Revolving A Credit Lenders severally agree to participate in U.S. Letters of
Credit issued for the account of U.S. Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any U.S. L/C Credit
Extension with respect to any U.S. Letter of Credit, (x) the Total U.S.
Revolving A Credit Outstandings shall not exceed the lesser of (I) the Aggregate
U.S. Revolving A Credit Commitments, or (II) the amount (if any) by which the
U.S. Borrowing Base exceeds the Total U.S. Revolving B Credit Outstandings,
(y) the aggregate Outstanding Amount of the U.S. Revolving A Credit Loans of any
Lender, plus such Lender’s Applicable Revolving Credit/Committed Loan Percentage
of the Outstanding Amount of all U.S. L/C Obligations, plus such U.S. Lender’s
Applicable Revolving Credit/Committed Loan Percentage of the Outstanding Amount
of all U.S. Swing Line Loans shall not exceed such U.S. Lender’s U.S. Revolving
A Credit Commitment and (z) the Outstanding Amount of the U.S. L/C Obligations
shall not exceed the U.S. L/C Sublimit; and (C) Canadian Lenders severally agree
to participate in Canadian Letters of Credit issued for the account of Canadian
Borrower or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any Canadian L/C Credit Extension with respect to any Canadian
Letter of Credit, (x) the Total Canadian Outstandings shall not exceed the
lesser of (I) the Aggregate Canadian Commitments, or (II) the Canadian Borrowing
Base,

 



--------------------------------------------------------------------------------



 



(y) the aggregate Outstanding Amount of the Canadian Committed Loans of any
Canadian Lender, plus such Canadian Lender’s Applicable Revolving
Credit/Committed Loan Percentage of the Outstanding Amount of all Canadian L/C
Obligations shall not exceed such Canadian Lender’s Commitment, and (z) the
Outstanding Amount of the Canadian L/C Obligations shall not exceed the Canadian
L/C Sublimit. Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
the applicable L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, each Borrower’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly each Borrower
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
shall constitute U.S. Letters of Credit issued at the request of U.S. Borrower,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.
(ii) Neither L/C Issuer shall issue any Letter of Credit, if:
     A. subject to Section 2.04(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless Required U.S. Revolving A Credit Lenders have approved such
expiry date; or
     B. the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless, in the case of a U.S. Letter of Credit, all U.S.
Revolving A Credit Lenders or, in the case of a Canadian Letter of Credit, all
Canadian Lenders, have approved such expiry date.
(iii) Neither L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
     A. any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the applicable L/C Issuer
shall prohibit, or request that such L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
     B. the issuance of such Letter of Credit would violate one or more policies
of the applicable L/C Issuer applicable to letters of credit generally;
     C. except as otherwise agreed by the applicable Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
(i) U.S. $100,000, in the case of a commercial U.S. Letter of Credit, or U.S.

 



--------------------------------------------------------------------------------



 



$100,000, in the case of a standby U.S. Letter of Credit or (ii) Cdn. $100,000
in the case of a commercial Canadian Letter of Credit or Cdn. $100,000 in the
case of a standby Canadian Letter of Credit;
     D. any U.S. Letter of Credit is to be denominated in a currency other than
U.S. Dollars or an Alternative Currency, or any Canadian Letter of Credit is to
be denominated in a currency other than U.S. Dollars or Canadian Dollars;
     E. a default of any Lender’s obligations to fund under Section 2.04(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
applicable L/C Issuer has entered into satisfactory arrangements with the
applicable Borrower or such Lender to eliminate such L/C Issuer’s risk with
respect to such Lender; or
     F. unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.
     (iv) Neither L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) Neither L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) U.S. L/C Issuer shall act on behalf of U.S. Lenders and Canadian L/C
Issuer shall act on behalf of Canadian Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and each L/C Issuer
shall have all of the benefits and immunities (A) provided to Agents in
Article IX with respect to any acts taken or omissions suffered by either L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” or “Agent” as used in Article IX included
each L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of U.S. Borrower delivered to U.S. L/C Issuer (with a copy to
U.S. Agent) or upon the request of Canadian Borrower delivered to Canadian L/C
Issuer (with a copy to Canadian Agent) in the form of a L/C Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such L/C Application must be received by the applicable L/C Issuer and
the applicable Agent not later than 10:00 A. M. at least two Business Days (or
such later date and time as the applicable Agent and the applicable L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a

 



--------------------------------------------------------------------------------



 



request for an initial issuance of a Letter of Credit, such L/C Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) in the case of U.S. Letters of
Credit, whether the Letter of Credit is to be denominated in U.S. Dollars or an
Alternative Currency, (D) in the case of Canadian Letters of Credit, whether the
Letter of Credit is to be denominated in U.S. Dollars or Canadian Dollars,
(E) the expiry date thereof; (F) the name and address of the beneficiary
thereof; (G) the documents to be presented by such beneficiary in case of any
drawing thereunder; (H) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (I) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the applicable Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or such Agent
may reasonably require.
     (ii) Promptly after receipt of any L/C Application at the address set forth
in Section 10.02 for receiving L/C Applications and related correspondence, the
applicable L/C Issuer will confirm with the applicable Agent (by telephone or in
writing) that the applicable Agent has received a copy of such L/C Application
from the applicable Borrower and, if not, such L/C Issuer will provide the
applicable Agent with a copy thereof. Unless (x) in the case of U.S. Letters of
Credit, the U.S. L/C Issuer has received written notice from any U.S. Lender,
U.S. Agent or any Loan Party, or (y) in the case of Canadian Letters of Credit,
Canadian L/C Issuer has received written notice from any Canadian Lender,
Canadian Agent or any Loan Party, in either case at least one Business Day prior
to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
Borrower requesting the Letter of Credit or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each U.S. Lender, in the case of a U.S. Letter of Credit, and each
Canadian Lender, in the case of a Canadian Letter of Credit, shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Revolving Credit/Committed Loan
Percentage times the amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, U.S. L/C Issuer, in the case of a U.S. Letter of Credit,
will also deliver to U.S. Borrower and U.S. Agent and Canadian L/C Issuer, in
the case of a Canadian Letter of Credit, will also deliver to Canadian Borrower
and Canadian Agent a true and complete copy of such Letter of Credit or
amendment.

 



--------------------------------------------------------------------------------



 



     (iv) If a Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the applicable Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, U.S.
Lenders, in the case of a U.S. Letter of Credit, and Canadian Lenders, in the
case of a Canadian Letter of Credit, shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the L/C Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from, in the case of
a U.S. Letter of Credit, U.S. Agent that Required U.S. Lenders have elected not
to permit such extension or, in the case of a Canadian Letter of Credit,
Canadian Agent that Required Canadian Lenders have elected not to permit such
extension or (2) in the case of a U.S. Letter of Credit from U.S. Agent, any
U.S. Lender or U.S. Borrower, or in the case of a Canadian Letter of Credit,
from Canadian Agent, any Canadian Lender or Canadian Borrower, that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied and
directing the applicable L/C Issuer not to permit such extension.
     (v) If a Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”). Unless otherwise directed by
the applicable L/C Issuer, the applicable Borrower shall not be required to make
a specific request to such L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, U.S. Lenders, in the case of a U.S. Letter of Credit, and
Canadian Lenders, in the case of a Canadian Letter of Credit, shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not
permit such reinstatement if it has received a notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Reinstatement Deadline (A) in the case of a U.S. Letter

 



--------------------------------------------------------------------------------



 



of Credit, from U.S. Agent that U.S. Required Lenders have elected not to permit
such reinstatement, or in the case of a Canadian Letter of Credit, from Canadian
Agent that Required Canadian Lenders have elected not to permit such
reinstatement or (B) in the case of a U.S. Letter of Credit, from U.S. Agent,
any U.S. Lender or U.S. Borrower, or, in the case of a Canadian Letter of
Credit, from Canadian Agent, any Canadian Lender or Canadian Borrower, that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the applicable L/C Issuer not to
permit such reinstatement.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall, in
the case of a U.S. Letter of Credit, notify U.S. Borrower and U.S. Agent
thereof, or, in the case of a Canadian Letter of Credit, notify Canadian
Borrower and Canadian Agent thereof. In the case of a U.S. Letter of Credit
denominated in an Alternative Currency, the U.S. Borrower shall reimburse the
U.S. L/C Issuer in such Alternative Currency unless (A) the U.S. L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in U.S. Dollars, or (B) in the absence of any such requirement for
reimbursement in U.S. Dollars, the U.S. Borrower shall have notified the U.S.
L/C Issuer promptly following receipt of the notice of drawing that the U.S.
Borrower will reimburse the U.S. L/C Issuer in U.S. Dollars (such reimbursement
may be through the Borrowing of Committed Loans as described below). In the case
of any such reimbursement in U.S. Dollars of a drawing under a U.S. Letter of
Credit denominated in an Alternative Currency, the U.S. L/C Issuer shall notify
the U.S. Borrower of the U.S. Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in U.S. Dollars or Canadian Dollars, or the Applicable Time on the
date of any payment by the U.S. L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the applicable L/C Issuer through the
applicable Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the applicable Borrower has not otherwise reimbursed the
applicable L/C Issuer, then on the date of payment, U.S. Agent shall promptly
notify each U.S. Revolving A Credit Lender, in the case of a U.S. Letter of
Credit, or Canadian Agent shall notify each Canadian Lender, in the case of a
Canadian Letter of Credit, of the Honor Date, the amount and currency of the
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit/Committed Loan Percentage thereof. In such case, on the Honor
Date, the applicable Borrower shall be deemed to have requested a Committed
Borrowing of Base Rate Loans, in the case of a U.S. Letter of Credit denominated
in U.S. Dollars or an Alternative Currency or a Canadian Letter of Credit
denominated in U.S. Dollars, or Canadian Prime Rate Loans, in the case of a
Canadian Letter of Credit denominated in Canadian Dollars, to be disbursed in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
or Canadian Prime Rate Loans, as applicable, but subject to the amount of the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by either L/C Issuer or either Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 



--------------------------------------------------------------------------------



 



     (ii) Each U.S. Revolving A Credit Lender or Canadian Lender, as applicable,
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
applicable Agent for the account of the applicable L/C Issuer, in U.S. Dollars
or Canadian Dollars, as applicable, at the applicable Agent’s Office in an
amount equal to its Applicable Revolving Credit/Committed Loan Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the applicable Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan or a Canadian Prime Rate Loan, as
applicable, to the applicable Borrower in such amount. The applicable Agent
shall remit the funds so received to the applicable L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
(i) by a Committed Borrowing of Base Rate Loans in the case of a U.S. Letter of
Credit, or (ii) by a Committed Borrowing of Canadian Prime Rate Loans in the
case of a Canadian Letter of Credit because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each U.S. Revolving
A Credit Lender’s or each Canadian Lender’s, as applicable, payment to Agent for
the account of L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.04.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.04(c) to reimburse L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Revolving
Credit/Committed Loan Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.
     (v) Each U.S. Revolving A Credit Lender’s and each Canadian Lender’s
obligation to make Committed Loans or L/C Advances to reimburse the applicable
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.04(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable L/C Issuer, the
applicable Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the applicable Borrower of a Committed Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of any
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by the applicable L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to U.S. Agent, in the case of a
U.S. Letter of Credit, or Canadian Agent, in the case of a Canadian Letter of
Credit, for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such

 



--------------------------------------------------------------------------------



 



Lender (acting through the applicable Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
applicable Agent) with respect to any amounts owing under this clause (vi) shall
be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after either L/C Issuer has made a payment under any Letter
of Credit and has received from any Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.04(c), if the applicable Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the applicable Agent), the applicable Agent will distribute to such
Lender its Applicable Revolving Credit/Committed Loan Percentage thereof in the
same funds as those received by Agent.
     (ii) If any payment received by an Agent for the account of a L/C Issuer
pursuant to Section 2.04(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by such L/C Issuer in its discretion), each U.S. Revolving A Credit
Lender, in the case of a U.S. Letter of Credit, and each Canadian Lender, in the
case of a Canadian Letter of Credit, shall pay to the applicable Agent for the
account of the applicable L/C Issuer its Applicable Revolving Credit/Committed
Loan Percentage thereof on demand of such Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of Lenders under this clause shall survive the payment
in full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of a Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 



--------------------------------------------------------------------------------



 



     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;
     (iv) any payment by a L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant currency to a Borrower or any Subsidiary or in the
relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Subsidiary.
     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the applicable L/C Issuer. Each Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuers. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Lenders or Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of a L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to a Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by such Borrower which such Borrower proves were
caused by

 



--------------------------------------------------------------------------------



 



such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and L/C Issuers shall
not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of U.S. Agent, in the case of a
U.S. Letter of Credit, or Canadian Agent, in the case of a Canadian Letter of
Credit, (A) if the applicable L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (B) if, as of the L/C Expiration Date, any L/C Obligation for any
reason remains outstanding, U.S. Borrower, in the case of a U.S. Letter of
Credit, or Canadian Borrower, in the case of a Canadian Letter of Credit, shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
U.S. L/C Obligations and/or Canadian L/C Obligations, as applicable.
     (ii) In addition, if the U.S. Agent notifies the U.S. Borrower at any time
that the Outstanding Amount of all U.S. L/C Obligations at such time exceeds
105% of the U.S. L/C Credit Sublimit or if the Canadian Agent notifies the
Canadian Borrower at any time that the Outstanding Amount of all Canadian L/C
Obligations at such time exceeds 105% of the Canadian L/C Sublimit, as
applicable, then in effect, then, within two Business Days after receipt of such
notice, the applicable Borrower shall Cash Collateralize the applicable L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
such L/C Obligations exceeds the U.S. L/C Sublimit or the Canadian L/C Sublimit,
as applicable.
     (iii) The applicable Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations,
provided that, with respect to any Letter of Credit, the amount of Cash
Collateral securing such Letter of Credit shall not exceed 105% of the amount of
such Letter of Credit (as determined in accordance with Section 1.06).
     (iv) Sections 2.06 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the applicable Agent, for the
benefit of the applicable L/C Issuer and the applicable Lenders, as collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the applicable Agent and the
applicable L/C Issuer (which documents are hereby consented to by the applicable
Lenders). Derivatives of such term have corresponding meanings. U.S. Borrower
hereby grants to U.S. Agent, for the benefit of U.S. L/C Issuer and U.S.
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. The Canadian Borrower hereby grants
to Canadian Agent, for the benefit of Canadian L/C Issuer and Canadian Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America or Bank of
America Canada, as applicable.

 



--------------------------------------------------------------------------------



 



All amounts of cash or deposit account balances under this clause (g), to the
extent not applied to the Obligations in accordance with the terms of this
Agreement, shall be returned to the applicable Borrower within three (3)
Business Days after all L/C Borrowings of such Borrower have been paid, all
Events of Default shall have been waived or cured and such Borrower has provided
a written request for the return of such funds.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance shall apply to each commercial Letter of Credit.
     (i) L/C Fees. U.S. Borrower shall pay to U.S. Agent for the account of each
U.S. Revolving A Credit Lender, and Canadian Borrower shall pay to Canadian
Agent for the account of each Canadian Lender, in accordance with its Applicable
Percentage a Letter of Credit fee (the “L/C Fee”) (i) for each commercial Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit, and (ii) for each standby Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. L/C Fees shall be (i) due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand and (ii) computed
on a quarterly basis in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all L/C Fees shall
accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The applicable Borrower shall pay directly to the applicable L/C Issuer
for its own account a fronting fee (i) with respect to each commercial Letter of
Credit, at the rate of 0.125%, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the applicable Borrower and the applicable L/C
Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate per annum equal to 0.125%, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, each Borrower shall pay directly to the
applicable L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to

 



--------------------------------------------------------------------------------



 



time in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a U.S.
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the applicable Borrower,
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
     2.05 U.S. Swing Line Loans.
     (a) The U.S. Swing Line. Subject to the terms and conditions set forth
herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of the
other U.S. Revolving A Credit Lenders set forth in this Section 2.05, to make
loans (each such loan, a “U.S. Swing Line Loan”) to U.S. Borrower from time to
time on any U.S. Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the U.S. Swing Line
Sublimit, notwithstanding the fact that such U.S. Swing Line Loans, when
aggregated with the Applicable Revolving Credit/Committed Loan Percentage of the
Outstanding Amount of U.S. Committed Loans and U.S. L/C Obligations of U.S.
Lender acting as U.S. Swing Line Lender, may exceed the amount of such U.S.
Lender’s Commitment; provided, however, that after giving effect to any U.S.
Swing Line Loan, (i) the Total U.S. Revolving A Credit Outstandings shall not
exceed the lesser of (x) the Aggregate U.S. Revolving A Credit Commitments or
(y) the amount (if any) by which the U.S. Borrowing Base exceeds the Total U.S.
Revolving B Credit Outstandings, and (ii) the aggregate Outstanding Amount of
the U.S. Revolving A Credit Loans of any U.S. Lender, plus such U.S. Lender’s
Applicable Revolving Credit/Committed Loan Percentage of the Outstanding Amount
of all U.S. L/C Obligations, plus such U.S. Lender’s Applicable Revolving
Credit/Committed Loan Percentage of the Outstanding Amount of all U.S. Swing
Line Loans shall not exceed such U.S. Lender’s U.S. Revolving A Credit
Commitment, and provided, further, that U.S. Borrower shall not use the proceeds
of any U.S. Swing Ling Loan to refinance any outstanding U.S. Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, U.S. Borrower may borrow under this Section 2.05, prepay under
Section 2.06 and reborrow under this Section 2.05. Each U.S. Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a U.S. Swing Line
Loan, each U.S. Revolving A Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from U.S. Swing Line Lender
a risk participation in such U.S. Swing Line Loan in an amount equal to the
product of such U.S. Revolving A Credit Lender’s Applicable Revolving
Credit/Committed Loan Percentage times the amount of such U.S. Swing Line Loan.
     (b) Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon
U.S. Borrower’s irrevocable written Swing Line Loan Notice to U.S. Swing Line
Lender and U.S. Agent, which may be given by facsimile. Each such written Swing
Line Loan Notice must be received by U.S. Swing Line Lender and U.S. Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $200,000, and (ii) the
requested borrowing date, which shall be a U.S. Business Day. Each such written
Swing Line Loan Notice must be appropriately completed and signed by a
Responsible

 



--------------------------------------------------------------------------------



 



Officer of U.S. Borrower. Promptly after receipt by U.S. Swing Line Lender of
any Swing Line Loan Notice, U.S. Swing Line Lender will confirm with U.S. Agent
(by telephone or in writing) that U.S. Agent has also received such Swing Line
Loan Notice and, if not, U.S. Swing Line Lender will notify U.S. Agent (by
telephone or in writing) of the contents thereof. Unless U.S. Swing Line Lender
has received notice (by telephone or in writing) from U.S. Agent (including at
the request of any U.S. Lender) prior to 2:00 p.m. on the date of the proposed
U.S. Swing Line Borrowing (A) directing U.S. Swing Line Lender not to make such
Swing Line Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, U.S. Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its U.S. Swing Line Loan available to U.S. Borrower at its office
by crediting the account of U.S. Borrower on the books of U.S. Swing Line Lender
in Same Day Funds. U.S. Lenders agree that U.S. Swing Line Lender may agree to
modify the borrowing procedures used in connection with the U.S. Swing Line in
its discretion and without affecting any of the obligations of U.S. Lenders
hereunder other than notifying U.S. Agent of a Swing Line Loan Notice.
     (c) Refinancing of U.S. Swing Line Loans.
     (i) U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of U.S. Borrower (which hereby irrevocably authorizes
U.S. Swing Line Lender to so request on its behalf), that each U.S. Revolving A
Credit Lender make a Base Rate U.S. Revolving A Credit Loan in an amount equal
to such U.S. Revolving A Credit Lender’s Applicable Revolving Credit/Committed
Loan Percentage of the amount of U.S. Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate U.S. Revolving A Credit Commitments and
the conditions set forth in Section 4.02. U.S. Swing Line Lender shall furnish
U.S. Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to U.S. Agent. Each U.S. Revolving A Credit Lender shall
make an amount equal to its Applicable Revolving Credit/Committed Loan
Percentage of the amount specified in such Committed Loan Notice available to
U.S. Agent in Same Day Funds for the account of U.S. Swing Line Lender at U.S.
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.05(c)(ii), each U.S. Revolving A
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate U.S. Revolving A Credit Loan to U.S. Borrower in such amount. U.S. Agent
shall remit the funds so received to U.S. Swing Line Lender.
     (ii) If for any reason any U.S. Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate U.S. Revolving A Credit Loans submitted by U.S. Swing Line Lender
as set forth herein shall be deemed to be a request by U.S. Swing Line Lender
that each of the U.S. Revolving A Credit Lenders fund its risk participation in
the relevant U.S. Swing Line Loan and each U.S. Revolving A Credit Lender’s
payment to U.S. Agent for the account of U.S. Swing Line Lender pursuant to
Section 2.05(c)(i) shall be deemed payment in respect of such participation.

 



--------------------------------------------------------------------------------



 



     (iii) If any U.S. Revolving A Credit Lender fails to make available to U.S.
Agent for the account of U.S. Swing Line Lender any amount required to be paid
by such U.S. Revolving A Credit Lender pursuant to the foregoing provisions of
this Section 2.05(c) by the time specified in Section 2.05(c)(i), U.S. Swing
Line Lender shall be entitled to recover from such U.S. Revolving A Credit
Lender (acting through U.S. Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to U.S. Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by U.S. Swing
Line Lender in connection with the foregoing. If such U.S. Revolving A Credit
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant U.S. Swing Line
Loan, as the case may be. A certificate of U.S. Swing Line Lender submitted to
any U.S. Revolving A Credit Lender (through U.S. Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each U.S. Revolving A Credit Lender’s obligation to make U.S.
Revolving A Credit Loans or to purchase and fund risk participations in U.S.
Swing Line Loans pursuant to this Section 2.05(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such U.S.
Revolving A Credit Lender may have against U.S. Swing Line Lender, U.S. Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each U.S. Revolving A
Credit Lender’s obligation to make U.S. Revolving A Credit Loans pursuant to
this Section 2.05(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of U.S. Borrower to repay U.S. Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any U.S. Revolving A Credit Lender has purchased and
funded a risk participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender
receives any payment on account of such U.S. Swing Line Loan, U.S. Swing Line
Lender will distribute to such U.S. Revolving A Credit Lender its Applicable
Revolving Credit/Committed Loan Percentage thereof in the same funds as those
received by U.S. Swing Line Lender.
     (ii) If any payment received by U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
U.S. Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by U.S. Swing Line Lender in
its discretion), each U.S. Revolving A Credit Lender shall pay to U.S. Swing
Line Lender its Applicable Revolving Credit/Committed Loan Percentage thereof on
demand of U.S. Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. U.S. Agent will make such demand upon the request of U.S. Swing
Line Lender. The obligations of U.S. Revolving A Credit Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 



--------------------------------------------------------------------------------



 



     (e) Interest for Account of U.S. Swing Line Lender. U.S. Swing Line Lender
shall be responsible for invoicing U.S. Borrower for interest on the U.S. Swing
Line Loans. Until each U.S. Revolving A Credit Lender funds its Base Rate U.S.
Revolving A Credit Loan or risk participation pursuant to this Section 2.05 to
refinance such U.S. Revolving A Credit Lender’s Applicable Revolving
Credit/Committed Loan Percentage of any U.S. Swing Line Loan, interest in
respect of such Applicable Revolving Credit/Committed Loan Percentage shall be
solely for the account of U.S. Swing Line Lender.
     (f) Payments Directly to U.S. Swing Line Lender. U.S. Borrower shall make
all payments of principal and interest in respect of the U.S. Swing Line Loans
directly to U.S. Swing Line Lender.
2.06 Prepayments.
     (a) Optional.
     (i) Borrowers may, upon notice to U.S. Agent, in the case of U.S. Committed
Loans, or to Canadian Agent, in the case of Canadian Committed Loans, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the applicable Agent not later than 10:00 A. M. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans denominated in U.S. Dollars,
(B) four Business Days prior to any date of prepayment of Eurodollar Rate Loans
denominated in Alternative Currencies and (C) on the date of prepayment of Base
Rate Committed Loans or Canadian Prime Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of U.S. $500,000 or a whole
multiple of $100,000 in excess thereof and (iv) any prepayment of Canadian Prime
Rate Loans shall be in a principal amount of Cdn. $500,000 or a whole multiple
of Cdn. $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and the Type(s) of
Committed Loans and the Facility to be prepaid and, if Eurodollar Rate Committed
Loans are to be prepaid, the Interest Period(s) of such Loans. U.S. Agent, in
the case of prepayment of U.S. Committed Loans, and Canadian Agent, in the case
of prepayment of Canadian Committed Loans (other than Acceptances or Discount
Notes), will promptly notify each applicable Lender of its receipt of each such
notice, and of the amount of such Lender’s ratable portion of such prepayment
(based on such Lender’s Applicable Percentage in respect of the relevant
Facility). If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Each such
prepayment shall be applied to the Committed Loans of the applicable Lenders in
accordance with their respective Applicable Percentages of the relevant Facility
being prepaid.

 



--------------------------------------------------------------------------------



 



     (ii) U.S. Borrower may, upon notice to U.S. Swing Line Lender (with a copy
to U.S. Agent), at any time or from time to time, voluntarily prepay U.S. Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the U.S. Swing Line Lender and U.S. Agent
not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of U.S. $100,000 or, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by U.S.
Borrower, U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (b) Mandatory.
     (i) If for any reason the Total U.S. Revolving A Credit Outstandings at any
time exceed the lesser of (A) the Aggregate U.S. Revolving A Credit Commitments
then in effect or (B) the amount (if any) by which the U.S. Borrowing Base
exceeds the Total U.S. Revolving B Credit Outstandings, U.S. Borrower shall
immediately prepay U.S. Revolving A Credit Loans and/or Cash Collateralize the
U.S. L/C Obligations in an aggregate amount equal to such excess; provided,
however, that (1) if such excess is the result of currency exchange rate
fluctuations (as determined on any Revaluation Date), then U.S. Borrower shall
have two Business Days after receipt of notice from U.S. Agent of such
overadvance to make such prepayment and (2)  U.S. Borrower shall not be required
to Cash Collateralize the U.S. L/C Obligations pursuant to this
Section 2.06(b)(ix) unless after the prepayment in full of the U.S. Revolving A
Credit Loans the Total U.S. Revolving A Credit Outstandings exceed the lesser of
(A) the Aggregate U.S. Revolving A Credit Commitments then in effect or (B) the
amount (if any) by which the U.S. Borrowing Base exceeds the Total U.S.
Revolving B Credit Outstandings.
     (ii) If for any reason the Total Canadian Outstandings at any time exceed
the lesser of (A) the Aggregate Canadian Commitments then in effect or (B) the
Canadian Borrowing Base, Canadian Borrower shall immediately prepay Canadian
Loans and/or Cash Collateralize the Canadian L/C Obligations in an aggregate
amount equal to such excess; provided, however, that Canadian Borrower shall not
be required to Cash Collateralize the Canadian L/C Obligations pursuant to this
Section 2.06(b)(ii) unless after the prepayment in full of the Canadian Loans
the Total Canadian Outstandings exceed the lesser of (A) the Aggregate Canadian
Commitments then in effect or (ii) the Canadian Borrowing Base.
     (iii) If for any reason the Total U.S. Revolving B Credit Outstandings at
any time exceed the lesser of (A) the Aggregate U.S. Revolving B Credit
Commitments then in effect or (B) the amount (if any) by which the U.S.
Borrowing Base exceeds the Total U.S. Revolving A Credit Outstandings, U.S.
Borrower and/or U.K. Borrower shall immediately prepay U.S. Revolving B Credit
Loans in an aggregate amount equal to such excess; provided, however, that if
such excess is the result of currency exchange rate fluctuations (as determined
on any Revaluation Date), then the applicable Borrowers shall have

 



--------------------------------------------------------------------------------



 



two Business Days after receipt of notice from U.S. Agent of such overadvance to
make such prepayment.
2.07 Termination or Reduction of Commitments.
     (a) Optional. U.S. Borrower may, upon notice to U.S. Agent and Canadian
Borrower may, upon notice to Canadian Agent, terminate the Aggregate U.S.
Revolving A Credit Commitments, the Aggregate U.S. Revolving B Credit
Commitments or the Aggregate Canadian Commitments, as the case may be, or from
time to time permanently reduce the Aggregate U.S. Revolving A Credit
Commitments, the Aggregate U.S. Revolving B Credit Commitments or the Aggregate
Canadian Commitments, as the case may be; provided that (i) any such notice
shall be received by the applicable Agent not later than 10:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $500,000 in excess thereof, (iii) Borrowers shall not terminate or
reduce the Aggregate U.S. Revolving A Credit Commitments, the Aggregate U.S.
Revolving B Credit Commitments or the Aggregate Canadian Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
U.S. Revolving A Credit Outstandings would exceed the Aggregate U.S. Revolving A
Credit Commitments, the Total U.S. Revolving B Credit Outstandings would exceed
the Aggregate U.S. Revolving B Credit Outstandings or the Total Canadian
Outstandings would exceed the Aggregate Canadian Commitments, (iv) if, after
giving effect to any reduction of the Aggregate U.S. Revolving A Credit
Commitments, the U.S. L/C Sublimit or the U.S. Swing Line Sublimit exceeds the
amount of the Aggregate U.S. Revolving A Credit Commitments, such Sublimit shall
be automatically reduced by the amount of such excess; and (v) if, after giving
effect to any reduction of the Aggregate Canadian Commitments, the Canadian L/C
Sublimit exceeds the amount of the Aggregate Canadian Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. The applicable
Agent will promptly notify the applicable Lenders of any such notice of
termination or reduction of the Aggregate U.S. Revolving A Credit Commitments,
the Aggregate U.S. Revolving B Credit Commitments or the Aggregate Canadian
Commitments. Any reduction of the Aggregate U.S. Revolving A Credit Commitments
shall be applied to the U.S. Revolving A Credit Commitment of each U.S.
Revolving A Credit Lender according to its Applicable Revolving Credit/Committed
Loan Percentage, any reduction of the Aggregate U.S. Revolving B Credit
Commitments shall be applied to the U.S. Revolving B Credit Commitment of each
U.S. Revolving B Credit Lender according to its Applicable Revolving
Credit/Committed Loan Percentage and any reduction of the Aggregate Canadian
Commitments shall be applied to the Canadian Commitment of each Canadian Lender
according to its Applicable Revolving Credit/Committed Loan Percentage. All fees
accrued until the effective date of any termination of the Aggregate U.S.
Revolving A Credit Commitments, the Aggregate U.S. Revolving B Credit
Commitments or the Aggregate Canadian Commitments, as the case may be, shall be
paid on the effective date of such termination.
     (b) [Intentionally Omitted].

 



--------------------------------------------------------------------------------



 



2.08 Repayment of Loans.
     (a) U.S. Revolving A Credit Loans. U.S. Borrower shall repay to U.S.
Revolving A Credit Lenders on the Maturity Date the aggregate principal amount
of U.S. Revolving A Credit Loans outstanding to U.S. Borrower on such date.
     (b) U.S. Revolving B Credit Loans. U.S. Borrower shall repay to U.S.
Revolving B Credit Lenders on the Maturity Date the aggregate principal amount
of U.S. Revolving B Credit Loans outstanding to U.S. Borrower on such date. U.K.
Borrower shall repay to U.S. Revolving B Credit Lenders on the Maturity Date the
aggregate principal amount of U.S. Revolving B Credit Loans outstanding to U.K.
Borrower on such date.
     (c) U.S. Swing Line Loans. U.S. Borrower shall repay to U.S. Swing Line
Lender each U.S. Swing Line Loan on the earlier to occur of (i) demand by U.S.
Swing Line Lender and (ii) the Maturity Date.
     (d) Canadian Committed Loans. Canadian Borrower shall repay to Canadian
Lenders on the Maturity Date the aggregate principal amount of Canadian
Committed Loans outstanding to Canadian Borrower on such date.
     2.09 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurodollar Rate
Loan made to the U.K. Borrower of any Lender which is lent from a Lending Office
in the United Kingdom or a Participating Member State) the Mandatory Cost;
(ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each U.S. Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iv) each Canadian Prime Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of Required Lenders, while any Event of Default
exists, Borrowers shall pay interest on the principal amount of all outstanding
Obligations

 



--------------------------------------------------------------------------------



 



hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.10 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.04:
     (a) Commitment Fees. U.S. Borrower shall pay to U.S. Agent for the account
of each U.S. Revolving A Credit Lender in accordance with its Applicable
Revolving Credit/Committed Loan Percentage, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate U.S.
Revolving A Credit Commitments exceed the sum of (i) the Outstanding Amount of
U.S. Revolving A Credit Loans and (ii) the Outstanding Amount of U.S. L/C
Obligations. U.S. Borrower shall pay to U.S. Agent for the account of each U.S.
Revolving B Credit Lender in accordance with its Applicable Revolving
Credit/Committed Loan Percentage, a commitment fee equal to the Applicable Rate
times the actual daily amount by which the Aggregate U.S. Revolving B Credit
Commitments exceed the Outstanding Amount of U.S. Revolving B Credit Loans.
Canadian Borrower shall pay to Canadian Agent for the account of each Canadian
Lender in accordance with its Applicable Revolving Credit/Committed Loan
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Canadian Commitments exceed the sum of (i) the
Outstanding Amount of Canadian Committed Loans and (ii) the Outstanding Amount
of Canadian L/C Obligations. The commitment fees shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fees shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of computing the
commitment fee, U.S. Swing Line Loans shall not be counted towards or considered
usage of the Aggregate U.S. Revolving A Credit Commitments.
     (b) Agent’s Fees. U.S. Borrower shall pay to U.S. Agent for Agent’s own
account, fees in the amounts and at the times specified in the letter agreement,
dated October 24, 2007 (the “Agent Fee Letter”), among U.S. Borrower, U.S. Agent
and Banc of America Securities LLC. Such fees shall be fully earned when paid
and shall be nonrefundable for any reason whatsoever.

 



--------------------------------------------------------------------------------



 



     (c) Lenders’ Upfront Fee. On the Closing Date, U.S. Borrower shall pay to
U.S. Agent, for the account of each U.S. Lender an upfront fee in the amount
specified in the Agent Fee Letter. On the Closing Date, Canadian Borrower shall
pay to Canadian Agent, for the account of each Canadian Lender, an upfront fee
in the amount specified in the Agent Fee Letter. Such upfront fees are for the
credit facilities committed by Lenders under this Agreement and are fully earned
on the date paid. The upfront fee paid to each Lender is solely for its own
account and is nonrefundable for any reason whatsoever.
     (d) Acceptance Fees. Canadian Borrower agrees to pay to each Canadian
Lender a fee (the “Acceptance Fee”) in advance, at a rate per annum equal to the
Applicable Rate, on the date of acceptance of each Acceptance. All Acceptance
Fees shall be calculated on the face amount of the Acceptance issued and
computed on the basis of the actual number of days in the term thereof and a
year of 365 or 366 days, as the case may be, and shall be payable in Canadian
Dollars. The Acceptance Fee shall be in addition to any other fees payable to
each Canadian Lender in connection with the issuance or discounting of such
Acceptance.
     2.11 Computation of Interest and Fees.
     (a) All computations of interest for Base Rate Loans and Canadian Prime
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All computations of interest for Eurodollar
Rate Loans denominated in Sterling shall be made on the basis of a year of
365 days and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year), or, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.13(a), bear interest for one day. Each determination by
either Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.
     (b) With respect to Canadian Loans and fees relating thereto, unless
otherwise stated herein, wherever reference is made to a rate of interest “per
annum” or a similar expression, such interest shall be calculated on the basis
of a calendar year of 365 days or 366 days, as the case may be, and using the
nominal rate method of calculation, and shall not be calculated using the
effective rate method of calculation or on any other basis that gives effect to
the principle of deemed reinvestment of interest.
     (c) For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever interest to be paid with respect to Canadian Loans or fees
relating thereto is to be calculated on the basis of a year of 360 days or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate determined pursuant to such calculation is equivalent
is the rate so determined multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by either 360
or such other period of time, as the case may be.

 



--------------------------------------------------------------------------------



 



     2.12 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the applicable Agent
in the ordinary course of business. The accounts or records maintained by each
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by Lenders to Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of any Agent in respect of such matters, the accounts and records of
such Agent shall control in the absence of manifest error. Upon the request of
any Lender made through the applicable Agent, the applicable Borrower shall
execute and deliver to such Lender (through the applicable Agent) a Note, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and each Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and U.S. Swing Line Loans. In the event of
any conflict between the accounts and records maintained by any Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of such Agent shall control in the absence of manifest error.
     2.13 Payments Generally; Agent’s Clawback.
     (a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein,
     (i) all payments by U.S. Borrower or U.K. Borrower hereunder with respect
to principal and interest on Committed Loans denominated in an Alternative
Currency shall be made to the U.S. Agent, for the account of the applicable U.S.
Lenders, at the applicable U.S. Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the U.S. Agent
on the dates specified herein and (ii) all other payments by Borrowers hereunder
shall be made to the applicable Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Agent’s Office in U.S. Dollars,
in the case of U.S. Borrower or the U.K. Borrower, or U.S. Dollars or Canadian
Dollars, as the case may be, in the case of Canadian Borrower and in Same Day
Funds not later than 11:00 A. M. on the date specified herein. Without limiting
the generality of the foregoing, U.S. Agent may require that any payments due
under this Agreement be made in the United States unless such requirement would
subject the applicable Borrower to adverse tax consequences. U.S. Agent will
promptly distribute to each U.S. Lender and Canadian Agent shall distribute to
each Canadian Lender its Applicable Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by either Agent (i) after
11:00 A. M., in the case of U.S. Dollars or Canadian Dollars, or (ii) after the
Applicable Time specified by the U.S. Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or

 



--------------------------------------------------------------------------------



 



fee shall continue to accrue. If any payment to be made by a Borrower shall come
due on a day other than a U.S. Business Day, in the case of U.S. Borrower or
U.K. Borrower, or a Canadian Business Day, in the case of Canadian Borrower,
payment shall be made on the next following U.S. Business Day or Canadian
Business Day, as the case may be, and such extension of time shall be reflected
in computing interest or fees, as the case may be.
     (ii) Funding by Lenders; Presumption by Agents. Unless the applicable Agent
shall have received notice from a Lender prior to the proposed date of any
Committed Borrowing of Eurodollar Rate Loans (or, in the case of any Committed
Borrowing of Base Rate Loans or Canadian Prime Rate Loans, prior to 11:00 A. M.
on the date of such Committed Borrowing) that such Lender will not make
available to the applicable Agent such Lender’s share of such Committed
Borrowing, the applicable Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Committed Borrowing of Base Rate Loans or Canadian Prime Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the applicable Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the applicable Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the applicable Agent, at (A) in the case
of a payment to be made by such Lender, the applicable Overnight Rate, plus any
administrative, processing or similar fees customarily charged by U.S. Agent in
connection with the foregoing; (B) in the case of a payment to be made by U.S.
Borrower or U.K. Borrower, in lieu of the rate applicable pursuant to
Section 2.09, the interest rate applicable to Base Rate Loans, and (C) in the
case of a payment to be made by Canadian Borrower, in lieu of the rate
applicable pursuant to Section 2.09, the interest rate applicable to Canadian
Prime Rate Loans in the case of Canadian Loans denominated in Canadian Dollars,
or the interest rate applicable to Base Rate Loans in the case of Canadian Loans
denominated in U.S. Dollars. If the applicable Borrower and the applicable
Lender shall pay such interest to the applicable Agent for the same or an
overlapping period, the applicable Agent shall promptly remit to the applicable
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
applicable Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
applicable Borrower shall be without prejudice to any claim such Borrower may
have against such Lender that shall have failed to make such payment to the
applicable Agent.
     (iii) Payments by a Borrower; Presumptions by Agents. Unless the applicable
Agent shall have received notice from the applicable Borrower prior to the date
on which any payment is due to such Agent for the account of the applicable
Lenders or the applicable L/C Issuer hereunder that such Borrower will not make
such payment, such Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the applicable Lenders or the applicable L/C Issuer,
as the case may be, severally agrees to repay to the applicable Agent forthwith
on demand the amount so distributed to such

 



--------------------------------------------------------------------------------



 



Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the applicable Agent, at the Overnight Rate A notice of
the applicable Agent to any Lender or the applicable Borrower with respect to
any amount owing under this subsection (a) shall be conclusive, absent manifest
error.
     (b) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the applicable Agent funds for any Loan to be made by such Lender as provided
in the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the applicable Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, such Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
     (c) Obligations of Lenders Several. The obligations of U.S. Lenders
hereunder to make U.S. Committed Loans, to fund participations in U.S. Letters
of Credit and U.S. Swing Line Loans and to make payments under Section 10.04(c)
are several and not joint. The obligations of Canadian Lenders hereunder to make
Canadian Committed Loans, to fund participations in Canadian Letters of Credit
and to make payments under Section 10.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, purchase its participation or to make its
payment under Section 10.04(c).
     (d) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.14 Sharing of Payments.
     (a) U.S. Lenders. If any U.S. Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the U.S. Committed Loans made by it, or the
participations in U.S. L/C Obligations or in U.S. Swing Line Loans held by it
resulting in such U.S. Lender’s receiving payment of a proportion of the
aggregate amount of such U.S. Committed Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the U.S. Lender receiving such greater proportion shall (a) notify U.S.
Agent of such fact, and (b) purchase (for cash at face value) participations in
the U.S. Committed Loans and subparticipations in U.S. L/C Obligations and U.S.
Swing Line Loans of the other U.S. Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
U.S. Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective U.S. Committed Loans and other amounts
owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 



--------------------------------------------------------------------------------



 



     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by U.S. Borrower or U.K. Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a U.S. Lender as consideration for the assignment of or sale of a
participation in any of its U.S. Committed Loans or subparticipations in U.S.
L/C Obligations or U.S. Swing Line Loans to any assignee or participant, other
than to U.S. Borrower, U.K. Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any U.S. Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     (b) Canadian Lenders. If any Canadian Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Canadian Committed Loans made by it, or
the participations in Canadian L/C Obligations or Obligations in respect of
Acceptances held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Canadian Committed Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Canadian Lender receiving such greater
proportion shall (a) notify Canadian Agent of such fact, and (b) purchase (for
cash at face value) participations in the Canadian Committed Loans and
subparticipations in Canadian L/C Obligations and Obligations in respect of
Acceptances of the other Canadian Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Canadian Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Canadian Committed Loans and other
amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by Canadian Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Canadian Lender
as consideration for the assignment of or sale of a participation in any of its
Canadian Committed Loans or subparticipations in Canadian L/C Obligations or in
Acceptance Obligations to any assignee or participant, other than to Canadian
Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Canadian Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by a Borrower to or on
account of any obligation of a Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if a Borrower shall be
required by any applicable law to deduct any Indemnified Taxes or Other Taxes
from such payments, then, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section), the applicable Agent, Lender or L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Borrower shall
make such deductions, and (iii) the applicable Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
subsection (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Indemnification by Borrowers. Each Borrower shall indemnify each Agent,
each Lender and each L/C Issuer, within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by such Agent, such Lender or such L/C Issuer, as the case
may be, on or with respect to any payment by or on account of any obligation of
a Borrower hereunder and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender or a L/C Issuer (with
a copy to the applicable Agent), or by the applicable Agent on its own behalf or
on behalf of a Lender or a L/C Issuer, shall be conclusive absent manifest
error. Notwithstanding the foregoing, no Borrower shall be required to make any
payments or reimburse any Agent, any Lender or any L/C Issuer under this
Section 3.01 with respect to any Taxes, Other Taxes or other amounts imposed on
and paid by such Agent, such Lender or such L/C Issuer more than nine (9) months
before the date on which a request for payment or reimbursement is delivered to
such Borrower (except that, if the Indemnified Taxes or Other Taxes giving rise
to such payment or reimbursement is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the applicable Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to such Agent.
     (e) Status of U.S. Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which U.S. Borrower or U.K. Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party,

 



--------------------------------------------------------------------------------



 



with respect to payments hereunder or under any other Loan Document shall
deliver to the applicable Borrower (with a copy to U.S. Agent) and any relevant
Governmental Authority, at the time or times prescribed by applicable law or
reasonably requested by the applicable Borrower or U.S. Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
(subject to any other requirements being met) such payments to be made without
withholding or at a reduced rate of withholding. In addition, any U.S. Lender,
if requested by U.S. Borrower, U.K. Borrower or U.S. Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or U.S. Agent as will enable such Borrower or U.S. Agent to determine
whether or not such U.S. Lender is subject to backup withholding or information
reporting requirements.
     Without limiting the generality of the foregoing, in the event that U.S.
Borrower or U.K. Borrower is resident for tax purposes in the United States, any
Foreign Lender shall deliver to such Borrower and U.S. Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a U.S. Lender under this Agreement (and from time to
time thereafter upon the request of the applicable Borrower or U.S. Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower to determine the withholding or
deduction required to be made.
     (f) Treatment of Certain Refunds. If an Agent, any Lender or a L/C Issuer
determines, in its sole discretion, that it has received a refund or credit of
any Taxes or Other Taxes as to which it has been indemnified by a Borrower or
with respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund or credit
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section with respect to the Taxes or Other Taxes
giving rise to such refund or credit), net of all reasonable out-of-pocket
expenses of the applicable Agent, such Lender or the applicable L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit), provided
that such Borrower, upon the request of the applicable Agent, such Lender or the
applicable L/C Issuer, agrees to repay the amount paid over to such Borrower
(plus any penalties,

 



--------------------------------------------------------------------------------



 



interest or other charges imposed by the relevant Governmental Authority) to the
applicable Agent, such Lender or the applicable L/C Issuer in the event the
applicable Agent, such Lender or the applicable L/C Issuer is required to repay
such refund or credit to such Governmental Authority. This subsection shall not
be construed to require either Agent, any Lender or either L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
U.S. Dollars or any Alternative Currency in the applicable interbank market,
then, on notice thereof by such Lender to the applicable Borrower through the
applicable Agent, any obligation of such Lender (a) to make or continue
Eurodollar Rate Loans in the affected currency or currencies or (b) in the case
of Eurodollar Rate Loans denominated in U.S. Dollars, to convert Base Rate
Committed Loans to Eurodollar Rate Loans, shall be suspended until such Lender
notifies the applicable Agent and the applicable Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the applicable Borrower shall, upon demand from such Lender (with a copy to the
applicable Agent), prepay or, if applicable and such Loans are Eurodollar Rate
Loans denominated in U.S. Dollars, convert all such Eurodollar Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due under Section 3.05 in accordance with the terms
thereof due to such prepayment or conversion.
     3.03 Inability to Determine Rates. If an Agent determines in connection
with any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) deposits are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the applicable Agent will promptly so notify
Borrowers and each Lender. Thereafter, the obligation of Lenders to make or
maintain Eurodollar Rate Loans in the affected currency or currencies shall be
suspended until the applicable Agent (upon the instruction of Required Lenders)
revokes such notice. Upon receipt of such notice, Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

 



--------------------------------------------------------------------------------



 



or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurodollar Rate and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or any L/C Issuer;
     (ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurodollar Rate Loans; or
     (iv) impose on any Lender or any L/C Issuer or any applicable interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, U.S. Borrower
and/or U.K. Borrower (if such Lender or L/C Issuer is a U.S. Lender or U.S. L/C
Issuer) or Canadian Borrower (if such Lender or L/C Issuer is a Canadian Lender
or Canadian L/C Issuer) will pay to such Lender or such L/C Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or such
L/C Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or any L/C Issuer determines that
any Change in Law affecting such Lender or such L/C Issuer or any Lending Office
of such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such L/C Issuer’s capital or on the capital of
such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time U.S. Borrower and/or U.K. Borrower (if such Lender or L/C Issuer is a U.S.
Lender or U.S. L/C Issuer) or Canadian Borrower (if such Lender or L/C Issuer is
a Canadian Lender or Canadian L/C Issuer) will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

 



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender or a L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the applicable Borrower
shall be conclusive absent manifest error. The applicable Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or a L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the applicable Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
applicable Agent) from time to time, U.S. Borrower and/or U.K. Borrower (in the
case of a U.S. Committed Loan) or Canadian Borrower (in the case of a Canadian
Committed Loan) shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);
     (b) any failure by the applicable Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan or Canadian Prime Rate Loan on the date or
in the amount notified by Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in a particular
currency on its scheduled due date or any payment thereof in a different
currency, other than what is compensated by interest payments; or
     (d) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 10.13.
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. The applicable Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. Notwithstanding the foregoing, no Borrower shall be required to make
any payments or reimburse any Lender under this Section 3.05 with respect to any
loss, cost or expense

 



--------------------------------------------------------------------------------



 



expense incurred by and known to such Lender more than nine (9) months before
the date on which a request for payment or reimbursement is delivered to such
Borrower. For purposes of calculating amounts payable by the applicable Borrower
to Lenders under this Section 3.05, each Lender shall be deemed to have funded
each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the offshore interbank eurodollar market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
     3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
     3.07 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 (or if a Lender otherwise fails to timely complete any procedural
formalities necessary to allow U.K. Borrower to obtain an exemption from
withholding of U.K. Taxes) or if any Lender gives notice pursuant to
Section 3.02 with respect to an occurrence or state of affairs not applicable to
all Lenders, the applicable Borrower may replace such Lender in accordance with
Section 10.13.
     3.08 Survival. All of Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) Agents’ receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agents and each of the Lenders:
     (i) executed counterparts of this Agreement, the Collateral Agency and
Intercreditor Agreement, all Collateral Documents, the Subsidiary Guarantee

 



--------------------------------------------------------------------------------



 



and the Parent Guarantee, sufficient in number for distribution to Agents, each
Lender and Borrowers;
     (ii) a Note executed by the applicable Borrower in favor of each Lender
requesting a Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agents may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
     (iv) such documents and certifications as Agents may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction listed on the Schedule of Documents prepared by Agents’
counsel in connection with this Agreement;
     (v) a favorable opinion of United States and Canadian counsel to the Loan
Parties acceptable to Agents addressed to the applicable Agent and each
applicable Lender, as to the matters set forth concerning the Loan Parties and
the Loan Documents in form and substance satisfactory to Agents;
     (vi) a certificate of a Responsible Officer of each Loan Party either (A)
stating that all consents, licenses and approvals required in connection with
the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party have been
obtained and are in full force and effect and attaching to such certificate a
listing of all such consents, licenses and approvals, or (B) stating that no
such consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (viii) evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect;
     (ix) a duly completed Compliance Certificate as of the last day of the
fiscal quarter of U.S. Borrower ended June 30, 2006, signed by a Responsible
Officer of U.S. Borrower;
     (x) evidence that Bank of America has been appointed as Collateral Agent
under the Collateral Agency and Intercreditor Agreement;

 



--------------------------------------------------------------------------------



 



     (xi) a certificate of U.S. Borrower confirming that all conditions
precedent to the Transtar Acquisition have been satisfied or waived by the
applicable Persons;
     (xii) evidence that all commitments under the Financing Agreement, dated as
of December 14, 2004, as amended, among Transtar Inventory Corp., Transtar
Metals Corp., U.S. Bank National Association, as Agent, and the other lenders
party thereto (the “Existing Credit Facilities Agreement”) have been or
concurrently with the Closing Date are being terminated, and all outstanding
amounts thereunder paid in full and all Liens securing obligations under the
Existing Credit Facilities Agreement have been or concurrently with the Closing
Date are being released;
     (xiii) Borrowing Base Certificates of each Borrower dated as of June 30,
2006;
     (xiv) evidence that after giving effect to the U.S. Revolving A Credit
Loans on the Closing Date Undrawn Availability is not less than $15,000,000;
     (xv) evidence that (i) the Consolidated EBITDA of U.S. Borrower and its
Subsidiaries (with Subsidiaries being determined after giving effect to the
consummation of the Acquisition) for the 12 months ended June 30, 2006 was not
less than $105,000,000, and (ii) the ratio of Consolidated Debt to Consolidated
EBITDA of U.S. Borrower and its Subsidiaries (with Subsidiaries being determined
after giving effect to the consummation of the Acquisition and with EBITDA being
calculated for the 12 months ended June 30, 2006) as of the Closing Date is not
greater than 2.75 to 1.0; and
     (xvi) such other assurances, certificates, documents, consents or opinions
as Agents, L/C Issuers, U.S. Swing Line Lender or Required Lenders reasonably
may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Borrowers shall have paid all fees, charges and disbursements of
counsel to Agents (directly to such counsel if required by either Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between Borrowers and Agents).
     (d) The Closing Date shall have occurred on or before September 30, 2006.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved

 



--------------------------------------------------------------------------------



 



by or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
     (a) The representations and warranties of Borrowers and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 6.06.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The applicable Agent and, if applicable, the applicable L/C Issuer or
U.S. Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of U.S. Agent, the Required
U.S. Revolving B Credit Lenders (in the case of any U.S. Committed Loans to be
denominated in an Alternative Currency) or U.S. L/C Issuer (in the case of any
U.S. Letter of Credit to be denominated in an Alternative Currency) would make
it impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
     Each Request for Credit Extension submitted by a Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrowers represent and warrant to Agents and Lenders that:
     5.01 Existence, Qualification and Power. Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of organization
or formation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or

 



--------------------------------------------------------------------------------



 



license, and; except in each case referred to in clause (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law, except, in the cases of clauses (b) and (c), as could
not reasonably be expected to have a Material Adverse Effect. Each Loan Party
and each Subsidiary thereof is in compliance with all Contractual Obligations
referred to in clause (b)(i), except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except
those that either (a) have been obtained and are in full force and effect, or
(b) are not required to be obtained or made prior to the date this
representation or warranty is made.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable Debtor Relief Laws and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of U.S. Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of U.S. Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheets of U.S. Borrower and its
Subsidiaries dated June 30, 2006, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of U.S. Borrower and its Subsidiaries as of the date thereof and their
results of

 



--------------------------------------------------------------------------------



 



operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     (d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrowers after, in the case of the
representation and warranty under this Section 5.06 as of the Closing Date only,
due and diligent investigation, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against a Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) except as specifically
disclosed in Schedule 5.06, either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.
     5.07 No Default. No Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens. Each Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of each
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.04.
     5.09 Environmental Compliance. Each Borrower and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof each Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental Laws
and claims could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
     5.10 Insurance. The properties of each Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of a Borrower, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Borrower or the
applicable Subsidiary operates.

 



--------------------------------------------------------------------------------



 



     5.11 Taxes. Each Borrower and its Subsidiaries have filed all Federal,
governmental, state, provincial, and other material tax returns and reports
required to be filed, and have paid all Federal, governmental, state,
provincial, and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed tax assessment
against a Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of U.S. Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. U.S. Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
     (b) There are no pending or, to the best knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA, except, in each case referred to in clauses (i) through (v) to the extent
such occurrence could not reasonably be expected to have a Material Adverse
Effect.
     5.13 Subsidiaries. As of the Closing Date, U.S. Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable (to the extent
applicable) and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens, except Liens arising under the
Collateral Documents and as set forth on Part (a) of Schedule 5.13. U.S.
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part(b) of Schedule 5.13. All of the outstanding
Equity Interests in U.S. Borrower have been validly issued and are fully paid
and nonassessable.

 



--------------------------------------------------------------------------------



 



5.14 Margin Regulations; Investment Company Act; Energy Policy Act of 2005.
     (a) No Borrower is engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
     (b) None of any Borrower, any Person Controlling any Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Energy Policy Act of 2005, or
(ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     5.15 Disclosure. Each Borrower has disclosed to Agents and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or, to the best
knowledge of such Loan Party, on behalf of any Loan Party to Agents or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     5.16 Compliance with Laws. Each Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, Etc. Each Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of each Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrowers or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     5.18 Compliance with Other Senior Debt Documents. As of the First Amendment
Effective Date the incurrence of the Obligations is in full compliance with the
Credit Documents (as defined in the Collateral Agency and Intercreditor
Agreement) and the Collateral Agency and Intercreditor Agreement.

 



--------------------------------------------------------------------------------



 



     5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
     5.20 Taxpayer Identification Number. U.S. Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
     5.21 U.K. Borrower and U.K. Subsidiary Guarantors.
     (a) Each of U.K. Borrower and each U.K. Subsidiary Guarantor (individually,
a “U.K. Loan Party” and collectively, the “U.K. Loan Parties”) is subject to
commercial Laws with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively, the “U.K. Loan Party
Documents”), and the execution, delivery and performance by each U.K. Loan Party
of the U.K. Loan Party Documents constitute and will constitute private and
commercial acts and not public or governmental acts. No U.K. Loan Party nor any
of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such U.K. Loan Party is registered in respect of its
obligations under the U.K. Loan Party Documents.
     (b) The U.K. Loan Party Documents are in proper legal form under the Laws
of the jurisdiction in which the applicable U.K. Loan Party is registered for
the enforcement thereof against such U.K. Loan Party under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the U.K. Loan Party Documents. It is not necessary
to ensure the legality, validity, enforceability, priority or admissibility in
evidence of the U.K. Loan Party Documents that the U.K. Loan Party Documents be
filed, registered or recorded with, or executed or notarized before, any court
or other authority in the jurisdiction in which the applicable U.K. Loan Party
is organized and existing or that any registration charge or stamp or similar
tax be paid on or in respect of the U.K. Loan Party Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the U.K. Loan
Party Document or any other document is sought to be enforced, (ii) any charge
or tax as has been timely paid and (iii) any registration required to be made as
specifically contemplated by any legal opinion delivered in relation to the U.K.
Borrower or U.K. Subsidiary Guarantors.
     (c) Except as has been disclosed to U.S. Agent, (i) U.K. Borrower is not
required to make a deduction for or on account of U.K. Taxes from any payment of
interest it makes to a Person which is, at the time the payment is made, a
Qualifying U.K. Lender in respect of an advance made by that Person under this
Agreement (provided all necessary procedural formalities have been fulfilled)
and (ii) it is not necessary that any Other Taxes which are U.K. Taxes be paid
on or in relation to the Loan Documents or the transactions contemplated by the
Loan Documents.
     (d) The execution, delivery and performance of the U.K. Loan Party
Documents executed by each U.K. Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such U.K. Loan Party
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrowers covenant and agree that:
     6.01 Corporate Existence. Borrowers will maintain and preserve, and will
cause each Subsidiary to maintain and preserve, its corporate, limited liability
company or partnership existence and right to carry on its business and
maintain, preserve, renew and extend all of its rights, powers, privileges and
franchises necessary to the proper conduct of its business; provided, however,
that the foregoing shall not prevent any transaction permitted by Section 7.05,
Section 7.06 or Section 7.07, or the termination of the corporate or partnership
existence of any Subsidiary (other than U.K. Borrower or Canadian Borrower) or
of any right, power, privilege or franchise of any Subsidiary (other than U.K.
Borrower or Canadian Borrower) if, in the reasonable good faith opinion of the
Board of Directors of U.S. Borrower, such termination is in the best interests
of U.S. Borrower, is not disadvantageous to any Agent or Lender or L/C Issuer,
and is not otherwise prohibited by this Agreement.
     6.02 Insurance. Borrowers will, and will cause each Subsidiary to, maintain
insurance coverage with financially sound and reputable insurers in such forms
and amounts, with such deductibles and against such risks as are required by law
or sound business practice and are customary for corporations engaged in the
same or similar businesses and owning and operating similar properties as
Borrowers and their Subsidiaries.
     6.03 Taxes, Claims for Labor and Materials. Borrowers will, and will cause
each Subsidiary to, file timely all tax returns required to be filed in any
jurisdiction and pay and discharge all taxes, assessments, fees and other
governmental charges or levies imposed upon Borrowers or any Subsidiary or upon
any of their respective properties, including leased properties (but only to the
extent required to do so by the applicable lease), assets, income or franchises,
prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a Lien upon any of their respective properties or
assets not permitted by Section 7.04, provided that no Borrower nor any
Subsidiary shall be required to pay any such tax, assessment, fee, charge, levy
or claim, the payment of which is being contested in good faith and by proper
proceedings that will stay the collection thereof or the forfeiture or sale of
any property and with respect to which adequate reserves are maintained in
accordance with GAAP.
     6.04 Maintenance of Properties. Borrowers will maintain, preserve and keep,
and will cause each Subsidiary to maintain, preserve and keep, its properties
(whether owned in fee or a leasehold interest), other than any property which is
obsolete or, in the good faith judgment of the applicable Borrower, no longer
necessary for the operation of the business of such Borrower or any Subsidiary,
in good repair and working order, ordinary wear and tear excepted, and from time
to time will make all necessary repairs, replacements, renewals and additions
thereto so that the business carried on in connection therewith may be properly
conducted.
     6.05 Maintenance of Records. Borrowers will keep, and will cause each
Subsidiary to keep, at all times proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to the business and affairs of Borrowers or such Subsidiary in
accordance with GAAP consistently applied throughout the period involved

 



--------------------------------------------------------------------------------



 



(except for such changes as are disclosed in such financial statements or in the
notes thereto and concurred in by U.S. Borrower’s independent certified public
accountants), and Borrowers will, and will cause each Subsidiary to, provide
reasonable protection against loss or damage to such books of record and
account.
     6.06 Financial Information and Reports. Borrowers will furnish to the
Agents (with sufficient copies for each Lender) the following:
     (a) As soon as available and in any event within 45 days after the end of
each of the first three quarterly accounting periods of each fiscal year of U.S.
Borrower, a consolidated balance sheet of U.S. Borrower and its Subsidiaries as
of the end of such period and consolidated statements of income and cash flows
of U.S. Borrower and its Subsidiaries for the periods beginning on the first day
of such fiscal year and the first day of such quarterly accounting period (for
the statements of income) and ending on the date of such balance sheet, setting
forth in comparative form the corresponding consolidated figures for the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP consistently applied throughout the periods
involved and certified by the chief financial officer or chief accounting
officer of U.S. Borrower (i) outlining the basis of presentation, and
(ii) stating that the information presented in such financial statements
contains all adjustments (consisting of only normal recurring adjustments)
necessary to present fairly the consolidated financial position of U.S. Borrower
and its Subsidiaries as of such dates and the consolidated results of their
operations and cash flows for the periods then ended, except that such financial
statements condense or omit certain footnotes pursuant to the rules and
regulations of the SEC. Delivery within the time period specified above of
copies of U.S. Borrower’s Quarterly Reports on Form 10-Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 6.06(a).
     (b) As soon as available and in any event within 90 days after the last day
of each fiscal year, a consolidated balance sheet of U.S. Borrower and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, reinvested earnings and cash flows for such fiscal year,
in each case setting forth in comparative form figures for the preceding fiscal
year, all in reasonable detail, prepared in accordance with GAAP consistently
applied throughout the period involved (except for changes disclosed in such
financial statements or in the notes thereto and concurred in by U.S. Borrower’s
independent certified public accountants) and accompanied by a report as to the
consolidated balance sheet and the related consolidated statements of income,
reinvested earnings and cash flows unqualified as to scope of audit or with
respect to the absence of any material misstatement and unqualified as to going
concern by a firm of independent public accountants of recognized national
standing selected by U.S. Borrower, to the effect that such financial statements
have been prepared in conformity with GAAP and present fairly, in all material
respects, the consolidated financial position and results of operations and cash
flows of U.S. Borrower and its Subsidiaries and that the examination of such
financial statements by such accounting firm has been made in accordance with
generally accepted auditing standards. Delivery within the time period specified
above of U.S. Borrower’s Annual Report on Form 10-K for such fiscal year
(together with U.S. Borrower’s annual report to shareholders prepared pursuant
to Rule 14a-3 under the Exchange Act) prepared in compliance with the
requirements

 



--------------------------------------------------------------------------------



 



     therefor and filed with the SEC, together with the accountants certificate
described in this Section 6.06(b), shall be deemed to satisfy the requirements
of this Section 6.06(b).
     (c) Together with the consolidated financial statements delivered pursuant
to paragraphs (a) and (b) of this Section 6.06, a Compliance Certificate of the
chief financial officer, chief accounting officer or treasurer of U.S. Borrower,
(i) to the effect that such officer has re-examined the terms and provisions of
this Agreement and that on the date such calculations were made, during the
periods covered by such financial reports and as of the end of such periods
Borrowers are not, or were not, in default in the fulfillment of any of the
terms, covenants, provisions and conditions of this Agreement and that no
Default or Event of Default is occurring or has occurred as of the date of such
certificate, during the periods covered by such financial statements and as of
the end of such periods, or if such officer is aware of any Default or Event of
Default, such officer shall disclose in such statement the nature thereof, its
period of existence and what action, if any, Borrowers have taken or propose to
take with respect thereto, and (ii) stating whether Borrowers are in compliance
with Sections 7.01 through 7.10 and setting forth, in sufficient detail, the
information and computations required to establish whether or not Borrowers were
in compliance with the requirements of Sections 7.01 through 7.08 during the
periods covered by the financial statements then being furnished and as of the
end of such periods.
     (d) Together with the financial reports delivered pursuant to paragraph
(b) of this Section 6.06, a letter of U.S. Borrower’s independent certified
public accountants stating that they have reviewed this Agreement and stating
whether, in making their audit, they have become aware of any condition or event
that then constitutes a Default or an Event of Default, and, if they are aware
that any such condition or event then exists, specifying the nature and period
of the existence thereof (it being understood that such accountants shall not be
liable, directly or indirectly, for any failure to obtain knowledge of any
Default or Event of Default unless such accountants should have obtained
knowledge thereof in making an audit in accordance with generally accepted
auditing standards or did not make such an audit).
     (e) As soon as available and in any event within 30 days after the end of
each month, a Borrowing Base Certificate for each Borrower setting forth (i) the
Eligible Accounts of such Borrower as of the end of such month, (ii) the
Eligible Inventory of such Borrower as of the end of such month and (iii) the
Net PP&E of such Borrower as of the end of the most recently completed fiscal
quarter; provided, that each Borrower shall be permitted to deliver updated
Borrowing Base Certificates to the Agents at any time.
     (f) Concurrently with notice filed with the SEC, notice of (i) the filing
of any suit, action, claim or counterclaim against U.S. Borrower or any
Subsidiary in which the amount claimed as damages against U.S. Borrower or any
Subsidiary exceeds $5,000,000 after deducting the amount which U.S. Borrower
reasonably believes is covered by insurance, and (ii) the entering of any
judgment or decree against U.S. Borrower or any Subsidiary if the aggregate
amount of all judgments and decrees then outstanding against U.S. Borrower and
all Subsidiaries exceeds $2,500,000 after deducting the amount U.S. Borrower or
any Subsidiary (x) is insured therefor and with respect to which the insurer has
assumed responsibility in writing and (y) is otherwise indemnified therefor if
the terms of such indemnification are satisfactory to U.S. Agent.

 



--------------------------------------------------------------------------------



 



     (g) As soon as available, copies of each financial statement, notice,
report and proxy statement which U.S. Borrower furnishes to its shareholders
generally; within 15 days of filing, copies of each registration statement and
periodic report (without exhibits and other than registration statements
relating to employee benefit plans) which U.S. Borrower files with the SEC, and
any similar or successor agency of the Federal government administering the
Securities Act, the Exchange Act or the Trust Indenture Act of 1939, as amended;
without duplication, within 15 days of filing, copies of each report (other than
reports relating solely to the issuance of, or transactions by others involving,
its securities) relating to U.S. Borrower or its securities which U.S. Borrower
files with any securities exchange on which any of U.S. Borrower’s securities
may be registered; copies of any orders applicable to a Borrower or a Subsidiary
in any material proceedings to which a Borrower or any Subsidiary is a party,
issued by any governmental agency, federal or state, having jurisdiction over a
Borrower or any Subsidiary and, at any time as U.S. Borrower is not a reporting
company under Section 13 or 15(d) of the Exchange Act or has not complied with
the requirements for the exemption from registration under the Exchange Act set
forth in Rule 12g-3-2(b), such financial or other information as either Agent
may reasonably request.
     (h) As soon as available, a copy of each other report submitted to U.S.
Borrower or any Subsidiary by independent accountants retained by U.S. Borrower
or any Subsidiary in connection with any special audit made by them of the books
of U.S. Borrower or any Subsidiary.
     (i) Promptly following any change in the composition of U.S. Borrower’s
Subsidiaries from that set forth in Schedule 5.13, as theretofore updated
pursuant to this paragraph, and also at the time of delivery of the financial
statements referred to in Section 6.06(b), an updated list setting forth the
information specified in Schedule 5.13.
     (j) Such additional information as either Agent may reasonably request
concerning Borrowers and their Subsidiaries, including, but not limited to,
accounts receivable agings, accounts payable schedules and inventory reports.
     (k) To the extent not otherwise provided herein, all information required
to be delivered by Borrowers or any of their Subsidiaries to the Other Senior
Creditors pursuant to the terms of any one or more agreements between or among
any one or more of them and Borrowers or any Subsidiary at the same time and in
the same manner as delivered to such Persons.
     Borrowers hereby acknowledge that (a) Agents will make available to Lenders
and L/C Issuers materials and/or information provided by or on behalf of
Borrowers hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Borrowers
or their securities) (each, a “Public Lender”). Borrowers hereby agree that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” so long as U.S. Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrowers shall be deemed to have authorized Agents, L/C Issuers and
Lenders to

 



--------------------------------------------------------------------------------



 



treat such Borrower Materials as not containing any material non-public
information with respect to Borrowers or their securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) Agents shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.
     6.07 Notices. Promptly notify the Agents and each Lender:
     (a) of the occurrence of any Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
     (c) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary; and
     (d) of the occurrence of any Internal Control Event.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of U.S. Borrower setting forth details of the occurrence
referred to therein and stating what action Borrowers have taken and propose to
take with respect thereto. Each notice pursuant to Section 6.07(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.08 Inspection of Properties and Records.
     (a) Inspection Generally. Borrowers will allow, and will cause each
Subsidiary to allow, any representative of either Agent, to visit and inspect
any of its properties, to examine (and, if at the time thereof any Default or
Event of Default has occurred and is continuing, make copies and extracts of)
its books of record and account and to discuss its affairs, finances and
accounts with its officers and its present and former public accountants (and by
this provision Borrowers authorize such accountants to discuss with Agents
Borrowers’ and any Subsidiary’s affairs, finances and accounts), all at such
reasonable times and upon such reasonable notice and as often as either Agent
may reasonably request and, if at the time thereof any Default or Event of
Default has occurred and is continuing, at Borrowers’ expense. Any Lender or its
representatives may accompany either Agent or any representative of either Agent
on any such visit or inspection, at the sole cost and expense of such Lender.
     (b) Collateral Monitoring and Review. At any time (but if no Event of
Default has occurred and is continuing, not more than once per calendar year)
upon the reasonable request of the U.S. Agent, permit each Agent or
professionals (including, without limitation, internal and third party
consultants, accountants and appraisers) retained by such Agent or its
professionals to conduct evaluations and appraisals (and issue reports in
respect thereof) of (i) the Borrowers’

 



--------------------------------------------------------------------------------



 



practices in the computation of the U.S. Borrowing Base and Canadian Borrowing
Base and (ii) the assets included in the U.S. Borrowing Base and Canadian
Borrowing Base, and pay the reasonable fees and expenses in connection therewith
(including, without limitation, the reasonable and customary fees and expenses
associated with such reviews, as forth in Section 10.04).
     6.09 ERISA.
     (a) All assumptions and methods used to determine the actuarial valuation
of employee benefits, both vested and unvested, under any Plan subject to Title
IV of ERISA, and each such Plan, whether now existing or adopted after the date
hereof, will comply in all material respects with ERISA.
     (b) U.S. Borrower will not at any time permit any Plan to:
     (i) engage in any “prohibited transactions” as such term is defined in
Section 4975 of the Code or in Section 406 of ERISA;
     (ii) incur any “accumulated funding deficiency” as such term is defined in
Section 302 of ERISA, whether or not waived; or
     (iii) be terminated under circumstances which are likely to result in the
imposition of a Lien on the property of U.S. Borrower or any ERISA Affiliate
pursuant to Section 4068 of ERISA;
     if the event or condition described in clauses (i), (ii) or (iii) above is
likely to subject U.S. Borrower or an ERISA Affiliate to liabilities which,
individually or in the aggregate, would have a Material Adverse Effect.
     (c) Upon the request of U.S. Agent, U.S. Borrower will furnish a copy of
the annual report of each Plan (Form 5500) required to be filed with the
Internal Revenue Service.
     (d) Within 5 days after obtaining knowledge of any event specified in
clauses (I) through (VII) below that would result in a Material Adverse Effect,
Borrowers will give Agents written notice of (I) a reportable event with respect
to any Plan; (II) the institution of any steps by any of Borrowers, any ERISA
Affiliate or the PBGC to terminate any Plan; (III) the institution of any steps
by any of Borrowers or any ERISA Affiliate to withdraw from any Plan; (IV) a
prohibited transaction in connection with any Plan; (V) any material increase in
the contingent liability of U.S. Borrower or any Subsidiary with respect to any
post-retirement welfare liability; (VI) the incurrence of any unfunded liability
by a Non-U.S. Plan; or (VII) the taking of any action by the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing.
6.10 Compliance with Laws.
     (a) Each Borrower will comply, and will cause each Subsidiary to comply,
with all laws, rules and regulations, including Environmental Laws, relating to
its or their respective businesses, other than laws, rules and regulations the
failure to comply with which or the sanctions and penalties resulting therefrom,
individually or in the aggregate, would not have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



     (b) Promptly upon the occurrence thereof, Borrowers will give Agents notice
of the institution of any proceedings against, or the receipt of written notice
of potential liability or responsibility of, a Borrower or any Subsidiary for
violation, or the alleged violation, of any Environmental Law which violation
would give rise to a Material Adverse Effect.
     6.11 Maintenance of Most Favored Lender Status. Borrowers hereby
acknowledge and agree that if a Borrower or any Subsidiary shall enter into or
be a party to a Revolving Loan Facility which contains for the benefit of any
lender or other Person any Financial Covenants or events of default in respect
thereof that are more favorable to such lender than the Financial Covenants and
Events of Default in respect of such Financial Covenants contained in this
Agreement then, and in each and any such event, the Financial Covenants and
Events of Default in this Agreement shall be and shall be deemed to be,
notwithstanding Section 10.01 and without any further action on the part of a
Borrower or any other Person being necessary or required, amended to permanently
afford (until so amended or waived pursuant to Section 10.01) Agents and Lenders
the same benefits and rights as so afforded to any such lender or Person (such
deemed amendment may be the addition of one or more new Financial Covenants and
Events of Default in respect thereto addressing matters not addressed by the
then existing Financial Covenants and Events of Default in respect thereto set
forth herein, as well as modifications to such Financial Covenants and Events of
Default in respect thereto that are more favorable to such lender or Person).
Borrowers will promptly deliver to Agents a copy of each Revolving Loan Facility
entered into after the Closing Date. Without limiting the effectiveness of the
first sentence of this Section 6.11, Borrowers agree, no later than forty-five
(45) days following the date a Borrower or any Subsidiary shall have granted any
such lender or Person any such benefits or rights, to enter into such
documentation as Agents may reasonably request to evidence the amendments
provided for in this Section 6.11.
     6.12 Subsequent Guarantors.
     (a) U.S. Borrower covenants that at all times the assets of U.S. Borrower
and all Subsidiary Guarantors shall constitute at least 95% of Consolidated
Total Assets (excluding, for the purposes of this calculation, the assets of
Foreign Subsidiaries of U.S. Borrower (except (i) with respect to the Canadian
Borrower, so long as the assets of the Canadian Borrower do not constitute more
than 20% of Consolidated Total Assets, (ii) with respect to Castle Metals de
Mexico, S.A. de C.V., so long as the assets of Castle Metals de Mexico, S.A. de
C.V. do not constitute more than 5% of Consolidated Total Assets and (iii) with
respect to any other Foreign Subsidiaries, so long as the assets of all such
Foreign Subsidiaries do not constitute more than 30% of Consolidated Total
Assets)) and U.S. Borrower and the Subsidiary Guarantors shall have contributed
at least 95% of Consolidated EBITDA (excluding, for the purposes of this
calculation, the EBITDA of Foreign Subsidiaries of U.S. Borrower (except
(i) with respect to the Canadian Subsidiary, so long as the assets of the
Canadian Subsidiary do not constitute more than 20% of Consolidated Total
Assets, (ii) with respect to Castle Metals de Mexico, S.A. de C.V., so long as
the assets of Castle Metals de Mexico, S.A. de C.V. do not constitute more than
5% of Consolidated Total Assets and (iii) with respect to any other Foreign
Subsidiaries, so long as the assets of all such Foreign Subsidiaries do not
constitute more than 30% of Consolidated Total Assets)) for the four quarters
then most recently ended. To the extent necessary to permit U.S. Borrower to
comply with the foregoing, U.S. Borrower will cause one or more Significant
Subsidiaries to become Subsidiary Guarantors and U.S. Borrower will cause each
such Significant Subsidiary to deliver to U.S. Agent (a) a joinder agreement to
the Subsidiary Guarantee Agreement, which joinder agreement is to be in the form
of Exhibit A to the

 



--------------------------------------------------------------------------------



 



Subsidiary Guarantee Agreement; (b) an opinion of counsel to such Person with
respect to the Subsidiary Guarantee Agreement and such joinder agreement which
is in form and substance reasonably acceptable to U.S. Agent; and (c) all
applicable U.S. Security Documents and any other documents as may be necessary
or appropriate to permit U.S. Borrower to be in compliance with its obligations
set forth in this Section 6.12(a). The Subsidiary Guarantors shall be permitted
to guaranty all Other Senior Debt. In addition, at such time as any Significant
Subsidiary becomes a party to the Subsidiary Guarantee Agreement, as
contemplated by this Section 6.12(a), U.S. Borrower will cause such Significant
Subsidiary to become a party to the U.K. Guarantee, and U.S. Borrower will cause
each such Significant Subsidiary to deliver to U.S. Agent (i) a joinder
agreement to the U.K. Guarantee, which joinder agreement is to be in the form of
Exhibit A to the U.K. Guarantee; and (ii) an opinion of counsel to such Person
with respect to the U.K. Guarantee and such joinder agreement which is in form
and substance reasonably acceptable to U.S. Agent.
     (b) U.S. Borrower and U.K. Borrower may, at their option, cause one or more
Subsidiaries of the U.K. Borrower that are incorporated in England and Wales to
become U.K. Subsidiary Guarantors, provided all such guarantees are made in
compliance with all applicable laws and regulations in any relevant jurisdiction
concerning financial assistance by a company for the acquisition or subscription
for shares or concerning the protection of shareholders’ capital, and, in
connection therewith, U.S. Borrower and U.K. Borrower will cause each such
Subsidiary to deliver to U.S. Agent (i) a joinder agreement to the U.K.
Guarantee, which joinder agreement is to be in the form of Exhibit A to the U.K.
Guarantee; and (ii) an opinion of counsel to such Person with respect to the
U.K. Guarantee and such joinder agreement which is in form and substance
reasonably acceptable to U.S. Agent. Each such U.K. Subsidiary Guarantor shall
provide evidence of compliance with the procedures set out in Sections 155-158
of the Companies Act 1985 for permitting the financial assistance constituted by
this Agreement and/or under the other Loan Documents, including: (A) certified
copies of the relevant directors’ statutory declarations and auditors’ reports;
(B) certified copies of the up-to-date register of directors; (C) a letter from
the auditors addressed to the Loan Parties for the purpose of Section 155(2) of
the Companies Act 1985; and (D) confirmation that the relevant directors’
statutory declarations have been/will be filed at Companies House, England and
Wales.
     6.13 Collateral Covenant. At any time on or after the Closing Date, at U.S.
Borrower’s expense:
     (a) U.S. Borrower will, and will cause each Subsidiary Guarantor to,
execute and deliver, within forty-five (45) days after any request therefor by
U.S. Agent, all further instruments and documents and take all further action
that may be necessary, in order to give effect to, and to aid in the exercise
and enforcement of the Liens, rights and remedies of U.S. Agent, U.S. Lenders
and Collateral Agent under this Agreement, the U.S. Security Documents and each
other instrument and agreement executed in connection with any of the foregoing.
     (b) U.S. Borrower will, and will cause each Subsidiary Guarantor to, take
any and all steps, and execute and deliver one or more U.S. Security Documents
to insure that all property of U.S. Borrower and the Subsidiary Guarantors
(other than Excluded Collateral) will be subject to Liens in favor of Collateral
Agent pursuant to one or more U.S. Security Documents in form reasonably
satisfactory to U.S. Agent.

 



--------------------------------------------------------------------------------



 



     (c) Canadian Borrower will execute and deliver, within forty-five (45) days
after any request therefor by Canadian Agent, all further instruments and
documents and take all further action that may be necessary, in order to give
effect to, and to aid in the exercise and enforcement of the Liens, rights and
remedies of Canadian Agent and Canadian Lenders under this Agreement, the
Canadian Security Documents and each other instrument and agreement executed in
connection with any of the foregoing.
     (d) Canadian Borrower will take any and all steps, and execute and deliver
one or more Canadian Security Documents to insure that all property of Canadian
Borrower will be subject to Liens in favor of Canadian Agent pursuant to one or
more Canadian Security Documents in form reasonably satisfactory to Canadian
Agent.
     (e) Each of U.K. Borrower and U.K. Subsidiary Guarantors may, at its
option, pledge its Accounts and Inventory pursuant to U.K. Security Documents in
form reasonably satisfactory to U.S. Agent, provided any such security is
created in compliance with all applicable laws and regulations in any relevant
jurisdiction concerning financial assistance by a company for the acquisition of
or subscription for shares or concerning the protection of shareholders’
capital. During such times as U.K. Borrower and U.K. Subsidiary Guarantors have
so pledged Accounts and Inventory, within forty-five (45) days after any request
therefor by U.S. Agent, U.K. Borrower and U.K. Subsidiary Guarantors will
execute and deliver all further instruments and documents and take all further
action that may be necessary, in order to give effect to, and to aid in the
exercise and enforcement of the Liens, rights and remedies of U.S. Agent and
U.S. Lenders under this Agreement, the U.K. Security Documents and each other
instrument and agreement executed in connection with any of the foregoing.
     6.14 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which any
Loan Party or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled, notify the Agents of any default
by any party with respect to such leases and cooperate with the Agents in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.
     6.15 Material Contracts. Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Agents and, upon request of the Agents, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
     6.16 Use of Proceeds. Borrowers will use the proceeds of the Credit
Extensions for general corporate purposes (including, without limitation, the
acquisition of any Equity Interest or other assets) not in contravention of any
Law or of any Loan Document.

 



--------------------------------------------------------------------------------



 



     6.17 Security Interests. Borrowers agree to, and to cause each other Loan
Party to, (a) defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein (other than
pursuant to the Collateral Agency and Intercreditor Agreement), (b) comply with
the requirements of all state, provincial, territorial and federal laws in order
to grant to Collateral Agent and/or Agents and Lenders valid and perfected first
priority security interests in the Collateral (subject to Permitted
Encumbrances), and (c) do whatever Agents may reasonably request, from time to
time, to effect the purposes of this Agreement and the other Loan Documents,
including filing notices of liens, PPSA, CC or UCC financing statements or
applications for registration, fixture filings and amendments, renewals and
continuations thereof; cooperating with Agents’ representatives; and keeping
stock records.
     6.18 Bank Accounts. In order to facilitate the administration of the credit
facilities provided under this Agreement, U.S. Borrower will maintain and will
cause its domestic Subsidiaries to maintain its primary operating accounts with
Bank of America or one or more other U.S. Lenders and Canadian Borrower will
maintain its primary operating accounts with Bank of America Canada or one or
more other Canadian Lenders, unless, in each case, such Borrower requires
services not provided by such Lenders.
ARTICLE VII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, Borrowers agree that:
     7.01 Adjusted Consolidated Net Worth. U.S. Borrower will not permit its
Adjusted Consolidated Net Worth (calculated on the last day of each fiscal
quarter) to be less than $149,180,000 plus the cumulative sum of (x) 40% of
Consolidated Net Income (but only if a positive number), plus (y) 75% of the Net
Cash Proceeds received by U.S. Borrower from the issuance of Equity Interests by
U.S. Borrower for (i) each completed fiscal year of U.S. Borrower ending after
December 31, 2005, and (ii) the period from the beginning of the then current
fiscal year through the end of the then most recently ended fiscal quarter which
shall have been completed (if any shall have been completed) in such then
current fiscal year; provided, that at any time U.S. Borrower or any Subsidiary
incurs additional Indebtedness, immediately following and after giving effect to
the incurrence of such additional Indebtedness, the Adjusted Consolidated Net
Worth shall not be less than the minimum Adjusted Consolidated Net Worth that
would have been permitted as of the last day of the then most recently ended
fiscal quarter.
     7.02 Consolidated Debt. U.S. Borrower will not permit the ratio (calculated
on the last day of each fiscal quarter) of Consolidated Debt to Consolidated
Total Capitalization to exceed 0.55 to 1.0; provided, that at any time U.S.
Borrower or any Subsidiary incurs additional Indebtedness, immediately following
and after giving effect to the incurrence of such additional Indebtedness, the
ratio of Consolidated Debt to Consolidated Total Capitalization shall not exceed
0.55 to 1.0 as of the then most recently ended fiscal quarter.
     7.03 Net Working Capital. U.S. Borrower will not permit the ratio
(calculated on the last day of each fiscal quarter) of Net Working Capital to
Consolidated Debt to be less than 1.0 to 1.0.

 



--------------------------------------------------------------------------------



 



     7.04 Liens. Borrowers will not, and will not permit any Subsidiary to,
permit to exist, create, assume or incur, directly or indirectly, any Lien on
their properties or assets, whether now owned or hereafter acquired, except:
     (a) Liens on property created substantially contemporaneously or within
180 days of the acquisition thereof to secure or provide for all or a portion of
the purchase price of such property, provided that (i) such Liens do not extend
to other property of a Borrower or any Subsidiary, (ii) the aggregate principal
amount of Indebtedness secured by each such Lien does not exceed 80% of the
purchase price at the time of acquisition of the property subject to such Lien,
and (iii) the Indebtedness secured by such Liens is otherwise permitted by
Section 7.02 and Section 7.03;
     (b) Liens on assets existing at the time such assets are acquired by U.S.
Borrower or a Subsidiary; provided that (i) no such Lien is created in
contemplation of or in connection with such acquisition, (ii) no such Lien shall
apply to any other property or assets of U.S. Borrower or any Subsidiary other
than improvements and accessions to the subject assets and proceeds thereof and
(iii) no such Lien shall secure obligations other than those which it secures on
the date of such acquisition and permitted extensions, renewals and replacements
thereof;
     (c) Liens for taxes, assessments or governmental charges not then due and
delinquent or the validity of which is being contested in good faith by
appropriate proceedings and as to which the applicable Borrower has established
adequate reserves therefor on its books in accordance with GAAP;
     (d) Liens arising in connection with court proceedings, provided the
execution of such Liens is effectively stayed, such Liens are being contested in
good faith by appropriate proceedings and U.S. Borrower has established adequate
reserves therefor on its books in accordance with GAAP;
     (e) Liens arising in the ordinary course of business and not incurred in
connection with the borrowing of money (including mechanic’s and materialmen’s
liens and minor survey exceptions on real property) that in the aggregate do not
materially interfere with the conduct of the business of the applicable Borrower
or any Subsidiary or materially impair the value of the property or assets
subject to such Liens;
     (f) Liens in connection with workers’ compensation, unemployment insurance
or other social security laws to secure the public or statutory obligations of
the applicable Borrower or any Subsidiary;
     (g) Liens securing Indebtedness of a Subsidiary to a Borrower;
     (h) Liens existing on property or assets of Borrowers or any Subsidiary as
of the date of this Agreement that are described in the attached Schedule 7.04;
     (i) Liens in favor of Collateral Agent to secure the obligations and
liabilities of U.S. Borrower and the Subsidiary Guarantors under this Agreement
and the Other Senior Debt as provided in the U.S. Security Documents and the
Collateral Agency and Intercreditor Agreement;

 



--------------------------------------------------------------------------------



 



     (j) (i) Liens attaching solely to the property and assets of Canadian
Borrower to secure Debt of Canadian Borrower and no other Debt, and (ii) Liens
attaching solely to the property and assets of U.K. Borrower and U.K. Subsidiary
Guarantors to secure Debt of U.K. Borrower and no other Debt;
     (k) Liens attaching solely to the property and assets of any Foreign
Subsidiary which is not a Loan Party securing Indebtedness for borrowed money of
any such Foreign Subsidiary of not more than U.S. $35,000,000 in the aggregate
at any time outstanding for all such Foreign Subsidiaries;
     (l) (i) If the obligations of U.S. Borrower under this Agreement are not
Secured, Liens not otherwise permitted by paragraphs (a) through (k) of this
Section 7.04 created, assumed or incurred subsequent to the Closing Date to
secure Indebtedness, provided that at the time of creating, assuming or
incurring such additional Indebtedness and after giving effect thereto and to
the application of the proceeds therefrom the sum (without duplication) of the
aggregate principal amount of outstanding Consolidated Indebtedness secured by
Liens permitted by this Section 7.04(l) does not exceed 10% of Adjusted
Consolidated Net Worth and (ii) if the obligations of U.S. Borrower under this
Agreement are Secured, Existing First Priority Liens (as such term is defined in
the Collateral Agency and Intercreditor Agreement) and Future Acquired Liens (as
such term is defined in the Collateral Agency and Intercreditor Agreement).
     7.05 Merger or Consolidation. Borrowers will not, and will not permit any
Subsidiary to, merge, amalgamate or consolidate with, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to, any Person (other than Dispositions permitted under
Section 7.06 and sales, transfers and other dispositions permitted under
Section 7.07), except that:
     (a) U.S. Borrower may merge into or consolidate with, or sell all or
substantially all of its assets to, any Person or permit any Person to merge
into or consolidate with it, provided that immediately after giving effect
thereto, (A) U.S. Borrower is the successor corporation or, if U.S. Borrower is
not the successor corporation, the successor corporation is a solvent
corporation organized under the laws of a state of the United States of America
or the District of Columbia and expressly assumes in writing U.S. Borrower’s
obligations under this Agreement; and (B) there shall exist no Default or Event
of Default.
     (b) Canadian Borrower may merge into or consolidate with, or sell all or
substantially all of its assets to, any Person or permit any Person to merge
into or consolidate with it, provided that immediately after giving effect
thereto, (A) Canadian Borrower is the successor corporation or, if Canadian
Borrower is not the successor corporation, the successor corporation is a
solvent corporation organized under the laws of Canada or a province thereof and
expressly assumes in writing Canadian Borrower’s obligations under this
Agreement; and (B) there shall exist no Default or Event of Default.
     (c) Any Subsidiary (other than Canadian Borrower or U.K. Borrower) may
(i) merge into U.S. Borrower or a Wholly-Owned Subsidiary, (ii) convey, transfer
or lease all or any part of its assets to U.S. Borrower or a Wholly-Owned
Subsidiary, and (iii) merge with any Person which, as a result of such merger,
becomes a Wholly-Owned

 



--------------------------------------------------------------------------------



 



Subsidiary; provided in each instance set forth in clauses (i) through
(iii) that immediately before and after giving effect thereto, there shall exist
no Default or Event of Default; provided, however, that if (A) any Subsidiary
Guarantor merges into any other Person in compliance with the terms hereof or
conveys or transfers all or any part of its assets in compliance with the terms
hereof and following such conveyance or transfer such Subsidiary Guarantor no
longer constitutes a Significant Subsidiary or (B) any U.K. Subsidiary Guarantor
merges into any other Person in compliance with the terms hereof or conveys or
transfers all or any part of its assets in compliance with the terms hereof
then, at the request of the U.S. Borrower and the U.K. Borrower, U.S. Agent will
promptly take all necessary action to cause such Subsidiary Guarantor or U.K.
Subsidiary Guarantor, as applicable, to be released from the Subsidiary
Guarantee Agreement and/or the U.K. Guarantee, as applicable, as of the time of
such sale, conveyance or transfer; provided, that at the time any Subsidiary
Guarantor or U.K. Subsidiary Guarantor, as applicable, is no longer party to the
Subsidiary Guarantee Agreement or the U.K. Guarantee, the U.S. Borrower shall
provide a new Borrowing Base Certificate which does not include the assets of
such Subsidiary Guarantor or U.K. Subsidiary Guarantor.
     (d) U.K. Borrower may merge into or consolidate with, or sell all or
substantially all of its assets to, any Person or permit any Person to merge
into or consolidate with it, provided that immediately after giving effect
thereto, (A) U.K. Borrower is the successor corporation or, if U.K. Borrower is
not the successor corporation, the successor corporation is a solvent
corporation organized under the laws of the United Kingdom and expressly assumes
in writing U.K. Borrower’s obligations under this Agreement; and (B) there shall
exist no Default or Event of Default.
     7.06 Sale of Assets. Borrowers will not, and will not permit any Subsidiary
to, sell, lease, transfer or otherwise dispose of, including by way of merger or
amalgamation (collectively a “Disposition”), any assets, including capital stock
or equity interests of Subsidiaries, in one or a series of transactions, other
than in the ordinary course of business, to any Person, except to U.S. Borrower
or a Wholly-Owned Subsidiary, (i) if, in any fiscal year, after giving effect to
such Disposition, the aggregate net book value of assets subject to Dispositions
during such fiscal year would exceed $5,000,000, or (ii) if a Default or Event
of Default exists or would exist. Notwithstanding the foregoing, U.S. Borrower
may, or may permit a Subsidiary to, make a Disposition and the assets subject to
such Disposition shall not be subject to or included in the foregoing limitation
and computation contained in clause (i) of the preceding sentence to the extent
that the net proceeds from such Disposition are (1) reinvested in productive
assets of U.S. Borrower or a Subsidiary of at least equivalent value within
180 days of the date of such Disposition, or (2) subject to the provisions of
Section 2.06(b)(ii), applied to the payment or prepayment of outstanding senior
Indebtedness.
If U.S. Borrower or any Significant Subsidiary gives notice that it intends to
sell, lease, transfer or otherwise dispose of any assets in compliance with the
terms of this Section 7.06, U.S. Agent, pursuant to the terms of the Collateral
Agency and Intercreditor Agreement, will promptly take such action requested by
U.S. Borrower to instruct Collateral Agent to release such assets from the Liens
granted pursuant to the U.S. Security Documents as of the time of such sale,
lease, transfer or other disposition made in compliance with the terms of this
Section 7.06.
     7.07 Disposition of Stock of Subsidiary. U.S. Borrower will not permit any
Subsidiary to issue its capital stock or other equity interests, or any
warrants, rights or options to purchase, or securities convertible into or
exchangeable for, such capital stock or other equity

 



--------------------------------------------------------------------------------



 



interests, to any Person other than U.S. Borrower or a Wholly-Owned Subsidiary.
U.S. Borrower will not, and will not permit any Subsidiary to, sell, transfer or
otherwise dispose of (other than to U.S. Borrower or a Wholly-Owned Subsidiary)
any capital stock or other equity interests (including any warrants, rights or
options to purchase, or securities convertible into or exchangeable for, capital
stock or other equity interests) or Indebtedness of any Subsidiary, unless, as
to any Subsidiary other than Canadian Borrower or U.K. Borrower:
     (a) simultaneously therewith all Investments in such Subsidiary owned by
U.S. Borrower and every other Subsidiary are disposed of as an entirety;
     (b) such Subsidiary does not have any continuing Investment in U.S.
Borrower or any other Subsidiary not being simultaneously disposed of; and
     (c) such sale, transfer or other disposition is permitted by Section 7.06;
provided, however, that if U.S. Borrower gives notice that it intends to sell,
transfer or otherwise dispose of the capital stock of a Subsidiary Guarantor or
a U.K. Subsidiary Guarantor in compliance with the terms of this Section 7.07,
U.S. Agent will promptly take all necessary action to cause such Person to be
released from the Subsidiary Guarantee Agreement and/or U.K. Guarantee, as
applicable, and shall, or shall instruct Collateral Agent to, release the assets
of such Person from the Liens granted pursuant to the U.S. Security Documents or
U.K. Security Documents, as applicable, in each case, as of the time of any
sale, transfer or other disposition made in compliance with the terms of this
Section 7.07.
     7.08 Investments. Borrowers will not, and will not permit any Subsidiary to
make or hold any Investments, except:
     (a) Investments held by Borrowers and their Subsidiaries in the form of
Cash Equivalents;
     (b) Short-term Investments of Foreign Subsidiaries acquired by Foreign
Subsidiaries in the ordinary course of business and of a credit quality similar
to Cash Equivalents;
     (c) advances to officers, directors and employees of Borrowers and their
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (d) (i) Investments by Borrowers and their Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Borrowers and their Subsidiaries in Loan Parties, (iii) additional Investments
by Subsidiaries of U.S. Borrower that are not Loan Parties in other Subsidiaries
that are not Loan Parties and (iv) so long as no Default has occurred and is
continuing or would result from such Investment, additional Investments (other
than Guarantees) by the Loan Parties in wholly-owned Subsidiaries that are not
Loan Parties in an aggregate amount invested from the date hereof not to exceed
$35,000,000;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course

 



--------------------------------------------------------------------------------



 



of business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
     (f) Guarantees by a Loan Party of the obligations, liabilities or
indebtedness of another Loan Party;
     (g) the Parent Guarantee Agreement, the Subsidiary Guarantee Agreement and
the U.K. Guarantee;
     (h) Guarantees by any Foreign Subsidiary (other than Canadian Borrower or
U.K. Borrower) of the obligations, liabilities or indebtedness of any other
Foreign Subsidiary (other than Canadian Borrower or U.K. Borrower);
     (i) Guarantees by U.S. Borrower of the obligations, liabilities or
indebtedness of any Subsidiary which is not a Loan Party not exceeding
$35,000,000 in the aggregate at any time outstanding;
     (j) the Transtar Acquisition;
     (k) Investments existing on the date hereof (other than those referred to
in Section 7.08(d)(i));
     (l) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by U.S. Borrower or one or
more of its wholly-owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.08(l):
     (i) [Intentionally Omitted];
     (ii) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;
     (iii) the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business as one or more of the principal businesses of U.S. Borrower
and its Subsidiaries in the ordinary course;
     (iv) the prior, effective consent or approval to such purchase shall have
been granted by the Board of Directors or equivalent governing body of the
acquiree;
     (v) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of U.S. Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of U.S. Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);

 



--------------------------------------------------------------------------------



 



     (vi) the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof
(other than Equity Interests of U.S. Borrower), all indemnities, earnouts and
other contingent payment obligations to (with the amount thereof being
determined by reference to the amount reflected on U.S. Borrower’s or the
applicable Subsidiary’s balance sheet as of the first date after the
consummation of the applicable Investment), and the aggregate amounts paid or to
be paid under noncompete, consulting and other affiliated agreements with, the
sellers thereof and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of U.S. Borrower and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of U.S. Borrower
and its Subsidiaries for all other purchases and other acquisitions made by U.S.
Borrower and its Subsidiaries pursuant to this Section 7.08(l) during the
immediately preceding 12 months, shall not exceed $75,000,000 (excluding the
consideration paid in connection with the Metals Acquisition);
     (vii) (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, U.S. Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Sections 7.01, 7.02 and 7.03, such
compliance to be determined on the basis of the financial information most
recently delivered to the Agents and the Lenders pursuant to Section 6.06(a) or
(b) as though such purchase or other acquisition had been consummated as of the
first day of the fiscal period covered thereby; and
     (viii) the U.S. Borrower shall have delivered to the Agents and each
Lender, at least five Business Days (or in the case of the Metals Acquisition,
one Business Day) prior to the date on which any such purchase or other
acquisition is to be consummated, (A) updated Borrowing Base Certificates
calculating Undrawn Availability after giving effect to any Borrowings to be
incurred hereunder to finance such transaction and (B) a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the Agents
and the Required Lenders, certifying that all of the requirements set forth in
this Section 7.08(l) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
     (m) Investments in promissory notes issued as all or a portion of the
purchase price paid in connection with any Disposition permitted by Section 7.06
or any sale permitted by Section 7.07, not exceeding (i) $10,000,000 in
aggregate principal amount at any time outstanding with respect to Dispositions
of U.S. Borrower’s interests in joint ventures in existence on the Closing Date,
or (ii) $1,000,000 with respect to any other such Disposition or sale.
     (n) Investments made after the Closing Date in joint ventures not exceeding
$30,000,000 in the aggregate at any time outstanding.

 



--------------------------------------------------------------------------------



 



     7.09 Leases. Borrowers will not, and will not permit any Subsidiary to,
enter into or permit to exist any Capitalized Lease which requires the payment
during the remaining term thereof by U.S. Borrower or any Subsidiary of
Capitalized Lease Obligations which, after giving effect thereto, and to any
other Capitalized Lease Obligations of U.S. Borrower and its Subsidiaries on a
consolidated basis, exceed in the aggregate 10% of Consolidated Total
Capitalization.
     7.10 Transactions with Affiliates. Borrowers will not, and will not permit
any Subsidiary to, enter into any transaction (including the furnishing of goods
or services) with an Affiliate, except on terms and conditions no less favorable
to the applicable Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate, except for
benefit and compensation plans and arrangements approved by a majority of the
disinterested members of the Board of Directors of U.S. Borrower or any
Subsidiary.
     7.11 Off-Balance Sheet Liabilities. U.S. Borrower will not, and will not
permit any Subsidiary to incur or suffer to exist any Off-Balance Sheet
Liabilities, except for existing Off-Balance Sheet Liabilities described in the
attached Schedule 7.11.
     7.12 Nature of Business. Borrowers will not, and will not permit any
Subsidiary to, engage in any business if, as a result thereof, the business then
to be conducted by Borrowers and their Subsidiaries, taken as a whole, would be
substantially changed from the business conducted on the Closing Date.
     7.13 Accounting Changes. Borrowers will not, and will not permit any
Subsidiary to, make any change in (a) accounting policies or reporting practices
for purposes of this Agreement or SEC reporting requirements, except as required
by GAAP, or (b) fiscal year.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an “Event of
Default”:
     (a) Non-Payment of Interest and Other Amounts. Any default by a Borrower in
the payment of interest when due on any Loan or L/C Obligation, any fee due
hereunder or any other amount (other than principal of any Loan or L/C
Obligation) payable hereunder or under any other Loan Document and continuance
of such default for a period of five Business Days;
     (b) Non-Payment of Principal. Any default by a Borrower in the payment of
the principal of any Loan or L/C Obligation when due and in the currency
required hereunder, whether at maturity, upon acceleration of maturity or at any
date fixed for payment;
     (c) Cross-Default. (i) Any default in the payment of the principal of, or
interest or premium on, any other Debt of a Borrower and its Subsidiaries
aggregating in excess of $3,000,000 as and when due and payable (whether by
lapse of time, declaration, call for redemption or otherwise) and the
continuation of such default beyond the period of grace, if any, allowed with
respect thereto, or (ii) any default (other than a payment default) under any
mortgages, agreements or other instruments of a Borrower and its Subsidiaries
under or pursuant

 



--------------------------------------------------------------------------------



 



to which Debt aggregating in excess of $3,000,000 is issued and the continuation
of such default beyond the period of grace, if any, allowed with respect
thereto;
     (d) Specific Covenants. Any default in the observance or performance of
Sections 7.01 through 7.13 or in Section 8.04;
     (e) Other Defaults. Any default in the observance or performance of (i)
Section 6.06(e) which is not remedied within seven days after the date on which
the Borrowers learn of such default, or (ii) any other covenant or provision of
this Agreement or any other Loan Document which is not remedied within 30 days
after the date on which the Borrowers learn of such default;
     (f) Representations and Warranties. Any representation or warranty made by
a Borrower in this Agreement or any other Loan Document, or made by a Borrower
in any written statement or certificate furnished by a Borrower pursuant to this
Agreement, proves incorrect in any material respect as of the date of the making
or issuance thereof;
     (g) Judgments. Any judgment, decree, writ or warrant of attachment or any
similar process in an aggregate amount in excess of $5,000,000 shall be entered
or filed against a Borrower or any Subsidiary or against any property or assets
of a Borrower or any Subsidiary and remain unpaid, unvacated, unbonded or
unstayed (through appeal or otherwise) for a period of 60 days after a Borrower
or any Subsidiary receives notice thereof, except for any judgment, decree, writ
or warrant of attachment or any similar process to the extent that a Borrower or
any Subsidiary (i) is insured therefor and with respect to which the insurer has
assumed responsibility in writing, or (ii) is indemnified therefor, provided the
terms of such indemnification are satisfactory to Required Lenders;
     (h) Insolvency. A Borrower or any Subsidiary shall
     (i) generally not pay its debts as they become due or admit in writing its
inability to pay its debts generally as they become due;
     (ii) file a petition in bankruptcy or for reorganization or for the
adoption of an arrangement under the Federal Bankruptcy Code of the United
States, or any similar applicable bankruptcy or insolvency law (or, with respect
to Canadian Borrower, any other Debtor Relief Law), as now or in the future
amended (herein collectively called “Bankruptcy Laws”); file an answer or other
pleading admitting or failing to deny the material allegations of such a
petition; fail to obtain the dismissal of such a petition within 60 days of its
filing or be subject to an order for relief or a decree approving such a
petition; or file an answer or other pleading seeking, consenting to or
acquiescing in relief provided for under the Bankruptcy Laws;
     (iii) make an assignment of all or a substantial part of its property for
the benefit of its creditors;
     (iv) seek or consent to or acquiesce in the appointment of a receiver,
liquidator, custodian or trustee of it or for all or a substantial part of its
property;
     (v) be finally adjudicated bankrupt or insolvent;

 



--------------------------------------------------------------------------------



 



     (vi) be subject to the entry of a court order which shall not be vacated,
set aside or stayed within 60 days of the date of entry, (A) appointing a
receiver, liquidator, custodian or trustee of it or for all or a substantial
part of its property, (B) for relief pursuant to an involuntary case brought
under, or effecting an arrangement in, bankruptcy, (C) for a reorganization
pursuant to the Bankruptcy Laws, or (D) for any other judicial modification or
alteration of the rights of creditors; or
     (vii) be subject to the assumption of custody or sequestration by a court
of competent jurisdiction of all or a substantial part of its property, which
custody or sequestration shall not be suspended or terminated within 60 days
from its inception.
     (i) Guarantor Obligations. Except as otherwise provided in this Agreement
including, without limitation, in Section 6.12, Section 7.05, Section 7.06,
Section 7.07 and Section 7.08, (i) the obligations of any Subsidiary Guarantor
contained in the Subsidiary Guarantee Agreement, any of the Security Documents
or the Collateral Agency and Intercreditor Agreement shall cease to be in full
force and effect or shall be declared by a court or governmental authority of
competent jurisdiction to be void, voidable or unenforceable against any such
Subsidiary Guarantor; (ii) U.S. Borrower or any Subsidiary Guarantor shall
contest the validity or enforceability of the Subsidiary Guarantee Agreement any
of the U.S. Security Documents or the Collateral Agency and Intercreditor
Agreement against any such Subsidiary Guarantor, or (iii) U.S. Borrower or any
Subsidiary Guarantor shall deny that such Subsidiary Guarantor has any further
liability or obligation under the Subsidiary Guarantee Agreement or any of the
U.S. Security Documents; (iv) the obligations of any Loan Party contained in the
U.K. Guarantee or any of the U.K. Security Documents shall cease to be in full
force and effect or shall be declared by a court or governmental authority of
competent jurisdiction to be void, voidable or unenforceable against any such
Loan Party; (v) any Loan Party shall contest the validity or enforceability of
the U.K. Guarantee or any of the U.K. Security Documents against any of the Loan
Parties, or (vi) any Loan Party shall deny that any of the Loan Parties has any
further liability or obligation under the U.K. Guarantee or any of the U.K.
Security Documents; or
     (j) Other Representations and Warranties. Any representation or warranty
made in writing by or on behalf of U.S. Borrower, U.K. Borrower, any Subsidiary
Guarantor or any U.K. Subsidiary Guarantor or by any officer of U.S. Borrower,
U.K. Borrower, any Subsidiary Guarantor or any U.K. Subsidiary Guarantor in the
Subsidiary Guarantee Agreement, the U.K. Guarantee, any U.S. Security Document,
any U.K. Security Document or the Collateral Agency and Intercreditor Agreement
or in any writing furnished in connection therewith or pursuant to the terms
thereof proves to have been false or incorrect in any material respect on the
date as of which made; or
     (k) Collateral Documents. Except as otherwise provided in this Agreement,
including, without limitation in Section 6.12, Section 7.05, Section 7.06,
Section 7.07 and Section 7.08 (i) any Collateral Document shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared by any court or governmental authority of competent jurisdiction to be
void, voidable or unenforceable against the grantor thereunder; or (ii) the
validity or enforceability of any Collateral Document against the grantor
thereof shall be contested by such grantor; or
     (l) Receivables Purchase Agreement. U.S. Borrower or any Subsidiary shall
enter into a Receivables Purchase Agreement; or

 



--------------------------------------------------------------------------------



 



     (m) Intercreditor Agreement. Any default by U.S. Borrower or any Subsidiary
Guarantor in the performance or observance of any covenant or provision of the
Collateral Agency and Intercreditor Agreement, the Subsidiary Guarantee
Agreement or any of the U.S. Security Documents and such default shall continue
for more than thirty (30) days after the first date on which a Senior Officer
(as defined in the Collateral Agency and Intercreditor Agreement) shall have
become aware of such default.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agents shall, at the request of, or may, with the consent of,
Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and purchase
Acceptances and any obligation of L/C Issuers to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligations shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans and all
Obligations in respect of Acceptances, all interest accrued and unpaid thereon,
and all other amounts owing or payable hereunder or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by
Borrowers;
     (c) require that Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of themselves, the Lenders and the L/C Issuers all
rights and remedies available to them, the Lenders and the L/C Issuers under the
Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
Section 8.01(h), the obligation of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans, all Acceptance Exposure
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of Borrowers to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of either Agent or any Lender.
     8.03 Application of Funds.
     (a) U.S. Obligations. After the exercise of remedies provided for in
Section 8.02 (or after the U.S. Loans have automatically become immediately due
and payable and the U.S. L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the U.S. Obligations shall be applied by U.S. Agent in
the following order:
First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to U.S. Agent and amounts payable under Article III)
payable to U.S. Agent in its capacity as such;
Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest and L/C Fees)
payable to U.S. Lenders and U.S. L/C

 



--------------------------------------------------------------------------------



 



Issuer (including fees, charges and disbursements of counsel to U.S. Lender and
U.S. L/C Issuer) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid L/C Fees and interest on the U.S. Loans, L/C Borrowings and other
U.S. Obligations, ratably among U.S. Lenders and U.S. L/C Issuer in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the U.S. Obligations constituting unpaid
principal of the U.S. Loans, and L/C Borrowings, ratably among U.S. Lenders and
U.S. L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;
Fifth, to U.S. Agent for the account of U.S. L/C Issuer, to Cash Collateralize
that portion of U.S. L/C Obligations comprised of the aggregate undrawn amount
of U.S. Letters of Credit;
Sixth, to payment of that portion of the U.S. Obligations constituting amounts
payable by U.S. Borrower or U.K. Borrower in connection with any Swap Contract
between such Borrower and any U.S. Lender or any Affiliate of any U.S. Lender
and all amounts constituting Treasury Management Obligations of a Loan Party to
a U.S. Lender or an Affiliate of a U.S. Lender;
Seventh, to Canadian Agent for application to Canadian Obligations in the order
set forth in Section 8.03(b); and
Last, the balance, if any, after all of the U.S. Obligations and Canadian
Obligations have been paid in full, to U.S. Borrower or as otherwise required by
Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of U.S. Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such U.S. Letters of Credit as they occur;
provided, however, that if U.S. Borrower is required to Cash Collateralize any
U.S. L/C Obligations following an Event of Default, such amount (to the extent
not already applied as provided herein, and not otherwise required to be
maintained as Cash Collateral pursuant to the terms of this Agreement in the
absence of such Event of Default) shall be returned to U.S. Borrower after such
Event of Default has been cured or waived so long as no other Default then
exists. If any amount remains on deposit as Cash Collateral after all U.S.
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other U.S. Obligations, if any, in the order set forth
above.
Notwithstanding anything in this Section 8.03(a) to the contrary, amounts
received from the U.K. Borrower with respect to the U.S. Obligations shall only
be applied to satisfy U.S. Obligations of the U.K. Borrower.
     (b) Canadian Obligations. After the exercise of remedies provided for in
Section 8.02 (or after the Canadian Loans have automatically become immediately
due and payable and the Canadian L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Canadian Obligations shall be applied by
Canadian Agent in the following order:

 



--------------------------------------------------------------------------------



 



First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Canadian Agent and amounts payable under
Article III) payable to Canadian Agent in its capacity as such;
Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal, interest and L/C
Fees) payable to Canadian Lenders and Canadian L/C Issuer (including fees,
charges and disbursements of counsel to Canadian Lenders and Canadian L/C
Issuer) and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid L/C Fees and interest on the Canadian Loans, L/C Borrowings
and other Canadian Obligations, ratably among Canadian Lenders and Canadian L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans, and L/C Borrowings, ratably among
Canadian Lenders and Canadian L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;
Fifth, to Canadian Agent for the account of Canadian L/C Issuer, to Cash
Collateralize that portion of Canadian L/C Obligations comprised of the
aggregate undrawn amount of Canadian Letters of Credit and all amounts
constituting Treasury Management Obligations of Canadian Borrower to a Canadian
Lender or an Affiliate of a Canadian Lender;
Sixth, to payment of that portion of the Canadian Obligations constituting
amounts payable by Canadian Borrower in connection with any Swap Contract
between Canadian Borrower and any Canadian Lender or any Affiliate of any
Canadian Lender; and
Last, the balance, if any, after all of the Canadian Obligations have been paid
in full, to Canadian Borrower or as otherwise required by Law.
Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Canadian Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Canadian Letters of Credit as
they occur; provided, however, that if Canadian Borrower is required to Cash
Collateralize any Canadian L/C Obligations following an Event of Default, such
amount (to the extent not already applied as provided herein, and not otherwise
required to be maintained as Cash Collateral pursuant to the terms of this
Agreement in the absence of such Event of Default) shall be returned to Canadian
Borrower after such Event of Default has been cured or waived so long as no
other Default then exists. If any amount remains on deposit as Cash Collateral
after all Canadian Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Canadian Obligations, if
any, in the order set forth above.
     8.04 Notice of Default. With respect to Defaults, Events of Default or
claimed defaults, Borrowers will give the following notices:
     (a) Borrowers promptly will furnish to U.S. Agent, Canadian Agent, U.S. L/C
Issuer, U.S. Swing Line Lender, Canadian L/C Issuer and each Lender written
notice of the occurrence of a Default or an Event of Default. Such notice shall
specify the nature of such default, the period of existence thereof and what
action Borrowers have taken or are taking or propose to take with respect
thereto.

 



--------------------------------------------------------------------------------



 



     (b) If U.S. Agent, Canadian Agent, any Lender or the holder of any other
evidence of Debt of a Borrower or any Subsidiary gives any notice or takes any
other action with respect to a claimed default, Borrowers will forthwith give
written notice thereof to U.S. Agent, Canadian Agent, U.S. L/C Issuer, U.S.
Swing Line Lender, Canadian L/C Issuer and each Lender, describing the notice or
action and the nature of the claimed default.
     8.05 Collection Allocation Mechanism for U.S. Obligations.
     (a) On the CAM Exchange Date, the U.S. Lenders shall automatically and
without further action be deemed to have exchanged interests in the Specified
Obligations under each of the U.S Revolving A Credit Facility (and participation
interests in U.S. Letters of Credit) and the U.S. Revolving B Credit Facility
such that, in lieu of the interest of each U.S. Lender in the Specified
Obligations under each such Facility in which it shall participate as of such
date (including the principal, reimbursement, interest and fee obligations of
each Loan Party in respect of each such Facility) and, if such U.S. Lender holds
a U.S. Revolving A Credit Commitment as of such date, such U.S. Lender’s
participation interests in U.S. Letters of Credit, such U.S. Lender shall own an
interest equal to such U.S. Lender’s CAM Percentage in the Specified Obligations
under each of the U.S Revolving A Credit Facility and the U.S. Revolving B
Credit Facility (including the principal, reimbursement, interest and fee
obligations of each Loan Party in respect of each such Facility) and hold a
participation interest in each U.S. Letter of Credit equal to its CAM Percentage
thereof. Each U.S. Lender, each Participant, each Loan Party and the U.S. Agent
hereby consents and agrees to the CAM Exchange. Each U.S. Lender and each Loan
Party hereby agrees from time to time to execute and deliver to the U.S. Agent
all such promissory notes and other instruments and documents as the U.S. Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the U.S. Lenders after giving effect to the CAM Exchange, and
each U.S. Lender agrees to surrender any promissory notes originally received by
such U.S. Lender to the U.S. Agent against delivery of any promissory notes so
executed and delivered; provided, however, that the failure of any Loan Party to
execute and deliver or of any U.S. Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. On the CAM Exchange Date, each U.S. Lender whose funded Exposures
after giving effect to the CAM Exchange shall exceed its funded Exposures before
giving effect thereto shall pay to the U.S. Agent the amount of such excess in
the applicable currency or currencies (or, if requested by the U.S. Agent, in
U.S. Dollars), and the U.S. Agent shall pay to each of the U.S. Lenders, out of
the amount so received by it, the amount by which such U.S. Lender’s funded
Exposures before giving effect to the CAM Exchange exceeds such funded Exposures
after giving effect to the CAM Exchange.
     (b) Each U.S. Lender’s obligation to exchange its interests pursuant to the
CAM Exchange shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such U.S. Lender may have against any
other U.S. Lender, any Loan Party or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default, (iii) any adverse change in the
condition (financial or otherwise) of the U.S. Borrower or any of its
Subsidiaries or any other Person, (iv) any breach of this Agreement by any Loan
Party, any U.S. Lender or any other Person, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 



--------------------------------------------------------------------------------



 



     (c) For purposes of this Section 8.05:
     (i) “CAM Exchange” means the exchange of the U.S. Lenders’ interests
provided in this Section 8.05.
     (ii) “CAM Exchange Date” means the date on which an Event of Default under
Section 8.01(h) shall occur.
     (iii) “CAM Exchange Percentage” means, as to each U.S. Lender, a fraction,
expressed as decimal, of which (a) the numerator shall be the aggregate U.S.
Dollar Equivalent of the sum of (i) the Specified Obligations owed to such U.S.
Lender and (ii) such U.S. Lender’s participations in undrawn amounts of U.S.
Letters of Credit, in each case immediately prior to the CAM Exchange Date and
(b) the denominator shall be the aggregate U.S. Dollar Equivalent of the sum of
(i) the Specified Obligations owed to all the U.S. Lenders and (ii) the
aggregate undrawn amount of all outstanding U.S. Letters of Credit, in each case
immediately prior to the CAM Exchange Date.
     (iii) “Exposure” means, with respect to any U.S. Lender, the sum at such
time, without duplication, of such U.S. Lender’s (i) Applicable Percentage of
the Total U.S. Revolving A Credit Outstandings (including any participation
interests in U.S. Letters of Credit and U.S. Swing Line Loans) plus
(ii) Applicable Percentage of the Total U.S. Revolving B Credit Outstandings.
For purposes hereof, Exposure shall be expressed in U.S. Dollars.
     (iv) “Specified Obligations” means U.S. Obligations consisting of principal
of and interest on the U.S. Loans, reimbursement obligations in respect of U.S.
Letters of Credit and fees.
ARTICLE IX
AGENTS
     9.01 Appointment and Authorization of Agents. Each of U.S. Lenders and U.S.
L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf as
U.S. Agent hereunder and under the other Loan Documents and authorizes U.S.
Agent to take such actions on its behalf and to exercise such powers as are
delegated to U.S. Agent by the terms hereof and thereof, together with such
actions and powers as are reasonably incidental thereto. Each of Canadian
Lenders and Canadian L/C Issuer hereby appoints Bank of America Canada to act on
its behalf as Canadian Agent hereunder and under the other Loan Documents and
authorizes Canadian Agent to take such actions on its behalf and to exercise
such powers as are delegated to Canadian Agent by the terms hereof and thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of Agents, Lenders and L/C
Issuers, and no Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Persons serving as Agents hereunder shall have
the same rights and powers in their capacity as a Lender as any other Lender and
may exercise the same as though they were not Agents and the term “Lender” or
“Lenders” shall, unless otherwise

 



--------------------------------------------------------------------------------



 



expressly indicated or unless the context otherwise requires, include the
Persons serving as Agents hereunder in its individual capacity. Such Persons and
their Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrowers or any Subsidiary or other Affiliate thereof as if
such Persons were not Agents hereunder and without any duty to account therefor
to Lenders.
     9.03 Exculpatory Provisions. Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Agents:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agents are required to
exercise as directed in writing by Required Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that neither Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrowers or any of their Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
     (d) Agents shall not be liable for any action taken or not taken by them
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of Lenders as shall be necessary, or as the applicable Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.02 and 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct. Agents shall be deemed not to have knowledge of any Default
unless and until written notice describing such Default is given to Agents by
Borrowers, a Lender or a L/C Issuer. Agents shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Agents.
     9.04 Reliance by Agents. Agents shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument,

 



--------------------------------------------------------------------------------



 



document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.
Agents also may rely upon any statement made to them orally or by telephone and
believed by them to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or a L/C Issuer,
Agents may presume that such condition is satisfactory to such Lender or such
L/C Issuer unless the applicable Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. Agents may consult with legal counsel
(who may be counsel for Borrowers), independent accountants and other experts
selected by them, and shall not be liable for any action taken or not taken by
them in accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. Agents may perform any and all of their duties
and exercise their rights and powers hereunder or under any other Loan Document
by or through any one or more sub agents appointed by the applicable Agent.
Agents and any such sub agent may perform any and all of their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub agent and
to the Related Parties of each Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.
     9.06 Resignation of an Agent. An Agent may at any time give notice of its
resignation to Lenders, the other Agent, L/C Issuers and Borrowers. Upon receipt
of any such notice of resignation, the applicable Required Lenders shall have
the right, in consultation with Borrowers, to appoint a successor, which in the
case of U.S. Agent, shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States and in the case
of Canadian Agent shall be a bank with an office in Canada that accepts
deposits. If no such successor shall have been so appointed by the applicable
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the applicable Lenders and the applicable L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
retiring Agent shall notify Borrowers and Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Agent on
behalf of Lenders or L/C Issuers under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the retiring Agent shall
instead be made by or to each Lender and L/C Issuer directly, until such time as
the applicable Required Lenders appoint a successor Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by Borrowers to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between Borrowers and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

 



--------------------------------------------------------------------------------



 



Any resignation by Bank of America as U.S. Agent pursuant to this Section shall
also constitute its resignation as U.S. L/C Issuer and U.S. Swing Line Lender.
Any resignation by Bank of America Canada as Canadian Agent pursuant to this
Section shall also constitute its resignation as Canadian L/C Issuer. Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
     9.07 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon either
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or any Lender holding a title listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Agent, a Lender or L/C Issuer hereunder.
     9.09 Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, Agents (irrespective of whether the principal of any Loan or
L/C Obligation or any Acceptance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether Agents
shall have made any demand on Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, Acceptances
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of
Lenders, L/C Issuers and Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of Lenders, L/C Issuers and
Agents and their respective agents and counsel and all other amounts due
Lenders, L/C Issuer and Agent under Sections 2.04(i) and (j), 2.10 and 10.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 



--------------------------------------------------------------------------------



 



and any custodian, receiver, receiver and manager, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to Agents and, in the event that Agents shall consent to the making of
such payments directly to Lenders and L/C Issuers, to pay to Agents any amount
due for the reasonable compensation, expenses, disbursements and advances of
Agents and their agents and counsel, and any other amounts due Agents under
Sections 2.10 and 10.04. Nothing contained herein shall be deemed to authorize
Agents to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agents to vote in respect of the claim of any Lender or any L/C Issuer
in any such proceeding.
     9.10 Guaranty Matters. Each U.S. Lender and U.S. L/C Issuer hereby
irrevocably authorizes U.S. Agent to, so long as no Default or Event of Default
shall have occurred or be continuing, and U.S. Agent shall, upon the request of
U.S. Borrower so long as no Default or Event of Default shall have occurred and
be continuing, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guarantee Agreement if such Person ceases to be a Significant
Subsidiary as a result of a transaction permitted hereunder. Each U.S. Lender
and U.S. L/C Issuer hereby irrevocably authorizes U.S. Agent to, so long as no
Default or Event of Default shall have occurred or be continuing, and U.S. Agent
shall, upon the request of U.S. Borrower so long as no Default or Event of
Default shall have occurred and be continuing, release any Subsidiary Guarantor
or U.K. Subsidiary Guarantor from its obligations under the U.K. Guarantee if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by U.S. Agent at any time, each U.S. Lender and U.S. L/C
Issuer will confirm in writing U.S. Agent’s authority to release any Subsidiary
Guarantor or U.K. Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee Agreement or U.K. Guarantee, as applicable, pursuant to this
Section 9.10.
     9.11 Collateral Matters.
     (a) Each Lender and each L/C Issuer hereby irrevocably authorizes and
directs each Agent to enter into the Collateral Documents for the benefit of
such Lender and such L/C Issuer. Each U.S. Lender and U.S. L/C Issuer hereby
irrevocably authorizes U.S. Agent to enter into the Collateral Agency and
Intercreditor Agreement for the benefit of such U.S. Lender and U.S. L/C Issuer.
Each Lender and each L/C Issuer hereby agrees, and each holder of any Note by
the acceptance thereof will be deemed to agree, that, except as otherwise set
forth in Section 10.01, any action taken by Required Lenders, in accordance with
the provisions of this Agreement or the Collateral Documents, and the exercise
by Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of Lenders and L/C Issuers. Agents are hereby authorized (but
not obligated) on behalf of all of Lenders and L/C Issuers, without the
necessity of any notice to or further consent from any Lender or any L/C Issuer
from time to time prior to, an Event of Default, to take any action with respect
to any Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to the
Collateral Documents.
     (b) Each U.S. Lender and U.S. L/C issuer hereby irrevocably authorize U.S.
Agent, at its option and in its discretion,

 



--------------------------------------------------------------------------------



 



     (i) to authorize Collateral Agent to release any Lien on any property
granted to or held by Collateral Agent under any U.S. Security Document (A) upon
termination of the Aggregate U.S. Commitments and payment in full of all U.S.
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all U.S. Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, (C) subject to Section 10.01, if
approved, authorized or ratified in writing by U.S. Supermajority Lenders, or
(D) in connection with any foreclosure sale or other disposition of Collateral
after the occurrence of an Event of Default;
     (ii) to authorize Collateral Agent to subordinate any Lien on any property
granted to or held by Collateral Agent under any U.S. Security Document to the
holder of any Lien on such property that is permitted by this Agreement or any
other Loan Document;
     (iii) to release any Lien on any property granted to or held by U.S. Agent
under any U.K. Security Document (A) upon termination of the Aggregate U.S.
Revolving B Credit Commitments and payment in full of all U.S. Obligations
(other than contingent indemnification obligations) of U.K. Borrower and the
U.K. Subsidiary Guarantors, (B) that is sold or to be sold as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, (C) subject to Section 10.01, if approved, authorized or
ratified in writing by U.S. Supermajority Lenders, (D) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default or (E) upon request of the U.K. Borrower so long as (1) no
Default or Event of Default exists and (2) the U.K. Borrower prepays the Total
U.K. Borrower Outstandings to the extent necessary to be in compliance with
Section 2.05(b) (after taking into account any reduction of the U.S. Borrowing
Base resulting from such release); and
     (iv) to subordinate any Lien on any property granted to or held by U.S.
Agent under any U.K. Security Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document.
Upon request by U.S. Agent at any time, each U.S. Lender and U.S. L/C Issuer
will confirm in writing U.S. Agent’s authority to, and to so authorize
Collateral Agent to, release or subordinate its interest in particular types or
items of Collateral pursuant to this Section 9.11(b).
     (c) Each Canadian Lender and Canadian L/C issuer hereby irrevocably
authorize Canadian Agent, at its option and in its discretion,
     (i) to release any Lien on any property granted to or held by Canadian
Agent under any Loan Document (A) upon termination of the Aggregate Canadian
Commitments and payment in full of all Canadian Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Canadian Letters of Credit, (B) that is sold or to be sold as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, (C) subject to Section 10.01, if approved, authorized or
ratified in writing by Canadian Supermajority Lenders, or (D) in connection with
any foreclosure sale or other disposition of Collateral after the occurrence of
an Event of Default; and

 



--------------------------------------------------------------------------------



 



     (ii) to subordinate any Lien on any property granted to or held by Canadian
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
Upon request by Canadian Agent at any time, each Canadian Lender and Canadian
L/C Issuer will confirm in writing Canadian Agent’s authority to release or
subordinate its interest in particular types or items of Collateral pursuant to
this Section 9.11(c).
     (d) Subject to clauses (b) and (c) above, each Agent shall (and is hereby
irrevocably authorized by each Lender and each L/C Issuer), to execute such
documents as may be necessary to evidence the release or subordination of the
Liens granted to such Agent for the benefit of such Agent and the applicable
Lenders and the applicable L/C Issuer herein or pursuant hereto upon the
applicable Collateral; provided that (i) such Agent shall not be required to
execute any such document on terms which, in such Agent’s opinion, would expose
such Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and
(ii) such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrowers or any
other Loan Party in respect of) all interests retained by a Borrower or any
other Loan Party, including the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the applicable Agent shall be authorized to deduct all expenses
reasonably incurred by the applicable Agent from the proceeds of any such sale,
transfer or foreclosure.
     (e) Agents shall have no obligation whatsoever to any Lender, any L/C
Issuer or any other Person to assure that the Collateral exists or is owned by a
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Agents herein or in any of the Collateral Documents or
pursuant hereto or thereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agents in this Section 9.11 or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, each Agent may act in
any manner it may deem appropriate, in its sole discretion, given such Agent’s
own interest in the Collateral as one of Lenders and that such Agent shall have
no duty or liability whatsoever to Lenders or L/C Issuer.
     (f) Each Lender and each L/C Issuer hereby appoints each other Lender as
agent for the purpose of perfecting Lenders’ and L/C Issuers’ security interest
in assets which, in accordance with the applicable PPSA, the CC, Article 9 of
the UCC or other applicable Law can be perfected only by possession. Should any
Lender or either L/C Issuer (other than an Agent) obtain possession of any such
Collateral, such Lender or L/C Issuer shall notify Agents thereof, and, promptly
upon Agents’ request therefor shall deliver such Collateral to Agents or in
accordance with Agents’ instructions.
     (g) U.S. Agent hereby agrees that at such time as Required U.S. Lenders
have received evidence reasonably satisfactory to them that U.S. Borrower’s
unsecured debt obligations are Investment Grade and this Agreement is then in
effect U.S. Agent will on behalf of U.S. Lenders deliver to Collateral Agent a
notice stating that U.S. Borrower’s unsecured debt obligations are Investment
Grade. U.S. Lenders hereby consent and agree to the giving of such notice by
U.S. Agent and agree to execute and deliver any documentation related thereto as
may

 



--------------------------------------------------------------------------------



 



be required under the Collateral Agency and Intercreditor Agreement. U.S.
Lenders agree that prior to providing any notice or determination to U.S. Agent
or Collateral Agent regarding the characterization of U.S. Borrower’s unsecured
debt obligations as Investment Grade pursuant to clause (ii) of the definition
of Investment Grade, each U.S. Lender will consult with each other U.S. Lender
regarding such characterization of U.S. Borrower’s unsecured debt obligations.
At such time as Canadian Agent receives evidence reasonably satisfactory to it
that each of the conditions set forth in Section 13.5 of the Collateral Agency
and Intercreditor Agreement have been satisfied, Canadian Agent shall, at
Canadian Borrower’s expense, cause to be prepared and executed and delivered to
Canadian Borrower such discharges, releases, terminations or other documents and
instruments as shall be reasonably necessary in order to release all of Canadian
Agent’s Liens in the Collateral of Canadian Borrower. Canadian Lenders hereby
consent and agree to such discharge and release of Canadian Agent’s Liens in the
Collateral of Canadian Borrower. At such time as U.S. Agent receives evidence
reasonably satisfactory to it that each of the conditions set forth in
Section 13.5 of the Collateral Agency and Intercreditor Agreement have been
satisfied, U.S. Agent shall, at U.K. Borrower’s expense, cause to be prepared
and executed and delivered to U.K. Borrower such discharges, releases,
terminations or other documents and instruments as shall be reasonably necessary
in order to release all of U.S. Agent’s Liens in the Collateral of U.K. Borrower
and the U.K. Subsidiary Guarantors. U.S. Lenders hereby consent and agree to
such discharge and release of U.S. Agent’s Liens in the Collateral of U.K.
Borrower and U.K. Subsidiary Guarantors.
     (h) Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, in the event that any term or provision of the Collateral Agency
and Intercreditor Agreement conflicts with any term or provision of this
Agreement or any other Loan Document, the relevant terms and provisions of the
Collateral Agency and Intercreditor Agreement shall supersede the relevant term
or provision of this Agreement or any such other Loan Document and govern and
control the subject matter of such conflicting term or provision of this
Agreement or such other Loan Document.
     (i) Each U.S. Lender acknowledges and agrees that (i) U.S. Agent will be
executing the Collateral Agency and Intercreditor Agreement as U.S. Agent on
behalf of U.S. Lenders (and each U.S. Lender hereby authorizes and directs the
U.S. Agent to so execute the Collateral Agency and Intercreditor Agreement),
(ii) that the U.S. Agent and U.S. Lenders will be bound by all of the terms and
provisions of the Collateral Agency and Intercreditor Agreement, (iii) that U.S.
Agent will take any action and perform any obligation it may have under the
Collateral Agency and Intercreditor Agreement in accordance with the terms and
conditions thereof, including any action required to be taken or obligation to
be performed by a “Secured Party” or a holder of “Additional Future Debt” or a
“Secured Obligation” (as each such term is defined in the Collateral Agency and
Intercreditor Agreement) and (iv) any request, demand, authorization, direction,
notice, consent, waiver or other action permitted or required or permitted to be
made or given by U.S. Agent under the Collateral Agency and Intercreditor
Agreement as a “Secured Party” or by holders of “Bank Credit Agreement Debt”
thereunder shall be made or given by U.S. Agent on behalf of U.S. Lenders as
directed by each U.S. Lender so that the direction of each U.S. Lender to U.S.
Agent is separately taken into account in connection with any such request,
demand, authorization, direction, notice, consent, waiver or other action.
     9.12 Canadian Agent Matters. For greater certainty, and without limiting
the powers of Agents or any other Person acting as an agent, attorney-in-fact or
mandatary for Agents under this Agreement or under any of the other Loan
Documents, each Canadian Lender, hereby (a) irrevocably constitutes, to the
extent necessary, Canadian Agent as the holder of an

 



--------------------------------------------------------------------------------



 



irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) for the purposes of holding any Liens,
including hypothecs, granted or to be granted by Canadian Borrower on movable or
immovable property pursuant to the laws of the Province of Quebec to secure
obligations of Canadian Borrower under any bond issued by Canadian Borrower; and
(b) appoints and agrees that Canadian Agent, acting as agent for Canadian
Lenders shall be the holder and depository of the bonds and debentures issued by
Canadian Borrower for the benefit of Canadian Lenders, may act as the bondholder
or debentureholder and mandatary with respect to any bond that may be issued and
pledged from time to time for the benefit of Canadian Lenders.
     The said constitution of the fondé de pouvoir (within the meaning of
Article 2692 of the Civil Code of Quebec) as the holder of such irrevocable
power of attorney and of Canadian Agent as bondholder or debentureholder and
mandatary with respect to any bond or debenture that may be issued and pledged
from time to time for the benefit of Canadian Lenders shall be deemed to have
been ratified and confirmed by any Assignee by the execution of an Assignment
and Assumption.
     Notwithstanding the provisions of Section 32 of An Act respecting the
special powers of legal persons (Quebec), Canadian Agent may purchase, acquire
and be the holder of any bond or debenture issued by Canadian Borrower. Canadian
Borrower hereby acknowledges that any such bond or debenture shall constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.
     Canadian Agent in its capacity as fondé de pouvoir shall have the same
rights, powers and immunities as the Agents as stipulated in this Article IX,
which shall apply mutatis mutandis. Without limitation, the provisions of this
Article IX shall apply mutatis mutandis to the resignation and appointment of a
successor to Canadian Agent acting as fondé de pouvoir.
     Notwithstanding the provisions of Section 10.14, the provisions of this
Section 9.12 shall be governed by the laws of the Province of Quebec and the
federal laws of Canada applicable therein.
     9.13 Authorizations and Directions. The authorizations and directions
granted by the Lenders hereunder are granted solely in their capacities as a
Lender under this Agreement and not in the capacity of an Other Senior Creditor.
ARTICLE X
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by a
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Required Lenders and Borrowers or the applicable Loan Party, as the
case may be, and acknowledged by Agents, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01 without the written
consent of each Lender; provided, however, in the sole discretion of Agents,
only a waiver by Agents shall be required with respect to immaterial matters or
items specified in Section 4.01(a)(iii) or (iv) with respect to which Borrowers
have given assurances satisfactory to Agents that such items shall be delivered
promptly following the Closing Date;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required U.S. Revolving A
Credit Lenders, the Required U.S. Revolving B Credit Lenders or the Required
Canadian Lenders, as the case may be;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of Supermajority Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrowers to pay interest or L/C Fees at the Default Rate or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
     (f) change Section 2.14 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (g) increase the advance rates or components of the U.S. Borrowing Base or
Canadian Borrowing Base if such increase would increase the amount available for
borrowing hereunder by a Borrower or include additional categories of Collateral
set forth in the definition of U.S. Borrowing Base or Canadian Borrowing Base if
such inclusion would increase the amount available for borrowing hereunder by a
Borrower, in each case (i) without the written consent of each Lender if there
are less than six U.S. Lenders or (ii) without the consent of Supermajority
Lenders if there are six or more U.S. Lenders;
     (h) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.1(h)), without the
written consent of each Lender or (ii) the definition of “Required U.S.
Revolving A Credit Lenders,” “Required U.S. Revolving B Credit Lenders” or
“Required Canadian Lenders” without the written consent of each Lender under the
applicable Facility;

 



--------------------------------------------------------------------------------



 



     (i) (i) except as provided in Section 9.10, release any Subsidiary
Guarantor from the Subsidiary Guarantee Agreement, release any U.K. Subsidiary
Guarantor from the U.K Guarantee or release U.S. Borrower from either the Parent
Guarantee Agreement or the U.K. Guarantee or, (ii) except as otherwise provided
in Section 9.11 (a) consent to the release of the Liens on all or substantially
all of the Collateral subject to the U.S. Security Documents in any transaction
or series of related transactions, except as required by the Collateral Agency
and Intercreditor Agreement or otherwise in accordance with the terms of any
Loan Document, without the written consent of each U.S. Lender, (b) release of
the Liens on all or substantially all of the Collateral subject to the U.K.
Security Documents in any transaction or series of related transactions, except
in accordance with the terms of any Loan Document, without the written consent
of each U.S. Lender or (c) release of the Liens on all or substantially all of
the Collateral subject to the Canadian Security Documents in any transaction or
series of related transactions, except in accordance with the terms of any Loan
Document, without the written consent of each Canadian Lender;
     (j) amend the provisions of Section 9.11(i)(iv); or
     (k) amend the definition of “Alternative Currency” without the consent of
each U.S. Revolving B Credit Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuers in addition to Lenders required above, affect
the rights or duties of L/C Issuers under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by U.S. Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of U.S. Swing Line Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by Agents in addition to Lenders
required above, affect the rights or duties of Agents under this Agreement or
any other Loan Document; and (iv) the Agent Fee Letter may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to Borrowers, Agents, L/C Issuers or U.S. Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 



--------------------------------------------------------------------------------



 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Agents, provided that the foregoing shall not apply to
notices to any Lender or any L/C Issuer pursuant to Article II if such Lender or
such L/C Issuer, as applicable has notified the Agents that it is incapable of
receiving notices under such Article by electronic communication. Agents or
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agents otherwise
prescribe, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall either Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrowers, any Lender, L/C Issuers or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of Borrowers’ or Agents’
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrowers, any Lender, L/C Issuers or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in

 



--------------------------------------------------------------------------------



 



accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.
     (d) Change of Address, Etc. Each of Borrowers, Agents, L/C Issuers and U.S.
Swing Line Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrowers, Agents,
L/C Issuers and U.S. Swing Line Lender. In addition, each Lender agrees to
notify Agents from time to time to ensure that Agents have on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Agents, L/C Issuers and Lenders. Agents, L/C Issuers and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrowers shall indemnify
Agents, L/C Issuers, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Borrower. All
telephonic notices to and other telephonic communications with Agents may be
recorded by Agents, and each of the parties hereto hereby consents to such
recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, any L/C
Issuer or Agents to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses.
     (i) U.S. Borrower shall pay (i) all reasonable out of pocket expenses
incurred by U.S. Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for U.S. Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by U.S. L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
U.S. Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by U.S. Agent, any U.S. Lender or U.S. L/C
Issuer (including the fees,

 



--------------------------------------------------------------------------------



 



charges and disbursements of any counsel for U.S. Agent, any U.S. Lender or U.S.
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. U.S. Agent will provide to U.S. Borrower written
invoices for all amounts payable under this clause (i) at the time any such
payment is requested.
     (ii) Canadian Borrower shall pay (i) all reasonable out of pocket expenses
incurred by Canadian Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Canadian Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by Canadian
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Canadian Letter of Credit or any demand for payment thereunder and (iii) all
out of pocket expenses incurred by Canadian Agent, any Canadian Lender or
Canadian L/C Issuer (including the fees, charges and disbursements of any
counsel for Canadian Agent, any Canadian Lender or Canadian L/C Issuer), and
shall pay all fees and time charges for barristers, solicitors or attorneys who
may be employees of Canadian Agent, any Canadian Lender or Canadian L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Canadian Agent will provide to Canadian Borrower written invoices for
all amounts payable under this clause (ii) at the time any such payment is
requested.
     (iii) U.K. Borrower shall pay all out-of-pocket expenses incurred by U.S.
Agent or any U.S. Lender (including the fees, charges and disbursements of any
counsel for U.S. Agent or any U.S. Lender), in connection with the enforcement
or protection of its rights in either case against U.K. Borrower or any U.K.
Subsidiary Guarantor (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made to U.K. Borrower hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans. U.S. Agent will provide to U.K. Borrower written invoices for all
amounts payable under this clause (iii) at the time any such payment is
requested.
     (b) Indemnification by Borrowers.
     (i) U.S. Borrower shall indemnify U.S. Agent (and any sub-agent thereof),
each U.S. Lender and U.S. L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called a “U.S. Indemnitee”) against,
and hold each U.S. Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any U.S. Indemnitee), incurred by any U.S.
Indemnitee or asserted against any U.S. Indemnitee by any third party or by a
Borrower or any other Loan Party arising out of, in connection

 



--------------------------------------------------------------------------------



 



with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of U.S. Agent (and any sub-agent thereof) and
its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by U.S. L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to Borrowers or
any of their Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrowers or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.
     (ii) Canadian Borrower shall indemnify Canadian Agent (and any sub-agent
thereof), each Canadian Lender and Canadian L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called a “Canadian
Indemnitee” and collectively with the U.S. Indemnitees, the “Indemnitees”)
against, and hold each Canadian Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Canadian Indemnitee), incurred by any
Canadian Indemnitee or asserted against any Canadian Indemnitee by any third
party or by a Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Canadian Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by Canadian L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to Borrowers or
any of their Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, in all cases, whether or not

 



--------------------------------------------------------------------------------



 



caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by Borrowers or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrowers or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
     (iii) U.K. Borrower shall indemnify each U.S. Indemnitee against, and hold
each U.S. Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any U.S. Indemnitee), incurred by any U.S. Indemnitee or
asserted against any U.S. Indemnitee by any third party or by a Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of U.S. Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, in each case
solely as related to U.K. Borrower or its Subsidiaries, (ii) any Loan made to
U.K. Borrower or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by U.K. Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to U.K. Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by U.K. Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by Borrowers or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if U.K. Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders.
     (i) To the extent that U.S. Borrower or U.K. Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to U.S. Agent (or any sub-agent thereof), U.S. L/C
Issuer or any Related Party of any of the foregoing, each U.S. Lender severally
agrees to pay to U.S. Agent (or any such sub-agent), U.S. L/C Issuer or such
Related Party, as the case may be, such U.S. Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided

 



--------------------------------------------------------------------------------



 



that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against U.S.
Agent (or any such sub-agent) or U.S. L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for U.S. Agent (or any
such sub-agent) or U.S. L/C Issuer in connection with such capacity. The
obligations of U.S. Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
     (ii) To the extent that Canadian Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Canadian Agent (or any sub-agent thereof), Canadian
L/C Issuer or any Related Party of any of the foregoing, each Canadian Lender
severally agrees to pay to Canadian Agent (or any such sub-agent), Canadian L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Canadian Agent
(or any such sub-agent) or Canadian L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for Canadian Agent (or
any such sub-agent) or Canadian L/C Issuer in connection with such capacity. The
obligations of Canadian Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, Borrowers shall not assert, and hereby waive, any claim
against any U.S. Indemnitee or Canadian Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby,
other than direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a court of competent
jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of each Agent, the L/C Issuers and the U.S. Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside.
     (a) To the extent that any payment by or on behalf of U.S. Borrower or U.K.
Borrower is made to U.S. Agent, U.S. L/C Issuer or any U.S. Lender, or U.S.
Agent, U.S. L/C Issuer or any U.S. Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by U.S. Agent, U.S. L/C

 



--------------------------------------------------------------------------------



 



Issuer or such U.S. Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (i) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (ii) each U.S. Lender and U.S. L/C Issuer severally
agrees to pay to U.S. Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by U.S. Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of U.S. Lenders and U.S. L/C Issuer under clause (ii) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     (b) To the extent that any payment by or on behalf of Canadian Borrower is
made to Canadian Agent, Canadian L/C Issuer or any Canadian Lender, or Canadian
Agent, Canadian L/C Issuer or any Canadian Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Canadian
Agent, Canadian L/C Issuer or such Canadian Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each
Canadian Lender and Canadian L/C Issuer severally agrees to pay to Canadian
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by Canadian Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Canadian Prime Rate from time to time in effect. The obligations of Canadian
Lenders and Canadian L/C Issuer under clause (ii) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, except as
contemplated by Section 7.05, no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Agents, L/C Issuers and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of Agents, L/C Issuers and Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
U.S. Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     A. in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
     B. in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the U.S. Revolving A Credit Facility or the U.S. Revolving B Credit
Facility, or $1,000,000, in the case of any assignment in respect of the
Canadian Committed Loan Facility, unless each of the U.S. Agent, in the case of
the U.S. Revolving A Credit Facility and the U.S. Revolving B Credit Facility,
or Canadian Agent, in the case of the Canadian Credit Facility, and, so long as
no Event of Default has occurred and is continuing, U.S. Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the U.S. Swing
Line Lender’s rights and obligations in respect of U.S. Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     A. the consent of U.S. Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund (it being
understood that it is reasonable for the U.S. Borrower to withhold consent if
the assignment would cause the U.S. Borrower or any of its Subsidiaries to incur
liabilities pursuant to Section 3.01 which it would not incur but for such
assignment);

 



--------------------------------------------------------------------------------



 



     B. the consent of the U.S. Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
U.S. Revolving A Credit Commitment or (ii) any U.S. Revolving B Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;
     C. the consent of the Canadian Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Canadian Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender;
     D. the consent of the U.S. L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more U.S.
Letters of Credit (whether or not then outstanding);
     E. the consent of the Canadian L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Canadian Letters of Credit (whether or not then outstanding); and
     F. the consent of the U.S. Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the U.S. Revolving A Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the applicable Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $2,500;
provided, however, that the applicable Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the applicable Agent an
Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to a
Borrower or any of any Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the applicable Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and

 



--------------------------------------------------------------------------------



 



circumstances occurring prior to the effective date of such assignment. Upon
request, the applicable Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section. Upon the request of Borrowers, and following the effectiveness
of any Assignment, the assignor Lender will cancel and return to Borrowers any
Note held by such assignor Lender.
     (c) Register. Canadian Agent shall furnish to U.S. Agent a copy of each
Assignment and Assumption with respect to a Canadian Commitment. U.S. Agent,
acting solely for this purpose as an agent of Borrowers, shall maintain at U.S.
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrowers, Agents and Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by each of Borrowers and any Lenders, at any reasonable time and from
time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers (except as set forth below) or Agents, sell participations
to any Person (other than a natural person or Borrower or any of Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or U.S. Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrowers, Agents, L/C
Issuers and Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrowers agree that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
Each Lender agrees to promptly notify Borrowers of any sale of a participation
to a Participant, which notice shall include the identity of the Participant and
the principal amount thereof.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

 



--------------------------------------------------------------------------------



 



     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. No such assignee or pledgee or other Person acquiring rights
under this Agreement from a Canadian Lender pursuant to such security shall be
entitled to the benefits of Sections 3.01 or 3.04.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Deemed Consent of Borrowers. If the consent of a Borrower to an
assignment to an Eligible Assignee is required hereunder (including a consent to
an assignment which does not meet the minimum assignment threshhold specified in
Section 10.06(b)(i)(B)), such Borrower shall be deemed to have given its consent
five Business Days after the date notice thereof has been delivered to such
Borrower by the assigning Lender (through Agent) unless such consent is
expressly refused by such Borrower prior to such fifth Business Day.
     (i) Resignation as L/C Issuer or U.S. Swing Line Lender.
     (i) (a) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its U.S. Revolving A Credit Commitment
and U.S. Loans pursuant to subsection (b) above, Bank of America may, (i) upon
30 days’ notice to U.S. Borrower and U.S. Lenders, resign as U.S. L/C Issuer
and/or (ii) upon 30 days’ notice to U.S. Borrower, resign as U.S. Swing Line
Lender. In the event of any such resignation as U.S. L/C Issuer or U.S. Swing
Line Lender, U.S. Borrower shall be entitled to appoint from among Lenders a
successor U.S. L/C Issuer or U.S. Swing Line Lender hereunder; provided,
however, that no failure by U.S. Borrower to appoint any such successor shall
affect the resignation of Bank of America as U.S. L/C Issuer or U.S. Swing Line
Lender, as the case may be. If Bank of America resigns as U.S. L/C Issuer, it
shall retain all the rights, powers, privileges and duties of U.S. L/C Issuer
hereunder with respect to all U.S. Letters of Credit outstanding as of the
effective date of its resignation as U.S. L/C Issuer and all U.S. L/C
Obligations with respect thereto (including the right to require U.S. Lenders to
make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.04(c)). If Bank of America resigns as U.S. Swing
Line Lender, it shall retain all the rights of U.S. Swing Line Lender provided
for hereunder with respect to U.S. Swing Line Loans made by it and outstanding
as of the effective date of such resignation, including the right to require
U.S. Revolving A Credit Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding U.S. Swing Line Loans pursuant to Section 2.05(c).
Upon the appointment of a successor U.S. L/C Issuer and/or U.S. Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring U.S. L/C Issuer or U.S.
Swing Line Lender, as the case may be, and (b) the successor U.S. L/C Issuer
shall issue letters of credit in substitution for the U.S. Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such U.S. Letters of Credit.

 



--------------------------------------------------------------------------------



 



     (ii) (a) Notwithstanding anything to the contrary contained herein, if at
any time Bank of America Canada assigns all of its Canadian Commitment and
Canadian Loans pursuant to subsection (b) above, Bank of America Canada may,
upon 30 days’ notice to Canadian Borrower and Canadian Lenders, resign as
Canadian L/C Issuer. In the event of any such resignation as Canadian L/C
Issuer, Canadian Borrower shall be entitled to appoint from among Canadian
Lenders a successor Canadian L/C Issuer hereunder; provided, however, that no
failure by Canadian Borrower to appoint any such successor shall affect the
resignation of Bank of America Canada as Canadian L/C Issuer. If Bank of America
Canada resigns as Canadian L/C Issuer, it shall retain all the rights, powers,
privileges and duties of Canadian L/C Issuer hereunder with respect to all
Canadian Letters of Credit outstanding as of the effective date of its
resignation as Canadian L/C Issuer and all Canadian L/C Obligations with respect
thereto (including the right to require Canadian Lenders to make Canadian Prime
Rate Loans or Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). Upon the appointment of a successor
Canadian L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Canadian L/C
Issuer, and (b) the successor Canadian L/C Issuer shall issue letters of credit
in substitution for the Canadian Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America Canada to effectively assume the obligations of Bank of America Canada
with respect to such Canadian Letters of Credit.
     (j) Canadian Lenders. Each Canadian Lender represents and warrants to
Canadian Borrower that such Canadian Lender is a resident or deemed resident of
Canada within the meaning of the Income Tax Act (Canada), for purposes of
Part XIII of such Act. Each Canadian Lender covenants and agrees with Canadian
Borrower that (i) unless an Event of Default has occurred and is continuing,
such Canadian Lender will not assign all or any part of its Canadian Commitment
or Canadian Loans (including for purposes of this subsection (j) participations
in L/C Obligations) to an assignee, or sell any Participation in its Canadian
Commitment or Canadian Loans (including for purposes of this subsection (j)
participations in L/C Obligations) to any Person, that, in either event, is
unable to make the representation and warranty set forth in the first sentence
of this paragraph, and (ii) such Canadian Lender will promptly notify Canadian
Borrower if such Canadian Lender at any time becomes unable to make the
representation and warranty set forth in the first sentence of this paragraph.
     (k) Collateral Agency and Intercreditor Agreement. Each assignee of any
Lender and each Participant shall, upon the effective date of the applicable
assignment or purchase, hold their Commitment and Loans, in the case of an
assignee, or their participation interest, in the case of a Participant, subject
to the terms of the Collateral Agency and Intercreditor Agreement, if then in
effect.
     10.07 Treatment of Certain Information; Confidentiality. Each of Agents,
Lenders and L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being

 



--------------------------------------------------------------------------------



 



understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of U.S. Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Agents, any Lender, L/C Issuers or any of their
respective Affiliates on a nonconfidential basis from a source other than
Borrowers. For purposes of this Section, “Information” means all information
received from Borrowers or any Subsidiary relating to Borrowers or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Agents, any Lender or L/C Issuers on a
nonconfidential basis prior to disclosure by Borrowers or any Subsidiary and
other than any such information received from Borrowers or any Subsidiary after
the date hereof that is marked “PUBLIC” as provided in Section 6.06. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of Agents, Lenders and L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
Borrowers or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal, provincial, territorial and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of a Borrower or any other Loan Party against any and all of the
obligations of Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer or any
such Affiliate, irrespective of whether or not such Lender or such L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, such L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the applicable Borrower and the applicable Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 



--------------------------------------------------------------------------------



 



     10.09 Interest Rate Limitations.
     (a) Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If either Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower. In determining whether the interest contracted for,
charged, or received by either Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
     (b) If any provision of this Agreement or of any of the other Loan
Documents would obligate any Canadian Borrower to make any payment of interest
or other amount payable to any Canadian Lender in an amount or calculated at a
rate which would be prohibited by law or would result in a receipt by such
Canadian Lender of interest at a criminal rate (as such terms are construed
under the Criminal Code (Canada)) then, notwithstanding such provisions, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Canadian Lender of interest
at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Lender under Section 2.09, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such
Canadian Lender which would constitute “interest” for purposes of Section 347 of
the Criminal Code (Canada). Notwithstanding the foregoing, and after giving
effect to all adjustments contemplated thereby, if a Canadian Lender shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), Canadian Borrower shall be entitled, by notice in
writing to such Lender from Canadian Borrower, to obtain reimbursement from such
Canadian Lender in an amount equal to such excess and, pending such
reimbursement, such amount shall be deemed to be an amount payable by such
Canadian Lender to Canadian Borrower. Any amount or rate of interest referred to
in this Section 10.09 shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan or Acceptance remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Maturity Date and, in the
event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Canadian Agent shall be conclusive for the purposes of
such determination.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Agents and when Agents shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this

 



--------------------------------------------------------------------------------



 



Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by Agents or any Lender or
on their behalf and notwithstanding that Agents or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives Borrowers the right to replace a Lender as a party
hereto (including the failure of such Lender to timely complete any procedural
formalities necessary to allow U.K. Borrower to obtain an exemption from
withholding of U.K. Taxes), then Borrowers may, at their sole expense and
effort, upon notice to such Lender and U.S. Agent and Canadian Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) Borrowers shall have paid to the applicable Agent the assignment fee
specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 



--------------------------------------------------------------------------------



 



     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT,
ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 



--------------------------------------------------------------------------------



 



     10.15 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrowers each acknowledge and
agree, and acknowledge their respective Affiliates’ understanding, that: (i) the
credit facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between Borrowers and their respective
Affiliates, on the one hand, and the Agents and the Arranger, on the other hand,
and each of the Borrowers is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Agents and the Arranger each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for Borrowers or any of their respective Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Agents nor the
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Agents or the Arranger has advised or is currently
advising the Borrowers or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agents and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither either Agent nor the Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agents and the Arranger have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the Agents
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and U.S. Agent (for itself and not on behalf of any Lender)
hereby notifies

 



--------------------------------------------------------------------------------



 



Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies Borrowers, which
information includes the name and address of Borrowers and other information
that will allow such Lender or such Agent, as applicable, to identify Borrowers
in accordance with the Act.
     10.18 Time of the Essence. Time is of the essence of the Loan Documents.
     10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the applicable Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the applicable Agent or the applicable
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the applicable Agent of any sum adjudged
to be so due in the Judgment Currency, the applicable Agent may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the applicable Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the applicable Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the applicable Agent in
such currency, the applicable Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01B
MANDATORY COST FORMULAE

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate U.S. Lenders for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the U.S. Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each U.S. Lender, in accordance with the paragraphs
set out below. The Mandatory Cost will be calculated by the U.S. Agent as a
weighted average of the U.S. Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each U.S. Lender in the relevant
Loan) and will be expressed as a percentage rate per annum. The U.S. Agent will,
at the request of the U.S. Borrower, the U.K. Borrower or any U.S. Lender,
deliver to the U.S. Borrower, the U.K. Borrower or such U.S. Lender as the case
may be, a statement setting forth the calculation of any Mandatory Cost.   3.  
The Additional Cost Rate for any U.S. Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that U.S. Lender
to the U.S. Agent. This percentage will be certified by such U.S. Lender in its
notice to the U.S. Agent as the cost (expressed as a percentage of such U.S.
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.   4.   The Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
the U.S. Agent as follows:

  (a)   in relation to any Loan in Sterling:

     
AB+C(B-D)+E x 0.01
 
100 – (A+C)
  per cent per annum 

  (b)   in relation to any Loan in any currency other than Sterling:

     
E x 0.01
 
300
  per cent per annum 

Where:

          “A”   is the percentage of Eligible Liabilities (assuming these to be
in excess of any stated minimum) which that U.S. Lender is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.

 



--------------------------------------------------------------------------------



 



          “B”   is the percentage rate of interest (excluding the Applicable
Rate, the Mandatory Cost and any interest charged on overdue amounts pursuant to
the first sentence of Section 2.09(b) and, in the case of interest (other than
on overdue amounts) charged at the Default Rate, without counting any increase
in interest rate effected by the charging of the Default Rate) payable for the
relevant Interest Period of such Loan.

          “C”   is the percentage (if any) of Eligible Liabilities which that
U.S. Lender is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.

          “D”   is the percentage rate per annum payable by the Bank of England
to the U.S. Agent on interest bearing Special Deposits.

          “E”   is designed to compensate U.S. Lenders for amounts payable under
the Fees Regulations and is calculated by the U.S. Agent as being the average of
the most recent rates of charge supplied by the Lenders to the U.S. Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Regulations” means
the FSA Supervision Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;     (c)   “Fee Tariffs” means the fee tariffs specified in the Fees
Regulations under the activity group A.1 Deposit acceptors (ignoring any minimum
fee or zero rated fee required pursuant to the Fees Regulations but taking into
account any applicable discount rate); and     (d)   “Tariff Base” has the
meaning given to it in, and will be calculated in accordance with, the Fees
Regulations.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.   7.   If
requested by the U.S. Agent, the U.S. Borrower or the U.K. Borrower, each U.S.
Lender with a Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the U.S. Agent, the U.S. Borrower and the U.K. Borrower,
the rate of charge payable by such Lender to the Financial Services Authority
pursuant to the Fees Regulations in respect of the relevant financial year of
the Financial Services Authority (calculated for this purpose by such U.S.
Lender as being the average of the Fee Tariffs applicable to

 



--------------------------------------------------------------------------------



 



    such U.S. Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such U.S. Lender.   8.   Each U.S. Lender shall
supply any information required by the U.S. Agent for the purpose of calculating
its Additional Cost Rate. In particular, but without limitation, each U.S.
Lender shall supply the following information in writing on or prior to the date
on which it becomes a U.S. Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and     (b)   any other information that the U.S. Agent may reasonably
require for such purpose.

Each U.S. Lender shall promptly notify the U.S. Agent in writing of any change
to the information provided by it pursuant to this paragraph.

9.   The percentages or rates of charge of each U.S. Lender for the purpose of
A, C and E above shall be determined by the U.S. Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a U.S. Lender notifies the U.S. Agent to the contrary,
each U.S. Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such U.S. Lender’s Lending Office.   10.   The U.S. Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any U.S. Lender pursuant to paragraphs 3, 7 and 8
above is true and correct in all respects.   11.   The U.S. Agent shall
distribute the additional amounts received as a result of the Mandatory Cost to
the U.S. Lenders on the basis of the Additional Cost Rate for each Lender based
on the information provided by each U.S. Lender pursuant to paragraphs 3, 7 and
8 above.   12.   Any determination by the U.S. Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a U.S. Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The U.S. Agent may from time to time, after consultation with the U.S. Borrower,
the U.K. Borrower and the U.S. Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES

                      U.S. Revolving A             Credit     Applicable   U.S.
Revolving A Credit Lenders   Commitment     Percentage  
Bank of America, N.A.
  U.S. $ 50,144,654       29.496855294 %
JPMorgan Chase Bank, N.A.
  U.S. $ 37,421,384       22.012578824 %
U.S. Bank National Association
  U.S. $ 29,937,107       17.610062941 %
The Prudential Insurance Company of America
  U.S. $ 21,250,000       12.500000000 %
Fifth Third Bank, Chicago
  U.S. $ 16,278,302       9.575471765 %
The Northern Trust Company
  U.S. $ 14,968,553       8.805031176 %
Total
  U.S. $ 170,000,000       100.000000000 %

                      U.S. Revolving B             Credit     Applicable   U.S.
Revolving B Credit Lenders   Commitment     Percentage  
Bank of America, N.A.
  U.S. $ 16,855,346       33.710691824 %
JPMorgan Chase Bank, N.A.
  U.S. $ 12,578,616       25.157232704 %
U.S. Bank National Association
  U.S. $ 10,062,893       20.125786164 %
Fifth Third Bank, Chicago
  U.S. $ 5,471,698       10.943396226 %
The Northern Trust Company
  U.S. $ 5,031,447       10.062893082 %
Total
  U.S. $ 50,000,000       100.000000000 %

                              Applicable   Canadian Lenders   Commitment    
Percentage  
Bank of America, N.A. Canada Branch
  Cdn. $ 4,892,000       50.000000000 %
JPMorgan Chase Bank, N.A., Toronto Branch
  Cdn. $ 4,892,000       50.000000000 %
Total
  Cdn. $ 9,784,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF U.S. COMMITTED LOAN NOTICE
Date:                    ,                     
To: Bank of America, N.A., as U.S. Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of September 5, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among A. M. Castle & Co.,
a Maryland corporation (“U.S. Borrower”), A.M. Castle Metals UK, Limited (“U.K.
Borrower”), A. M. Castle & Co. (Canada) Inc., a corporation organized under the
laws of the Province of Ontario, Canada (“Canadian Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as U.S. Agent, U.S. L/C
Issuer and U.S. Swing Line Lender, and Bank of America, N.A., Canada Branch, as
Canadian Agent and Canadian L/C Issuer.
The undersigned hereby requests (select one):
                     A Borrowing of [U.S. Revolving A Credit Loans][U.S.
Revolving B Credit Loans]
                     A conversion or continuation of [U.S. Revolving A Credit
Loans][U.S. Revolving B Credit Loans]
     1. On                                                              (a
Business Day).
     2. In the currency of                                         1.
     3. In the amount of                                         .
     4. Comprised of [Base Rate Loans] [Eurodollar Rate Loans].
     5. For Eurodollar Rate Loans: with an Interest Period of
                     months.
The U.S. Committed Borrowing, if any, requested herein complies with the proviso
to the first sentence of Section 2.01(a) or 2.01(b) of the Agreement, as
applicable.
[A. M. CASTLE & CO.]
[A.M. CASTLE METALS UK, LIMITED]

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

 

1   In the case of U.S. Revolving B Credit Loans, select U.S. Dollars, Euro or
Sterling

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the U.S. Swing Line Loans included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

             
1.
  Assignor[s]:    
 
   
 
       
 
   
 
           
2.
  Assignee[s]:    
 
   
 
       
 
   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.   Borrower(s): A. M. Castle & Co., A.M. Castle Metals UK, Limited and A. M.
Castle & Co. (Canada) Inc.

H-153



--------------------------------------------------------------------------------



 



4.   Agents: Bank of America, N.A., as the U.S. Agent under the Credit Agreement
and Bank of America N.A. Canada Branch as the Canadian Agent under the Credit
Agreement   5.   Credit Agreement: Amended and Restated Credit Agreement, dated
as of September 5, 2006, among A. M. Castle & Co., as U.S. Borrower, A.M. Castle
Metals UK, Limited, as U.K. Borrower and A.M. Castle & Co. (Canada) Inc., as
Canadian Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as U.S. Agent, U.S. L/C Issuer, and U.S. Swing Line Lender and
Bank of America, N.A., Canada Branch, as Canadian Agent and Canadian L/C Issuer
  6.   Assigned Interest[s]:

                                              Percentage                
Aggregate Amount of   Amount of   Assigned of             Facility   Commitment/
Loans   Commitment/Loans   Commitment/   CUSIP Assignor[s]   Assignee[s]  
Assigned   for all Lenders   Assigned   Loans   Number        
                       $                       $                      
                    %                                    $                      
$                                           %                                   
$                       $                                           %    

[7.   Trade Date:                     ]

Effective Date:                     , 20                     [TO BE INSERTED BY
THE APPLICABLE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

H-154



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:    
 
   
 
  Title:        
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
  By:    
 
   
 
  Title:        
 
                Without limiting the generality of the foregoing, in the case of
any Assignee of a U.S. Revolving B Credit Commitment that is not currently a
U.S. Revolving B Credit Lender under the Credit Agreement, Assignee represents
that it is a U.K. Qualifying Lender (as defined in the Credit Agreement).

          [Consented to and] Accepted:    
 
        BANK OF AMERICA, N.A., as
     U.S. Agent    
 
       
By:
   
 
   
Title:
   
 
   
 
        BANK OF AMERICA, N.A., CANADA
BRANCH, as Canadian Agent    
 
       
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
        [Consented to:]    
 
        [A.M. CASTLE & CO.]2
[A.M. CASTLE & CO. (CANADA) INC.]    
 
       
By:
   
 
   
Title:
   
 
   

 

2   It shall be reasonable for the U.S. Borrower to withhold consent if this
Assignment and Assumption would cause the U.S. Borrower or any of its
Subsidiaries to incur liabilities pursuant to Section 3.01 of the Credit
Agreement which it would not incur but for such assignment.

H-155



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.06 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement (including Section 3.01(e)), duly completed and executed
by [the][such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender and (iii) it will comply with
Section 3.01(e) of the Credit Agreement.

H-156



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
     3. Collateral Agency and Intercreditor Agreement. [The] [Each] Assignee
acknowledges and agrees that from and after the Effective Date it will hold its
Commitments and Loans subject to the terms of the Collateral Agency and
Intercreditor Agreement, if then in effect.
     4. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

H-157



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF BORROWING BASE CERTIFICATE
Date:                    ,
To:  Bank of America, N.A., as U.S. Agent
        Bank of America, N.A., Canada Branch, as Canadian Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement,
dated as of September 5, 2006 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among A. M. Castle & Co.,
a Maryland corporation (“U.S. Borrower”), A.M. Castle Metals UK, Limited (“U.K.
Borrower”),A. M. Castle & Co. (Canada) Inc., a corporation organized under the
laws of the province of Ontario, Canada (“Canadian Borrower”), the Lenders from
time to time party thereto, Bank of America, N.A., as U.S. Agent, U.S. L/C
Issuer and U.S. Swing Line Lender, and Bank of America, N.A., Canada Branch, as
Canadian Agent and Canadian L/C Issuer.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                          of the undersigned
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to Agents on the behalf of U.S. Borrower, and that, to the best of
his/her knowledge and belief, the computations attached as Schedule 1 hereto are
true and correct:
     All items included in the Borrowing Base satisfy the eligibility
requirements set forth in the Credit Agreement.

         
 
  [A.M. CASTLE & CO.]
 
  [A.M. CASTLE & CO. (CANADA) INC.]
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule 1
Borrowing Base Calculation
A. M. Castle / Transtar
($ in thousands)

                 
ACCOUNTS RECEIVABLE
               
 
          XX/XX/XX
 
             
 
               
A. M. Castle:
               
 
               
Accounts Receivable Balance
            0  
Less A. M. Castle A/R Ineligibles
            0  
 
             
Eligible A. M. Castle A/R Availability
            0  
Gross A. M. Castle A/R Availability
    80 %     0  
 
               
Transtar:
               
 
               
Accounts Receivable Balance
            0  
Less Transtar A/R Ineligibles
            0  
Less SAB 101 Reserve
            0  
 
             
Eligible Transtar A/R Availability
            0  
Gross Transtar A/R Availability
    85 %     0  
Less Foreign Credit Insurance Deductible
            0  
 
             
 
            0  
 
               
Combined A/R Availability
            0  
 
               
INVENTORY
               
 
               
A. M. Castle:
               
 
               
Gross A. M. Castle Inventory
            0  
Less A. M .Castle Ineligible Inventory
            0  
 
             
Eligible A. M .Castle Inventory
            0  
Gross A. M. Castle Inventory Availability
    50 %     0  
 
               
Transtar
               
 
               
Gross Transtar Inventory
            0  
Less Transtar Ineligible Inventory
            0  
 
             
Eligible Transtar Inventory
            0  
Gross Transtar Inventory Availability
  blended     0  
 
               
Combined Inventory Availability
            0  

 



--------------------------------------------------------------------------------



 



                 
PROPERTY, PLANT, & EQUIPMENT
               
(applicable until July 28, 2008)
               
A. M. Castle:
               
 
               
Book PP&E
            0  
PP&E Availability
    10 %     0  
 
               
Transtar
               
 
               
Book PP&E
            0  
PP&E Availability
    10 %     0  
 
               
Combined PP&E Availability
            0  

 



--------------------------------------------------------------------------------



 



                 
U.K. BORROWING BASE ASSETS
               
 
               
U.K. Borrower:
               
 
               
Accounts Receivable Balance
          0  
Less U.K. Borrower A/R Ineligibles
            0  
Eligible U.K. Borrower A/R Availability
          0  
Gross U.K. Borrower A/R Availability
    80%       0  
 
               
Gross U.K. Borrower Inventory
          0  
Less U.K. Borrower Ineligible Inventory
            0  
Eligible U.K. Borrower Inventory
          0  
Gross U.K. Borrower Inventory Availability
    50%       0  
 
               
Total U.K. Borrowing Base Availability
            0  
(shall not exceed Total U.K. Borrower Outstandings)
               
 
               
 
           
Final Adjusted availability
            0  
 
               
Outstanding Debt
               
 
               
Revolving Line of Credit
          0  
Prudential Private Placement
          0  
Standby & Trade L/Cs
          0  
Bankers Acceptances
          0  
Other Secured Indebtedness (SBC)
          0  
 
           
 
               
 
           
Total Outstanding Debt / Uses
            0    
Estimated Excess Availability
            0  

 